Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, I refer to page 14. I was not the only Member to speak at that particular stage of the day, but I did put a very specific question. I should like the reply to be equally specific. I asked on what basis the people in the gallery had been given access to it. Since then, like everyone else, I have seen television footage which enabled me to confirm that none of those concerned was carrying a visitor's pass. Am I going to get a reply? If so, when?
Mr Fabre-Aubrespy, I remember that, it happens that I was present, like most of us, when you made your request. I cannot give you an answer at this time. The meeting of the Conference of Presidents of the political groups is to take place this afternoon, and I will remind it of your request, so that you can be answered.
I will be very brief. I am not here to talk about workers who have tried to defend their livelihoods. I am here to address a question of someone who stole from the workers.
Yesterday I raised the question of Robert Maxwell's infamous picture in the outside gallery. I sought assurances at that time that the President and Quaestors would investigate the matter. Can you advise this House why Robert Maxwell's picture still remains outside this Chamber? A known crook still has his picture in the frame outside the Chamber!
Mr Falconer, the subject has already been drawn to the Quaestors' attention so that they can take the necessary action.
Mr President, I have a request in connection with yesterday's disturbance in the gallery. I would ask you to have the film taken of the incident examined. I have heard that the film shows two things: firstly, that a group of these people sang the 'Internationale' with raised fists - I myself heard singing, but I could not tell exactly what was being sung; and, secondly, that someone gave a speech to the camera calling for a different kind of Europe. It should be checked whether this is true or not. I hope that it is not true!
Mr von Habsburg, I confess that it surprises me to hear that you, with all your knowledge, have not heard of the Internationale! But we all learn new things now and then.
Mr President, I would just like to support what Mr von Habsburg has said. We raised a number of points with the President-in-Office yesterday to ask why, Rule 101(3) having been broken, our guests in the tribune were not escorted out of the Chamber so that we could have continued the vote in peace. I would request a reply. When do you think that reply might be?
Mrs McIntosh, your question will be answered after the meeting of the Conference of Presidents of the political groups this afternoon.
Thank you, Mr President. Yesterday one of our colleagues was named and asked to leave the Chamber. That action was not carried through. Could the Bureau, which is meeting now and will meet later this week, please now give us the status of Parliament's rules about colleagues being named and asked to leave the Chamber? If colleagues do not leave the Chamber, what status do the rules of this Parliament have any more?
Mrs Crawley, I am quite sure that the Bureau, as well as the Conference of Presidents of the political groups, will this afternoon look into the situation that arose yesterday and we will see what conclusions they reach.
Yes, Mr President, but don't worry, I shall be brief. I would simply like to tell Mrs Crawley that the point she raises will be considered in conjunction with Mrs McIntosh's point regarding the non-application of Rule 101(3), since the two points go together. Also, I would like to inform the House of another point that has come to my notice. Regarding the deplorable - worse than deplorable - events of yesterday, I have learned that one of the European Parliament's buses, registered in Luxembourg, was chartered by a political group to fetch those who were in the gallery yesterday from Entzheim airport. In view of this, I should like that information to be verified, and I should like to be informed who authorized the bus passengers to organize a demonstration inside this House.
Mr Pasty, there will be a meeting this afternoon and I think you will have the opportunity to put other questions as well.
My point is along the same lines as Mr Pasty's. In reply to Mrs Crawley, since the Minutes record that the President demanded that the gallery be cleared, I should also like to know why that instruction was not followed. What should be done in such cases?
Mr President, I think it is very important that we take the rules and procedures very seriously indeed and it is helpful when Members here who have information can clarify positions. But is it really proper that this Assembly should be listening to concerns and seeking and getting information from people like Mr Pasty, who is a well-known cheat and double-voter in this plenary and is again wasting our time on matters of procedure?
I would not like us to continue with remarks of that kind, and I ask you to refrain from making personal comments under any circumstances.
Mr President, the only way to sort out all these problems properly is to set up a committee of inquiry, because yesterday's problem struck deeply at the dignity of Members of Parliament and it is a recurrent problem. So I formally ask for a committee of inquiry to be opened to investigate exactly what has happened.
The Conference of Presidents of the political groups will be meeting this afternoon. I am quite sure the Bureau too will discuss these matters.
(Parliament approved the Minutes)
Agreements with Georgia, Armenia, Azerbaijan
and Kazakhstan
The next item is the joint debate on four recommendations, on behalf of the Committee on Foreign Affairs, Security and Defence Policy:
by Mrs Hoff (A4-0026/97), on the proposal for a Council and Commission Decision on the conclusion of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part (COM(96)135-5872/96 - C4-0320/96-96/0092(AVC)), -by Mr La Malfa (A4-0024/97), on the proposal for a Council and Commission Decision on the conclusion of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part (COM(96)136-5871/96 - C4-0319/96-96/0093(AVC)), -by Mr Lambrias (A4-0025/97), on the proposal for a Council and Commission Decision on the conclusion of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Azerbaijan on the other part (COM(96)137-5870/96 - C4-0318/96-96/0094(AVC)), -by Mrs Lalumière (A4-0069/97), on the proposal for a Council and Commission Decision on the conclusion of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Kazakhstan on the other part (7804/95 - C4-0344/95 and C4-0360/95-94/0221(AVC)), and on six reports on behalf of the Committee on External Economic Relations:
by Mr Kittelmann (A4/0081/97), on economic and commercial aspects of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Georgia, of the other part, -by Mr Kittelmann (A4-0038/97), on the proposal for a Council Decision on the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part (COM(96)322-8890/96 - C4-0566/96-96/0180(CNS)), -by Mr Kittelmann (A4-0031/97), on economic and commercial aspects of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, replacing the trade and cooperation agreement with the USSR, on which official contractual relations are currently based, -by Mr Kittelmann (A4-0064/97), on the proposal for a Council Decision on the conclusion by the European Community of the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part (COM(96)321-8891/96 - C4-0686/96-96/0179(CNS)), -by Mr Schwaiger (A4-0082/97), on economic and commercial aspects of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, and-by Mr Chesa (A4-0099/94), on the economic and trade aspects of the Partnership Agreement between the EU and Kazakhstan.
Mr President, the Partnership and Cooperation Agreement between the European Union and Georgia was signed on 22 April 1996, in the presence of the President of Georgia, Mr Shevardnadze. In the Union's view, this partnership constitutes a long-term commitment - as it says in the agreement - to bring together the people of the European Union and Georgia in the course of the generation to come. Naturally, this should also serve to integrate Georgia into the international economic and political system.
This agreement includes a section containing economic and commercial provisions, but also a very important political chapter. The political section stresses that cooperation between the two partners is to be based on the recognition of common values. It is therefore extremely important that respect for democracy and human rights has been laid down as a fundamental condition for cooperation between the two parties. In the case of Georgia in particular, it should be acknowledged that since independence, and especially since the political unrest of 1993, important advances have been made in the process of democratic reform. In political terms, therefore, Georgia now enjoys civil peace.
The only black mark continues to be the lack of political solutions to the Abkhazia and South Ossetia crises, which would allow Georgia to regain its territorial integrity and to resolve the refugee problem. The European Union and the OSCE must therefore redouble their efforts to bring about a peaceful settlement of these conflicts.
In economic terms, it should be pointed out that following the collapse of communism in the former Soviet Union, production in Georgia suffered serious setbacks. Between 1991 and 1994, its GDP fell to around a third of the 1991 level. During the same period, the country suffered inflation rates of up to 15 000 % per annum. With the restoration of peace and the establishment of the democratic political system, however, the process of economic reform began to take hold. Hence in 1996, Georgia's GDP grew by some 15 %, and inflation was kept down to around 25 %.
The new PCA will align Georgia's economy more closely with that of the European Union, and this will be of tremendous importance to the country's future development. Naturally, it is to be expected that trade between the EU and Georgia will increase substantially as a result of this agreement, but the Union has also committed itself to making a financial and technical contribution to the process of economic reconstruction and reform, and to the pursuit of sustainable development in Georgia. Over and above this, however, investment by European companies in Georgia will continue to increase.
Also, because of its geographical position, Georgia will be able to act as a bridgehead for trade between the European Union and the other Transcaucasian and Central Asian countries. The consolidation of Georgia is therefore essential not only for its own benefit, but also in the regional context, where Georgia is an important stabilizing factor. It should be noted that a number of projects for the construction or rehabilitation of oil pipelines, railways and other transport infrastructure have already been drawn up. In this context too, the agreement is extremely important.
Given that the Partnership and Cooperation Agreement will strengthen Georgia both politically and economically and thereby consolidate its independence, I would recommend to Parliament, on behalf of the Committee on Foreign Affairs, that it should give its assent to this agreement. It can be sure that in doing so, it will add a new, long-term dimension to relations between the European Union and Georgia, a country which is rich in tradition.
Mr President, ladies and gentlemen, Mrs Hoff has largely foreshadowed what I wish to say. The Committee on External Economic Relations also recommends that Parliament should give its assent to the Partnership and Cooperation Agreement and the Interim Agreement with Georgia which are now before the House. In discussing countries such as Georgia here - and in due course Armenia and Azerbaijan - we must all try to resist the temptation to treat these countries as a single problem.
Transcaucasia is a region, and we are of course dealing here with three independent, sovereign states which are extremely sensitive and which must be distinguished from each other in terms of their problems. I say this because I frequently see people adopting a judgmental attitude in our parliamentary debates, offering unsolicited advice and suggestions which are not always helpful.
If we are to assess the situation in Georgia properly, we must bear in mind - as Mrs Hoff also said - that it is not always easy for the people of Georgia to comprehend the transition from a communist system to a democratic society, since the former Soviet Union provided Georgia with massive economic support because of its geographical position. By comparison with other regions, the situation in Georgia was relatively good, so that the collapse of communism and the quest for new structures and the new democratic possibilities opened up by a market economy was accompanied by some particularly serious problems. Of course, Georgia's relationship with Russia is still an important factor, above all for psychological reasons. Even today, the 'big brother' of the past sometimes cannot resist meddling in areas that are none of its business. If we wish to understand the situation in Georgia, we must also take account of the Abkhazian minority, which held an unduly prominent position in the 1970s, compared with the Georgian majority.
One of the areas in which the European Union is able to provide fundamental help is the development of democratic institutions throughout Georgia. And it is already doing so. In the process, it must of course keep sight of the close link between cooperation and respect for human rights. The work carried out by the UN, the OSCE and the European Union has already had a stabilizing effect and will contribute to the emergence of sound conditions in Georgia in the long term - sound conditions in the sense that the attitude of individual citizens to achievement and personal success will help to consolidate the country's democratic structures.
We must always remind ourselves of the fact that providing these countries with effective economic aid is essential to make their democratic structures viable. What we are now witnessing in Albania and elsewhere is the result of economic failure. People and political parties that are still inexperienced in terms of democracy are dependent on economic success. The importance of this Partnership and Cooperation Agreement and the Interim Agreement lies in the fact that we are helping Georgia in good time!
It is especially important for us to bear in mind that Georgia is currently making great efforts to obtain both financial and security-related support from Russia, France and Germany, as well as from the World Bank; that a sound legal environment for the privatization of state-run undertakings has been created; that the privatization of the agricultural sector is making rapid progress; and that by the end of 1996, some 90 % of the privatization of small businesses had been completed. All this has meant that many of the problems in Georgia have been eased, and it is now up to us to give political support. If we can do so, I am sure that our political will in respect of this country will bear fruit, because we need to help the people there to help themselves.
Mr President, ladies and gentlemen, the transition from the communist political systems to democratic political institutions and market economies is presenting enormous and evident difficulties.
These difficulties have been significant in every country from the Soviet sphere. Some of the central European countries - Poland, Hungary, the Czech and Slovak Republics, etc. which had a national political tradition and relatively developed market economies, in a sense, have nevertheless experienced great difficulties. But for them the process of liberation from the Soviet system has been a kind of return to the national identity.
This has not been the case for the countries which actually belonged to the Soviet Union, for example Transcaucasus, which we are discussing this morning. Many of these countries have reached independence without having had a history as a nation, or a specific and recent history as a nation. Countries like Georgia and Armenia have a very ancient cultural tradition, but have not rediscovered their identity since 1989. We have to understand the enormous difficulties these countries face as they set about constructing a market economy and a state for the first time.
Mrs Hoff and Mr Kittelmann have mentioned, in connection with Georgia, that Europe has a strategic interest, both from the geo-political point of view and from the economic point of view, in stabilizing and assisting the development of those countries. So it is right to sign cooperation and partnership agreements, and I refer here to the excellent report by Mrs Carrère d'Encausse on all the countries in this area which provides our Parliament with a framework for their problems.
Of these three countries, Armenia perhaps has the greatest problems because of its lack of natural resources, unlike Azerbaijan which has oil resources, and because of its geographic location, locked in an enclave with no outlet to the sea. To make matters worse its relations with Turkey have been extremely difficult for centuries and were made more acute at the beginning of this century - as Members know, Turkey still blocks trade and relations with Armenia even today, and we hope this block will be lifted. Armenia also has difficult relations with Azerbaijan, exacerbated by the longstanding dispute over Nagorno-Karabakh.
In this whole framework our cooperation agreement is very important. Armenia's leaders are not the same as in Soviet days. Of course there have been positive developments and there have been problems. When Parliament monitored the 1995 elections, we observed certain violations, like the exclusion of one important party from the political battle. Unfortunately we were forced to recognize similar and possibly more serious problems in the 1996 presidential elections which were accompanied by numerous reservations from the observers and by numerous protests from the opposition forces. However, it should be recorded that the situation has improved recently.
I hope Parliament will give its assent today to these important agreements which relate not only to economics, but above all to political dialogue through which Europe and Parliament can carefully monitor the development of political rights, civil rights, freedom of information, and so on, to establish an ongoing relationship which can promote the evolution of increasingly solid democratic institutions, increasingly rooted in the conscience of those countries.
Mr President, ladies and gentlemen, I therefore hope our Parliament will give assent today to the cooperation and partnership agreement with the Republic of Armenia.
Mr President, ladies and gentlemen, the Committee on External Economic Relations is also asking Parliament to give its assent to the Partnership and Cooperation Agreement and the Interim Agreement with Armenia.
In recent years, the political background to Armenia's economic situation has unfortunately deteriorated badly. The break-up of the Soviet Union, in which the Armenian economy held a privileged position - receiving a disproportionate amount of support in comparison with the other Soviet republics, for political and geographical reasons - and which provided Armenia with both its supplies of raw materials and its clientele, had a drastic impact.
The war with Azerbaijan and the resulting destruction led to shortages and extreme isolation. Since the decision was taken to switch to a market economy and to introduce private enterprise, however, the situation of the Armenian people has steadily improved.
It is important to note that as a result of these combined factors - these upheavals - Armenian society is in a relatively unstable situation, in which the country's democratic structures are still fragile and there are sometimes revolts against certain changes and innovations, with consequent mistrust on the part of potential investors.
Basically, we must remind ourselves that Armenia's democratic structures are still developing, and that, partly because of the poor economic situation, it is hard for the democratic parties to formulate common goals - something we are able to do in our democracies as a result of tens or hundreds of years of practice. We must be fair in our assessment of Armenia. This country needs our help. However, we also need to focus on Armenia's particular situation. Here too, excessive lecturing is unhelpful. On the contrary, we must try to encourage Armenia's development, showing tolerance and solidarity.
Obviously, the energy crisis has also contributed to Armenia's extremely difficult economic situation. The economic blockade and the existence of a decrepit and poorly motivated bureaucracy - the usual communist inefficiency of the past, one might say - are also seriously hampering development.
The Nagorno-Karabakh conflict is still on the agenda. It has sapped Armenia's strength and is still having a detrimental effect on the country's development and political stability. It is to be hoped that the current ceasefire will eventually lead to a settlement of the conflict, although this is not yet in sight. Of course, this is also causing serious problems for the country's economic situation.
If the positive economic trend which is now emerging stays on course; if the move towards democracy, which is becoming more stable, can continue; if we can turn our promises of help into practical assistance; if the international aid organizations can boost the increased self-confidence of this small country of Armenia through their presence on the ground; if, in the course of dealing with the multitude of other problems which the European Union is required to solve, we can remember that this is a country which is particularly dependent on our help, then we shall make an important contribution. We must fulfil our commitments and give our assent to the Partnership and Cooperation Agreement, which has important financial implications for the Union, but which in terms of Armenia's problems is no more than a drop in the ocean.
In conclusion, I would urge the House to make use of this Partnership and Cooperation Agreement to encourage the country's political leadership and democratic forces not to abandon the path of democracy, despite the problems which are facing them. That is the most important contribution that we can make to Armenia's development.
Mr President, in recommending the expression of a favourable opinion on the Partnership and Cooperation Agreement with Azerbaijan, I hasten to make it clear that I far from agree with the principles of the policy of unhesitating self-interest usually known as 'Realpolitik' . On the contrary, I continue to believe that the pursuit even of manifest mutual economic interests should be discontinued when it disregards flagrantly inhuman situations and contributes to the perpetuation of illiberal regimes.
Azerbaijan certainly has many problems for a variety of reasons. In no way can it be considered to respond to the standards of our own values and principles. The open wound of Nagorny-Karabach in Azerbaijan, the situation of the refugees, and the economic situation in one of the potentially richer countries owing to its oil production, disappointed our ad hoc delegation when it went there and found that democratic processes in that country are quite deficient.
Yet, the Committee on Foreign Affairs supports the agreement on partnership relations, based on the reasonable hope that despite the continuing weaknesses, despite the unsolved problem of Nagorny-Karabach - though there is an international effort to solve it, the Minsk Group, even if no ultimate solution has yet been achieved -, and since, fortunately, Azerbaijan has ceased its policy of violent repression, we can make progress. Our incentive is the conviction that even if Azerbaijan is in a more difficult situation than the other two Trans-Caucasian countries, Georgia and Armenia, we ourselves, as Mrs Carrère d'Encausse very rightly said, ought to take an overall view of the problem and be consistent in the policy we ought to apply towards those three countries in a strategically and economically important area at the periphery of Europe. That is exactly the aim of the agreement signed a year ago in Luxembourg, and it is high time to implement that agreement if we really aspire to many-sided improvements in Azerbaijan and cooperation between the three troubled Trans-Caucasian countries.
For that reason, the Committee on Foreign Affairs unanimously declares its favourable opinion to the Commission and the Council, and recommends the same to the Member States, because the Union's Member States also have to ratify this agreement. However, we remain and must remain constantly vigilant concerning developments in this strategically so interesting area of the Trans-Caucasus, until the gradual and progressive normalization of relations and until true democracy prevails in that country. With this in mind, the Committee on Foreign Affairs expresses its favourable opinion.
Mr President, ladies and gentlemen, Azerbaijan is a potentially wealthy country. The oil reserves in the Caspian Sea are greater than those of Saudi Arabia, and the country's industrial, agricultural and services sectors offer good opportunities for development. However, the consequences of the war, the environmental damage caused by irresponsible oil extraction in the Soviet Union in past decades, and the unresolved problem of a million refugees from the war are all placing a heavy burden on Azerbaijan. Azerbaijan is almost on the doorstep of the European Union's proposed enlargement to the east, and in a few years' time may well only be separated from the EU by the Black Sea and the Caucasus.
European investment is extremely welcome in Azerbaijan, and is particularly sought after by the oil industry, the transport sector and the burgeoning construction industry. Azerbaijan is now increasingly taking steps to create a favourable environment for such investment. A crucial precondition for overcoming the economic crisis, however, is the planning and extension of transport links via Georgia to the European Union, as well as infrastructure networks for oil and oil products. All the options in this respect must be viewed in terms of their economic efficiency and environmental impact.
As we have already heard in some detail, the starting-point for the EU's partnership and cooperation agreements with the three Transcaucasian republics - Armenia, Azerbaijan and Georgia - is the need for regional cooperation and development. In short, their purpose is to frame a comprehensive regional approach which, from the European Union's point of view, combines the economic and financial aspects, includes the substantial humanitarian aid that is being provided, and does not neglect the opportunities for political dialogue now available to us.
It is above all through increased cooperation between Azerbaijan and Georgia - and also Armenia, if it so wishes - that the vast oil resources of the Caspian Sea can be exploited for exporting to the European Union and the rest of the world, as well as for local processing. Only then will the door to economic relations with Europe genuinely be open. At the same time, however, regional economic cooperation can help to reduce the political tensions in the area. It is therefore only by making efforts to link up with the trans-European networks and other transport, energy and communications infrastructure that cooperation with Europe can be made possible. In political terms, the point is to help stabilize these three states, which are now of course, as former members of the Soviet Union, in the process of fundamentally reorganizing their societies, economies and political decision-making structures.
As a peaceful partner and working together with Russia and Turkey - not against them - the European Union can achieve something. The Black Sea and the Bosporus are the main lines of communication here. Europe is too far away to be able to play the leading political role in the region. And, naturally, it has no wish to do so. However, it is in great demand as an honest broker to bring about economic progress and peaceful cooperation. With France now holding the presidency of the Minsk Group of the OSCE, Europe has an excellent opportunity to work towards the rapid establishment of peace between Armenia and Azerbaijan in and around Nagorno-Karabakh. It is of paramount importance in this context to remove the legacy of the war. The blockade on Armenia must be lifted - as has already been said - the occupying forces must be withdrawn, and the autonomy and right to selfdetermination of the majority population in the disputed enclave must be guaranteed.
The refugees must be enabled to return home or, if this is not possible, they must be settled in new areas. New housing, jobs and social services for a total of 1.3 million people in Azerbaijan, Armenia and Nagorno-Karabakh must be created. In the process, the European Union must pay particular attention to the need to build homes for multi-ethnic families. In the framework of the Fizuli pilot programme, the towns and villages around Fizuli, which have been completely destroyed, must be rebuilt with European Union aid, as a matter of priority. A new infrastructure axis based on the extension of transport links and energy and communications networks must be developed. The Union's support should be earmarked in particular for the Traceca programme, which addresses all these needs together.
Mr President, the Committee on Research, Technological Development and Energy supports this agreement with Armenia for a number of reasons. Firstly, Armenia is the country which has suffered most from the break-up of the Soviet Union. Secondly, it has still not recovered from the great earthquake of 1988. And, thirdly, it has suffered enormously from the prolonged conflict over Nagorno-Karabakh.
However, we fail to understand why the agreement makes no attempt to find a solution to the problem of the Medzamor nuclear power plant, which according to the US Department of Energy Intelligence is one of the most dangerous reactors in the world. Everyone knows that. The Commission itself says in the annex to the agreement that the EU cannot accept the decision to reopen this plant.
Nobody disputes the fact that Armenia has to obtain its power from somewhere. We all know that. But the simple reason why there is currently no solution to this problem is that Armenia's neighbours are systematically blocking its gas supply. The Union must therefore take steps to ensure that Armenia's gas supply is restored, but it cannot simply turn a blind eye, as it were, to the Medzamor nuclear plant being recommissioned. That is unacceptable, since it is widely recognized that Medzamor represents a greater danger to us all than Chernobyl.
We have a twofold task, therefore: ensuring that Armenia's gas supply is restored, and that Medzamor is shut down. That is what our committee wishes to see.
Mrs Bloch von Blottnitz, I deliberately allowed you to overrun your time quite considerably. Of course, in this Chamber I have often maintained that a speaking time of one minute is not enough to allow a proper expression of views by any Member, and that is the only point on which I, personally, am prepared to deviate from the effort I otherwise make to stick strictly to the limits.
Mr President, first I must apologise for my error in being absent from the Chamber when you gave me the floor earlier.
My report, on behalf of the Committee on Foreign Affairs and Security, relates to Kazakhstan. The European Parliament is being asked, today, to give its assent to the Partnership and Co-operation Agreement between the European Communities and their Member States, of the one part, and the Republic of Kazakhstan, of the other part.
I will briefly remind the House that this agreement was signed on 23 January 1995 but that the assent procedure has been frozen for two years - two years! - because of what is regarded as the unsatisfactory political situation in that country. On the other hand, the interim agreement which we approved on 19 April 1996 has just come into force, a few days ago. The time has come, therefore, to reconsider whether we can now give the green light to the main agreement. This question of political expediency was carefully considered by the Foreign Affairs Committee at five meetings, most recently on 27 February this year.
Today, our Committee is in a position to put forward a number of arguments. Admittedly, Kazakhstan is not yet the kind of democracy, respectful of human rights, that we should like to see. Observers, those of Amnesty International for example, are very critical. However, the country has demonstrated its desire to move closer to Europe, and with that in mind has instituted a number of reforms which meet the requirements contained in the 'democracy clause' of the partnership agreement. For example, parliamentary elections took place in December 1995. They were not ideal, but they did take place. Since then, the new parliament has adopted a number of laws, firstly in the economic sector in order to encourage foreign investment, and later in the civil and political sector.
Furthermore, 1997 looks like being a very productive year for legislative work: 65 draft laws are to be presented to Parliament. They cover, in particular, the rights of the Kazakhs and the rights of minorities, which are very numerous and quite well recognized and respected in Kazakhstan: there is a Russian minority (accounting for 38 % of the population) but there are also German, Ukrainian, Uzbek, Tartar, Uighur, Byelorussian, Korean, Azeri and even Polish minorities, too.
Moreover, despite very serious economic difficulties and equally pressing social problems - wages and pensions are often not paid - the political situation is generally stable. It is true that President Nazarbayev - who holds very sweeping powers under the Constitution - is not a man to brook any anti-establishment activities, although a political opposition does seem to exist and to be growing in strength. I refer to the Hazamat opposition movement, which is based on the socialist party, and the Respublika opposition movement, which is dominated by the communist party.
The quite favourable trend of events thus emphasized by the observers should enable us to approve this partnership agreement, and I welcome that. After all, Kazakhstan, though it is a long way away and little known to most Europeans, is an important and even essential country in that part of central Asia. Encircled by two great powers, Russia and China, and close to the turbulent and sensitive zone comprising the Black Sea, the Caspian Sea and the southern Soviet states -Kirghizstan, Uzbekistan, Turkmenistan and Tadjikistan - Kazakhstan occupies an essential strategic position.
The balancing act so skilfully carried on by President Nazarbayev between his various neighbours will not be uninfluential for that region and, indirectly, for us. All the more so since Kazakhstan still has some extremely important nuclear bases on its soil. It is the world's third-ranking nuclear power, although the striking force is under the exclusive control of a unified high command in Moscow.
Economically, Kazakhstan is not in good shape. Its GNP fell by 58 % between 1991 and 1997, but it does have substantial natural resources which are likely to make it an important trading partner in the future. In particular, it has reserves of oil and natural gas.
In conclusion, Mr President, for the various reasons I have outlined, our Committee today recommends you, after two years of observation and reflection, to vote in favour of this partnership and co-operation agreement.
Mr President, I have provided the opinion for the Committee on Budgets on the agreement with Azerbaijan. The subject of my opinion was the effects on the European budget of this agreement. It appears, at first sight, that the effects would be fairly minimal. These effects would come through loss of revenue, through the increased imports from that region or if they affected our food supplies through agricultural exports or the cost of export refunds. While the Commission has not given us information related to the budgetary costs, it seems that these will be very small.
We have to consider that Azerbaijan has 7.5 million people. Their economy had been deteriorating for four or five years up until last year, GDP was dropping by 15 % to 20 % annually and stands today at around $400-500 per capita. Quite obviously a country in that economic situation is not going to be in a position to do very much trade.
Apparently more than half of their exports are to the former Soviet Union and Iran, and about 20 % imports and exports to the European Union. Their total imports are about $1.5b and exports something less than that. Obviously this country is in a very weak trading position and is going to have very little effect on the finances apart from the direct transfers provided for in the TACIS Programme, which is a different subject from the one that I am dealing with.
The Budget Committee very much welcomes this agreement and hopes that it will serve to improve the political and economic situation; that it will develop to a point where it will contribute much to the economic and political welfare of Azerbaijan. We also hope it will be fruitful from our point of view.
Exceptionally, I will also allow Mr Chesa to speak. Today we began quite a bit earlier and I am afraid some Members were not aware of that. However, I would ask the speakers at least not to be late, because I am not disposed to let them speak whenever they turn up in the House.
Mr President, we are concerned this morning with the fourth Partnership and Cooperation Agreement with the Transcaucasian States.
The nature of such agreements has undergone a radical change, since they are now concerned with partnership and co-operation rather than with mere trade relations. The present partnership agreement with Kazakhstan, concluded for an initial period of ten years, provides for the institution of a political dialogue and cultural cooperation, together with important agreements relating to the economic and trade sectors.
With regard to trade, the parties mutually agree on most-favoured-nation treatment in all matters connected with customs duties, provisions relating to customs clearance, transit, warehouses and transhipment, and methods of payment and payment transfers. The rules governing the sale, purchase, transport, distribution and use of goods on domestic markets naturally take account of the limits imposed by GATT to aid developing countries and the new situation as regards relations between the Kazakh Republic and neighbouring States.
With regard to economic co-operation, the agreement relates to the following sectors: economic and social development, human resources development, support for enterprises (including privatization, investment and development of financial services), agriculture and food, energy and civil nuclear safety, transport, tourism, environmental protection and regional co-operation. Thus, Kazakhstan and the European Union are undertaking to work closely together on the basis of common values, with the Union thus providing support for the independence, sovereignty and territorial integrity of these new independent States, with a view to helping safeguard peace and stability in Europe.
Thank you very much for your kind words. I am delighted to have the opportunity today to discuss with Parliament the partnership and cooperation agreements we have concluded with the Transcaucasian countries and Kazakhstan, since these agreements constitute a blueprint for the European Union's relations with these former Soviet countries and will serve as a guideline for the development of our relations with them for at least the next ten years.
As you know, the European Union has been the biggest and most important international donor to the Caucasus and Central Asia since these countries gained their independence. The four countries under discussion today are alone set to receive a further ECU 720 million from us between now and 1999 in technical aid and, for the Caucasus, food and humanitarian aid where they are required. But of course, the European Union needs to do more than just provide aid. We need to pursue a coherent policy both at a political level and in the areas of trade and cooperation, and we must also try to ensure that the measures we take are consistent with the defence or promotion of our Member States' interests.
In my opinion, these partnership and cooperation agreements are the ideal way to achieve this.
One of our main concerns is to help these countries to develop into stable, independent democracies which have close ties with Europe. The agreements express our support for the independence, sovereignty and territorial integrity of each of our partners.
It is becoming increasingly clear that instability in the Caucasus can threaten the security of the entire region, and I would refer here once again to what the Secretary-General of NATO, Xavier Solana, said on this subject during his recent visits to the Caucasus and Central Asia. If we are to achieve stability, action is needed on both the economic and political fronts.
I think that President Shevardnadze of Georgia spoke for all the countries in the region when he said that the time has now come to move on from a period of humanitarian aid to a period of sustainable economic development and cooperation as the only way of securing long-term stability in the region, but since then we have seen that stability is being seriously threatened by the political conflict which is continuing throughout the Caucasus. All the rapporteurs this morning mentioned examples of this, such as the conflict around Nagorno-Karabakh, which has been dragging on for so long now and which the OSCE has been trying to resolve through its Minsk process. But we also know that stability in Georgia largely depends on developments in Abkhazia and Ossetia.
In short, we need to keep a close watch on these developments, but we also realize that the conclusion of these broad cooperation agreements could in itself help to prevent destabilization and to consolidate stability.
It is surprising and encouraging to see that despite these continuing political conflicts with their humanitarian and economic consequences, such as the refugee problems in Azerbaijan or the economic problems which Armenia is facing as a result of the continuing conflict over Nagorno-Karabakh, the transition to a market economy is now actually under way in these countries, five years after independence. The results achieved up to now are as follows: economic growth in Georgia is estimated to have reached more than 10 % last year; the Armenian economy has grown for the second year in succession; and even in Azerbaijan, the poor performance recorded in 1996 has been reversed, and more rapid development is expected once production from the offshore oilfields in the Caspian Sea comes on line later this year.
Kazakhstan has been pursuing a radical privatization policy and is expecting growth of 2 % in 1997, partly through a 10 % increase in trade and investment. And in all the four countries we are considering today, the tide of inflation which posed such a serious threat two years ago seems to have been contained. Their economic recovery now needs to be supported by stronger ties with Europe, for which the agreements and interim agreements lay the foundations: more bilateral trade based on the principles of the World Trade Organization, which also gives our investors the guarantees they need. Over the next few years, and at least as long as the agreements are in force, these countries could develop to become major suppliers to Europe and major markets for our own businesses.
The European Union is naturally also working through its TACIS programme to promote relations between Europe, the Caucasus and Central Asia. A good many initiatives have been organized here, for example transport programmes, the Traceca project, energy, the INOGATE project on pipeline management, and projects to promote trade, such as helping the countries to join the World Trade Organization and to carry out their international commitments, for instance bringing their legislation into line with that of the European Union.
These projects should not just improve and strengthen bilateral relations with the Union, but should also promote cooperation between the newly independent countries. As you know, the Commission feels that regional cooperation is an essential element in the efforts which these countries are making to replace the old economic structures of the Soviet era with modern, market-oriented structures.
For the three smaller Caucasian countries, this has to be their main objective, given that they would find it difficult to achieve their full potential without regional cooperation. This kind of interdependence is a powerful motivating factor towards political stability in the region. Moreover, where there is a very varied private sector involving many Western companies, a legal system is needed which will protect and assert their rights.
These economic processes also tend to promote the establishment of a constitutional state, and this brings me on to a point which almost all the rapporteurs mentioned, namely the quality of democracy in the countries in question. We are dealing here with countries which have a totally different tradition from ours in this area, though it is equally true to say that their tradition is also different from that of other former Soviet republics. We are certainly not trying to claim that they all score well when it comes to respecting the principles of democracy, the constitutional state and human rights, or that the situation is already fairly sound - far from it. But the question is how best to help them. We believe that despite their still visible failings, we should concentrate on giving them encouragement. In our view, these cooperation agreements, which bring us into close consultation with the countries concerned in a wide range of fields, are also the best way of strengthening democracy and the constitutional state. I was glad to hear from what the rapporteurs said that they and their committees also recommend that we should adopt this approach, and therefore that we should conclude these partnership agreements.
In signing the agreements, our partners have accepted this blueprint for their future. They have adopted the values expressed in the preamble and the general principles as their own: this is their commitment. The sooner we can bring these agreements into force, the sooner they can keep their promise.
Finally, in response to the comment and question from Mrs Bloch von Blottnitz, let me say that we are currently discussing the issue of nuclear safety at the Medzamor reactor with Armenia, and work is also being done to ensure the nuclear safety of the reactor under the TACIS aid programme, though we would have preferred to have seen an earlier date scheduled for the closure of the reactor than now seems possible. We will certainly continue to give this issue close attention.
I should like to conclude by offering my warmest thanks to those who spoke on behalf of the various committees for producing a most detailed and interesting report, and for recommending the conclusion of the agreements with these Caucasian countries and with Kazakhstan.
Mr President, before the Commissioner leaves, I should like to ask a question as Chairman of the European Parliament's Delegation on relations with the three Caucasian Republics. What the Commissioner told us is very significant and important, and we all agree with it. My question is this: since that area is so important for the European Union, why is there a Commission delegation only in Georgia? Why is the European Union, in the form of official delegations, absent from Azerbaijan and Armenia, when countries such as my own, Greece, has embassies there?
I listened to the question very carefully, and I can only say that I entirely agree with Mr Alavanos that the reasons preventing us from having representations in all the new independent republics of the former Soviet Union are entirely financial and logistical. I am very pleased that we have been able to open a delegation in Tbilisi in Georgia, and we would like to do the same in other countries which we regard as important, as we have explained in talks with the Committee on Budgets. There are currently no plans, I think, to expand the number of delegations. I hope there will be further possibilities next year, but then there will also be competition from other former Soviet republics. We already have an office in Alma-Ata in Kazakhstan, but not in Uzbekistan, for example, which has specifically asked to have one. We are doing our best.
Mr President, I just have one question, because this is something that was decided on by the Committee on Research, Technological Development and Energy. Do you not think, Commissioner, that every penny we invest in the Medzamor nuclear power plant through the TACIS programme is a penny wasted, because it simply cannot be made safer? It was brought back into operation because Armenia's gas supply was cut off by its neighbours. Would it not be better for us to concentrate our efforts on ensuring that the country's gas supply is restored? Then the Medzamor plant - which is situated in an earthquake zone, moreover - could be shut down again. Would it not be better to devote our time and money to that, rather than to patching up something which cannot be patched up?
Is there a timetable for the decommissioning of this nuclear plant, Commissioner?
To start with the last question, according to the timetable which the Armenian Government is following, the plant is due to close in 2007. We think this is too late and have urged them to consider an earlier date, and my answer to Mrs Bloch von Blottnitz is that we must try everything we can. If the plant cannot be closed as quickly as we would like, then we can always try to ensure further improvements in its nuclear safety. But I know that the basic problem with this reactor is that it is situated in a fault area where earthquakes and the like can occur, and this is something which it is difficult for the TACIS programme to deal with. So as I said, we shall do everything we can to limit the risk, including trying to bring the closure date forward and giving consideration to alternative energy programmes.
Mr President, ladies and gentlemen, speaking in my capacity as vice-chairman of the Transcaucasian delegation, I should like to offer my sincere thanks and congratulations to all the rapporteurs for their reports. They further highlight the great importance of these PCAs for the efforts of the countries concerned to develop and consolidate their economies and new democratic structures.
However, in Transcaucasia as elsewhere, democracy must mean that everything possible is done to safeguard social peace. This means that every citizen must have a roof over his head, enough to eat and a job. Above all, he must be able to express his opinions freely. And this leads me to the issue that I wish to draw to everyone's attention once again today: respect for the right of freedom of expression and for human rights. In Georgia, there is hardly any problem in this context. It is indeed a pleasure to talk with our young colleagues in the Georgian Parliament about their work, about the situation in Georgia and our relations with each other. We are all constantly amazed at the rapid progress Georgia has made in the development and consolidation of its democratic structures.
There are problems in other areas, though, and especially in the two other Transcaucasian states. In Azerbaijan, although oil production is promising a rapid economic upturn, very few people are able to participate in democracy. Clan thinking and the resultant clan rule are conditioning the development of both democracy and the economy. The country is governed autocratically, and the government parties and President Aliyev not only determine the broad lines of policy in a dictatorial way, but also decide as they see fit on the scope which the already weak opposition parties have for taking action.
The European Parliament cannot simply leave the monitoring of respect for human rights to the Helsinki committees and Amnesty International. Their work is invaluable, but we too have a responsibility in this context. The Armenian Government is exploiting the conflict with Azerbaijan over Nagorno-Karabakh to justify the suppression of the opposition. For this purpose, President Ter-Petrossian is invoking former Soviet laws under which he himself was imprisoned during the Gorbachev era. Now he is using those same laws to ban a large number of opposition parties.
We are thus repeatedly seeing trials in Armenia which can be described without hesitation as political. This also applies to some extent to the so-called 'Dro Trial' , where a group was found guilty of committing acts of terrorism, and sentenced accordingly. Quite wrongly, however, an attempt was previously made to link this group to our socialist sister party, Dashnaksutyun. It was even claimed that the 'Dro Group' had acted on the orders of Dashnaksutyun. Thankfully, that accusation was rejected as false and unsustainable by Armenia's Supreme Court, and Dashnaksutyun has now been fully rehabilitated. However, I would question the degree of reinstatement of Dashnaksutyun and of the associations and organizations affiliated to it.
There is another trial, however, which has not yet been concluded, the so-called '31 Trial' . This involves 31 wellknown opposition politicians, all of whom took part in a large demonstration to protest against vote rigging in the presidential elections in Armenia in September last year. Although the organizers of the demonstration have now been freed, thanks to international pressure, the trial against these 31 politicians is continuing. According to reports by Amnesty International, they are still being held in prison under inhumane conditions.
Armenia's political, economic and military dependence on Russia is also a cause for concern. Russia supplies Armenia with many essential goods, and maintains army and air force bases in the country, including on the border with Turkey. Of course, I sympathize with the fact that Armenia is doing everything it can to improve its economic situation. It was not without reason that, in its resolution of 17 January 1997, the European Parliament called on Turkey and Azerbaijan to relax their economic blockade on Armenia. Nevertheless, I wish to stress once again that economic hardship cannot serve as a pretext for undemocratic behaviour. In adopting the Carrère d'Encausse report in January, we made our position on the Transcaucasian republics quite clear. We wish the economic development of Armenia, Azerbaijan and Georgia to take place within the framework of a social market economy and with respect for the environment and human rights. That is what I wished to emphasize again today.
Mr President, ladies and gentlemen, after the break-up of the Soviet Union, the early years of the newly independent Transcaucasian republics were marked by wars, the persistence of the communist old guard and control by the Kremlin. Only now are Georgia, Armenia and Azerbaijan gradually managing to find their feet economically and politically. However, lasting development will only be possible when the ethnic conflicts that are essentially a legacy of the Soviet era are resolved. At least there is no longer fighting between Armenia and Azerbaijan - the guns have fallen silent. It is undoubtedly the case that Moscow originally stirred up this conflict so that it could appear later as a peacemaker and gain influence in the region. The plan worked: today, Russia is again the leading power in Transcaucasia, Turkey has had to swiftly abandon its ambitions in the area, and Armenia is in any case more dependent on Russian support than its fellow Transcaucasian republics. As we know, normal relations between Armenia and Turkey do not exist. Turkey is supporting the linguistically and ethnically related Azeris in the war over Nagorno-Karabakh, and has closed its border crossings with Armenia. And for the time being, they remain closed.
The conflict over this enclave is undoubtedly Armenia's most serious domestic, international and financial problem. In terms of regional politics, it is part of the international poker game for the oil resources in the Caspian Sea. On the plus side, however, one should mention that Armenia has an ethnically very homogeneous population of 3.7 million inhabitants, who can work together to develop the country. In any event, Armenia is more ethnically homogeneous than any of its neighbours in the region.
Although it is geographically part of the Near East, the people of Armenia - and of Georgia, incidentally - feel themselves to be European at heart. The region's religious connection with the East is also alien to the Armenians: Christianity is the dominant religion in the country, in the form of either the Armenian or the Orthodox Church. Like Belarus, Armenia used to play a special, technically-oriented role in the former Soviet Union. This applies to the chemical and textile-processing industries in particular, and that is undoubtedly also a point which must be taken into account in our cooperation with this country.
The Partnership and Cooperation Agreement with Armenia will serve to underpin the existing close cooperation with the European institutions. One objective of the agreement is the progressive integration of Armenia into the open international system. This applies to both the political and the economic sectors. Through this agreement, the European Union will help Armenia to consolidate its sovereignty, thereby contributing to the stability of the region.
Mr President, the partnership and co-operation agreements we are debating this morning have one thing in common: they relate to countries on the southern border of the former USSR, whose emergence from the Soviet system has proved difficult, although the difficulties have varied from case to case.
In Transcaucasia, to use a generic term for the four countries, independence has come against a backcloth of the Karabakh war between Azerbaijan and its Armenian minority, which of course could hardly be disregarded by neighbouring Armenia, cut off from its kin by the artificial territorial arrangements of 1922. In Georgia, the separatist intentions of Abkhazia, supported and manipulated by the Russians, have jeopardized the territorial integrity of the Republic. In the farthest east of central Asia, Kazakhstan embarked in 1986 on a phase of violent confrontation between the two main ethnic groups living in that republic - the Kazakhs and the Russians.
The balance sheet of this turbulent emergence from Communism is a contradictory one: 20 % of Azerbaijan's territory is now occupied, as a result of the war, by the Karabakh Armenians. The refugees have had to flee the war zones and are unable to return to their homes. Their destitution is terrible, in Azerbaijan, in Georgia and even in Armenia. In Kazakhstan, despite the conciliatory attitude of President Nazarbayev, the Russians have become second-class citizens and want to leave. The proportion of Russians in the Republic's population has fallen from 45 to 36 %.
However, other areas of the picture are more encouraging. The cease-fire has not been broken in Karabakh for two years, and the Minsk group is to resume working to try to transform the cease-fire into a permanent peace - not a simple matter. In Georgia, too, the situation between the Georgians and the Abkhazis is becoming less tense, and there are already hopes that the refugees will gradually be enabled to return to their homes. Finally, in Kazakhstan, the Kazakhs are trying to reassure the Russian community and convince it that it will be able to remain in a country that needs its skills, on condition that it accepts linguistic restrictions.
If I have dwelt at length on the difficult path to independence in these four countries, it was because I wanted to emphasize that they are suffering, most of all, from the existence in their territories of a multiplicity of national communities and cultures, jumbled together in conditions imposed upon them previously by the Soviet system. The inter-ethnic hostilities in Transcaucasia and Kazakhstan are, admittedly, a story that goes back a long way; but closer to home they are the result of a deliberate intent on the part of the Soviet authorities which, by complicating inter-ethnic relations and stirring up the kind of hostility and violence whose effects we still see today, were deliberately trying to facilitate their control over those living in the remoter regions. Hence the bitterness and hostility and tragedy within those States, leading to behaviour that our democratic tradition has found it hard to comprehend. Condemned to live together within borders which often bear little relationship to their history and their desires, the peoples of these countries are having to learn tolerance and the fair treatment of minorities.
The five years that have passed since they became independent are all too short a time to learn the values of democracy and mutual respect. Now that we come to assess their achievement in this area, we must take into account the tragic history that they have in common. We must take into account the crises which marked their emergence from Soviet control. We must take into account the advances they have achieved, even though we deplore - I understand and agree with all that was said - their countless failures to meet democratic standards. All I ask, ladies and gentlemen, is that when you pass judgement on these countries you should be sufficiently clearsighted to bear in mind their appalling past, and to bear in mind, too, the progress they have made and their hopes for the future.
All these countries need the aid and attention of the European Union. If they are bound to the Union by the agreements we are now debating, they will move forward - with our support and with the moral authority these agreements will give us - along the road they have already taken, a road they intend to follow to the end. Europe must provide itself with the means to require these countries, in exchange for our partnership, to adhere not only to the aid we give them but also to all the principles of democracy. By following this course of action on the borders of Iran, Turkey, Afghanistan and China, we shall extend the domain of democracy and hope that, eventually, it may spread beyond those borders.
So, Mr President, the European Parliament is to give its opinion on a series of partnership and co-operation agreements with Georgia, Armenia, Azerbaijan and Kazakhstan.
My group will certainly be voting in favour of these agreements, intended as they are to lay the groundwork for closer and closer co-operation in economic, commercial and political matters, and to institute a dialogue worthy of that name. I should also like to congratulate all the rapporteurs who have expressed their opinions on this subject.
The agreements in question are intended to further the cause of progress in the fields I have mentioned, and are applicable to countries which, although to varying degrees, are trying to overcome the obstacles which still lie in the way of transition, or rather transitions: transition from a planned economy to a market economy, transition from a totalitarian political system to democracy and the rule of law. The starting signal has been given, though the sometimes hesitant progress highlights the difficult and uncertain nature of the road.
One thing is certain, one thing which I have learned in the course of my contacts with countries which, only recently, were suffering under communist dictatorships: those countries cannot emerge unaided. Incidentally, to emphasize the difficult aspects of economic change, for example, I should like to quote Lech Walesa, who is supposed to have said, ' anybody can change an aquarium into fish soup, but changing fish soup into an aquarium takes a miracle. The same thing applies to changing a planned economy into a market economy.' What I mean by that is that the entry into force of the co-operation and partnership agreements is only a framework - a useful framework, certainly, but incapable on its own of guaranteeing that the reforms embarked upon are irreversible.
We need to go further. Everything argues in favour of an unprecedented mobilization of our technological and scientific resources, even our teaching and human resources, because such efforts will help to speed up progress towards more democracy, more law, more economic and individual freedom, and more independence too. We absolutely must do everything we can to further exchanges. It is a job for experts.
We are suffering from considerable unemployment in our own countries, including intellectual unemployment. We are seeing the loss of an experience asset which we could easily redeploy to assist reconstruction in these countries. It is not enough to improve the macroeconomic parameters of these countries - we also need to take action to help farmers, lawyers, shoemakers, shopkeepers, restaurateurs, hoteliers, small and medium-sized enterprises to find the way forward towards greater liberty and independence in the economic sphere. The same applies to changes in the democratic area. Unfortunately, the speaking time allowed to me makes it impossible for me to finish.
Mr President, I would like to say that the three Caucasian Republics are the gateway between Asia and Europe, where ancient civilizations come together. They are now the point of contact and the dividing line between Christianity and Islam. They are countries with a burdensome past, which are undergoing intense regional conflicts. From that standpoint, as all the speakers and Commissioner Van den Broek have rightly said, what they need is a steady, consistent and dynamic political approach on the part of the European Union.
Here, we must be careful, especially we in the European Parliament. I would like to congratulate all the rapporteurs. However, we should take note that this multiplicity of reports, this competition between the Committee on Foreign Affairs and the Committee on External Economic Relations has resulted in the fact that Parliament itself is required to take a series of mutually contradictory decisions, with the result that our intervention and presence is not convincing, not consistent and steady, and that some of us here appear in the eyes of third parties to be friends of Azerbaijan and enemies of Armenia, some as friends of Russia and enemies of Georgia, and vice-versa. That is a weakness which we are repeating today, and I think we ought to be very careful about it. Along with the weakness I have mentioned, we should note the absence, for budgetary reasons, of European offices from that region, which has enormous potential but is also a simmering volcano. In my opinion, it is wrong that all the multinational companies have offices in Azerbaijan, and countries that can do little, like Greece, have embassies in Azerbaijan and Armenia, while the European Union is absent when it wants to intervene in a meaningful way. The Commissioner told us - and this is very important - that the European Union is the main provider of financial aid in that area. I, however, cannot help thinking about Albania. We must not forget that Albania was the country that received a great deal of finance, and look at its situation now. Consequently, I think that besides financial aid there must be intervention on behalf of democracy and especially some intervention to solve the regional conflicts, particularly today when the Minsk initiative seems to have become dormant.
Mr President, ladies and gentlemen, Commissioner, you have primarily been talking in terms of the importance of the Transcaucasian region for Europe. That precisely describes the character of the PCAs, which are theoretically based on partnership, but clearly tend to favour the Member States of the Union and their interests in the region.
Questions such as the progress of democratic development, the civil rights situation, the development of a free and democratic system of justice, the ability to cope with the flood of refugees in the region, and the war between Armenia and Azerbaijan are becoming increasingly incidental. But an equal partnership means one in which the whole population is able to participate.
The European Union must above all contribute to the stability and development of the region, and not simply display its interest in exploiting the region's oil reserves and establishing a secure corridor for the pipelines. The region urgently needs peace, so that investment can take place and infrastructure can be built and interconnected. This means firstly that the OSCE agreement must contribute to the reduction of the region's military capacity, since only then will a comprehensive strategy bring results.
The PCAs will be an important building block in this process, as long as they are implemented in a balanced way, for mutual benefit and in real partnership, and are actually geared to the region's needs. The prospects for this are very varied. In Georgia, we are seeing the first signs that the political situation is stabilizing. The country's second government is taking care not to reignite the conflicts in South Ossetia and Abkhazia, although there is still no institutional solution.
The situation between the warring parties of Armenia and Azerbaijan is quite different. There is a front line in that conflict which crosses Azerbaijan. It is heavily populated by troops on both sides, and a part of Azerbaijani territory is occupied by Armenian troops from Karabakh. The border is the front line, not the internationally recognized frontier, and it would take a single spark to cause the fighting to flare up again.
The OSCE's demand for the stepping-up of the process of achieving a peaceful settlement in accordance with its principles, including the key requirement of the creation of an autonomous region enjoying the maximum degree of self-government within Azerbaijan's internationally recognized borders, was not accepted by Armenia. However, the Irish presidency endorsed the OSCE's statement and all its demands. Since then, the sensitive talks on the status of Nagorno-Karabakh have ground to a halt. This means that around a million refugees who have already been living in tents, mud huts and goods trucks for five years will have to continue to endure this situation indefinitely.
The UN's demand for repatriation of all refugees is not feasible for the foreseeable future. If Europe is assuming that safe third countries will be found for these refugees in the present situation, it is simply deluding itself. The UNHCR has confirmed to me that neither the political nor the legal position is conducive to finding safe third countries, especially for Armenian and Azerbaijani refugees.
A peace agreement is a precondition for economic cooperation. Otherwise, it is simply not on - or do we intend to invest in Nagorno-Karabakh through the Latschin corridor? In my view, therefore, we must link the ratification of the PCAs to the conclusion of a peace agreement. That must undoubtedly be a precondition, and only then will we be able to give our support to a coherent and responsible foreign policy action. It is an illusion to believe that economic action is possible in the current situation!
Mr President, the partnership agreements we are studying this morning send a clear, consistent and positive political signal to the infant Caucasian republics. They serve the security interests of the European Union States in both the short and the long term. The Caucasus is not at the ends of the earth - it is on our doorsteps, and what happens there has a direct impact on our security. That is why our group is glad to see that these agreements take due account of questions of environmental and nuclear safety and the efforts to combat organized crime and drugs trafficking.
In the longer term, our objective must be to help achieve lasting stabilization of the situation in that region. We must not exaggerate the importance of these partnership agreements, but they can help to achieve this, first and foremost by endorsing the sovereignty and independence of each of these young republics which have just recovered those benefits after the collapse of the soviet system and are particularly attached to them.
While encouraging the difficult process of co-operation in the region, we must nevertheless respect the specific characteristics and identity of each State. The differences are important: two of these States have a Christian tradition and a European culture; some have got rid of their former communist masters while others have kept them on in re-incarnated forms, following elections that have sometimes been suspect. Overall, though, the agreements can help to encourage the establishment of democratic practices and the development of the market economy in societies which are tackling the considerable problems of transition, as Hélène Carrère d'Encausse recalled just now. These countries justify the institution by us of certain forms of aid, provided, Mr President, that they are really effective and do not have the paradoxical purpose of compensating for the disastrous effects of blockade policies against some of these States pursued by some of our partners in the region.
Mr President, I wish to congratulate all the rapporteurs on their excellent reports, which cover interim agreements and partnership and cooperation agreements with the three Transcaucasian states of Armenia, Azerbaijan and Georgia and the Central Asian state of Kazakhstan.
This House has already adopted Mrs Carrère d'Encausse's report on Transcaucasia, which provided the background for the PCAs with three out of the four countries we are dealing with today. I would like to thank her warmly for her earlier contribution on this subject.
We are dealing with two separate regions of the world in this debate - trans-Caucasia and Central Asia. Both regions are very different, although they share certain characteristics: both formed part of the former Soviet Union and inherited a dislocated command economy and a political system subject to Moscow. Kazakhstan, Azerbaijan and, to a lesser extent, Georgia and Armenia are heavily influenced by the presence of the Caspian Sea and, particularly, the exploitation and transportation of oil. All four countries are seeking to assert their independence from Moscow while cooperating in varying degrees with the Commonwealth of Independent States. To a certain extent the interim agreements and accompanying PCAs are intended to encourage the independence of these countries and assist with the transition to market economies and democratic development.
It is important for the EU to build up relations with such countries which lie in an important geopolitical region. Kazakhstan lies between Russia and China and near to Iran and politically unstable Afghanistan. Georgia, Armenia and Azerbaijan sit between the Caspian and Black Seas, with both Iran, Turkey and Russia as near neighbours.
The conflict between Armenia and Azerbaijan over Nagorny Karabakh and the fighting over Abkhazia in Georgia make this a volatile region.
Economic and democratic development in three of the four countries has been weak. As Mrs Hoff's report shows, only Georgia, with former Soviet Foreign Minister Eduard Shevardnadze at the helm, has managed to hold free and fair elections and resist a lurch to authoritarian methods.
We have seen rigged elections in Armenia and Azerbaijan, while in Kazakhstan President Nazarbayev has flouted the country's constitution and cowed the opposition. These countries need to improve their democratic and human rights record.
I agree with the points Mrs Lalumière has made on the current unsuitability of the nature of the partnership and cooperation agreements to be signed by these countries. It is misleading to give the impression that the EU and the European Parliament endorse the level of democracy and human rights in Kazakhstan, Armenia and Azerbaijan.
So, in adopting all these reports, I hope the House will continue to monitor closely the situation in the countries concerned. By developing closer relations with these four countries, the European Union must work to develop prosperity, peace and democracy.
Mr President, ladies and gentlemen, now that the leaden casing of the USSR has melted away, we can make one observation and one request.
The observation is that in Transcaucasia, as in many other places, the problems with nationalities, borders, minorities and ethnic and religious differences that existed in the past have survived almost intact. Sometimes their effect is supplemented by the legacy of fragmentation practised by the USSR, as in Nagorny Karabakh, for example.
The request is that we should approach this situation in a totally new spirit, aimed at finding lasting solutions. That is the context of the joint agreement on Armenia which we are being asked to approve today. To give that country the opportunity to strengthen its independence, to deepen its democracy, to open up more to international relations, to orient itself towards a market economy, to diversify its trade flows which are too exclusively geared to the former USSR, to achieve the lifting of the blockade and then develop a sound, trusting policy of regional cooperation with its neighbours - those are the objectives of this agreement, and I approve of them.
I hope that Europe will use its influence to ensure that these things do happen, and to ensure in particular that Armenia has the right of freedom of trade, one of the foundations of the rights of nations, which will enable it in particular to close down a dangerous nuclear power station and will also be an essential condition for lasting peace in that region.
Mr President, I have a series of two or three observations. We are debating about three or four republics in the Trans-Caucasian area, about the same number or more in Central Asia, for all of which we have allowed a very brief joint debate. My comment is that the debate is superficially organised, it assumes that we are dealing with soulless issues that can all be dealt with in the same way, whereas in fact these are countries, peoples with ancient and modern civilizations and cultural, religious, economic and social traditions. They cannot all fit into a single mould and be dealt with in one debate. This poor organisation of the debate encourages me to make a second comment. Despite the good intentions of the rapporteurs, all the reports and recommendations we have heard have a common characteristic. And what is that? They betray a patronage, a didactic spirit, and an attitude like a rich uncle who holds the purse strings and dictates what people are to do if they want to see any of it. And I will go on to say that we have learnt nothing, at least from the example of Albania which is much smaller in size and in every other way, and where such machinations led to the present situation, which has literally exposed and ridiculed the entire policy of the Community and American influences in their treatment of these new republics, as you call them. My third observation, Mr President, because I do not wish to be negative, is that we must be careful, we need a proper approach, and we must view those countries, those peoples on an equal basis. We must respect their dignity and history if we wish to establish relations of cooperation and productive agreements with them. Otherwise, it will seem that beyond our own intentions or those of the rapporteurs, there is an underlying Community policy which aims to plunder those countries and establish neo-colonial commitments and relations. And the price for that will be paid both by those peoples and by the peoples of Europe.
Mr President, the proposed agreements with the republics of the Transcaucasus and Kazakhstan present us with a possible dilemma. Political stability, respect for basic human rights and the progress of democratization are all areas of concern, and the peace talks to resolve the ethnic problems in the region are also not looking hopeful. We fear that as long as these political problems remain unresolved, the agreements are unlikely to be productive.
It is also unacceptable that these countries should not be able to fulfil their obligations under the agreements because of the difficulties they are facing with their economic reforms. This begs the question of whether it would not have been better for the agreements to have been less ambitious.
The only reason to vote for these agreements in spite of all this is the idea that closer cooperation between the Union and the Transcaucasian republics and Kazakhstan could stimulate the process of reform. However, our experience of agreements with Turkey and Belarus, for example, has shown that we should not overestimate the influence that the Union can bring to bear. I therefore wondered if it might not be better to wait for a politically more propitious moment to ratify the agreements.
However, having heard what the Commissioner had to say, I now think that there can be little reason to postpone ratification.
On the actual substance of the agreements, I would once again stress the importance of some of the environmental aspects. Attention should be given to protecting oil and gas pipelines, combating pollution in the Black Sea and the Caspian Sea, and shutting down the nuclear power station at Medzamor in Armenia.
Mr President, allow me to make a brief contribution in my capacity as president of the Delegation for Central Asia and Mongolia, to demonstrate our support for the cooperation agreement with Kazakhstan being discussed today. It is our sincere belief that this agreement will assist this young republic in consolidating its new-found democracy, in developing its economy and in completing the process of transition to a market economy. As has been stated, we are aware that Kazakhstan's record regarding the protection of freedom, respect for human rights and consolidation of the democratic process is unsatisfactory, but it is also a fact that some positive progress has been made, allowing us to hope that that country has now started on its way down the right road, leading to implementation of the agreement. To delay doing this might be counterproductive and may risk a return to the previous state of affairs.
This republic is of great value to the European Union in strategic terms and its stability is of utmost interest to the Community. Do not forget that we are dealing with the world's third-ranking nuclear power, a country which has significant mineral, energy and textile resources - including space installations - , one which is on the dividing line between Islam and Christianity and which is home to a significant Turkish-speaking minority, and also Russianspeaking and Polish-speaking minorities. We are in fact dealing with an area which is not so very far away since, ultimately, Turkey and Eastern Europe are the closest and most natural routes towards the European Union.
To sum up, Mr President, the agreement creates optimum conditions for mutual development of economic and cultural relations. The only matter outstanding is for us to cast our votes, so that Kazakhstan's political situation can allow this.
Mr President, ladies and gentlemen, this debate on the PCAs with these four countries, on which we have to decide, is one of crucial importance. That applies both economically and politically, because this will be an extremely important region in the future. It contains major reserves of natural resources, especially oil, which are probably far greater than is currently estimated. Someone gaining the friendship of this region will always be better off than someone losing it.
Secondly, of course, the question of Islam is a particular issue as regards two of these countries. There are two Christian and two Islamic states in the region. The two Islamic states are mainly inhabited by Turkish peoples who have close links with the Turks. I therefore have to say quite clearly, once again, that our policy towards Turkey is breathtakingly short-sighted. We need this country; we need it vitally, because it represents the alternative to certain other powers in the region which are extremely dangerous. The Turks are clearly well aware of this. I have been to Turkey several times recently, and I know just how many people from these two Islamic states are currently living in that country, where they are receiving training. I would almost go so far as to say that there are two countries which give us a good example of how to provide development aid: Turkey and China. Turkey, because it delivers its development aid primarily to the people - in other words, it is finally restoring to the peoples of these countries the structures of which they were deprived during the period of Russian rule. And China, because it applies its development aid at grass roots level, especially in Africa, rather than promoting large-scale projects - like some other donor countries - which often do not have a particularly beneficial effect on the regions concerned. We must therefore also think of these two states in political terms. And we must cooperate with Turkey in this region, because that is in Europe's long-term interest.
As far as the two Christian states - Georgia and Armenia - are concerned, I should firstly like to say that it is certainly right that we should develop relations with and assist Georgia, but this should not mean that we put our trust in Russia's Gauleiter in Georgia, Mr Shevardnadze. This man was once used to counter Georgia's freely elected president, Mr Gamsakhurdia, who was subsequently murdered. I do take some interest in Georgia, I belong to the bureau of the group for human rights in Georgia, and I can assure the House that some extremely serious human rights violations are being committed there. That must be constantly emphasized. We are somewhat naive about human rights questions. We see violations in some places, but not others. And we should definitely see them in Georgia.
With regard to Armenia, I know that many people criticize President Ter-Petrossian. Nevertheless, we should not forget what he has done for Armenia, how he has built the country up. It is therefore also important for us to maintain good relations with Armenia, and especially to use our influence finally to bring about a settlement between Armenia and Azerbaijan, which takes account of the legitimate rights of both states and makes it possible to ensure the restoration of order in a region where we have interests.
Mr President, thank you for giving me the floor. I was not able earlier to give the opinion of the Committee on Budgets on the interim agreement between the European Union and Armenia. I should like to do so now, after what Mr McCartin has said about the partnership agreement. He was a member of the Committee on Budgets, which delivered a favourable opinion. He was responsible for the comments that honourable Members have heard.
Of course, the Committee on Budgets has delivered a favourable opinion on the interim agreement. It did so unanimously, in response to a proposal by myself. It obtained the figures it wanted from the Commission, relative to what is mentioned in the written opinion. Having regard to the fact that the general partnership agreement required Parliament's assent, and the importance of the interim agreement, the Committee therefore welcomed the fact that the Council consulted Parliament.
I should add that I personally endorse the comments that have been made about the importance of Armenia to the European Union.
The debate is closed.
The vote will take place today, at 12 noon.
(The sitting was suspended at 11.36 a.m. and resumed at 12 noon)
Mr President, I would just like to pass on my good wishes to the Bureau for the taking the enlightened decision to remove the photograph of Robert Maxwell from Parliament's premises. It is just a pity that it took them twenty-four hours to do so.
What a pity you had to qualify your praise.
Mr President, I should like to ask The British Conservatives, especially Mr Cassidy, during this voting time, to refrain from making obscene gestures to people in the public gallery.
I am sure Mr Cassidy will give that assurance.
Mr President, of course for Mr Hallam a gesture has to be obscene to be believed.
Laughter)
Welcome
I should like to welcome here today a delegation from the Parliament of Lithuania, the Seimas , led by its chairman Mr Racas.
He is accompanied by the Lithuanian Deputy Foreign Minister, Mr Rinkunas. The delegation is visiting Strasbourg to meet its counterparts in the European Parliament and has held meetings yesterday and today. The association agreement which has been signed between the European Union and Lithuania and which will put Lithuania on an equal footing with the other associated states in its relations with the European Union is still awaiting the ratification of three of the Member States. As the European Parliament called, through the Oostlander report, for a policy of equal treatment of all the associated states, we hope that the ratification process will be completed shortly so that an EU/Lithuanian Joint Parliamentary Committee can be established.
Chairman and colleagues, we welcome you to the Parliament.
(Applause)
Votes
Mr President, ladies and gentlemen, in this recommendation, the Committee on Development and Cooperation expresses its support for the use of development policy initiatives alongside the other extremely important measures to combat drugs. The recommendation was adopted unanimously in committee, and it is now therefore very important for us not to make its approval by the Commission and the Council impossible by including inaccuracies in the text.
I would therefore ask for Amendment No 5 to be corrected. This amendment concerns the use of other Community financial instruments and the European Development Fund to support alternative development projects. The wording decided by the committee was: ' other Community financial instruments' , then 'e.g. the ALA' in brackets, followed by 'and the European Development Fund' , since the committee rightly indicates that the European Development Fund is not a Community instrument but a joint EU/ACP instrument. I would therefore ask for that to be clarified accordingly in the Minutes, so that this important amendment, which lies at the heart of the recommendation, is not ultimately rejected by the Commission because of this inaccuracy.
(The President declared the common position approved as amended) Recommendation for second reading (A4-0057/97) on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council with a view to the adoption of a Council Regulation on aid for population policies and programmes in the developing countries (C4-0631/96-95/0166(SYN)) (Rapporteur: Mr Nordmann)
Amendment No 5 :
Mr President, with reference to Amendment No 5, I have heard that a number of groups have problems with this amendment because it contains the words 'countries or' . I would therefore propose an oral amendment deleting those words. The amendment would then read: ' Organizations which approve of or encourage compulsory abortion or sterilization and infanticide as methods of controlling population growth shall be excluded from Community support' . The words 'countries or' would therefore be deleted.
Does anyone object to this oral amendment?
Mr President, there are in fact countries which approve of and officially engage in these practices. They should accordingly be referred to as countries. Simply referring to organizations, on the pretext that we can make that include countries if necessary, is in my view unacceptable.
(Parliament rejected the oral amendment)
(The President declared the common position approved as amended)
Mr Falconer wants me to congratulate Mr Donnelly on the adoption of his report.
Mr President, ladies and gentlemen, since yesterday, we have had as our guests Members of Parliament from ten Mediterranean countries who have been meeting us for the first time in the context of the Euro-Mediterranean partnership and the Barcelona process. In the course of our very interesting discussions, our colleagues put forward a number of constructive proposals, whose inclusion in my report would have added to and enhanced it.
I explained to them that our Rules of Procedure unfortunately did not permit the tabling of amendments at the last minute, but I wish to put on record that I share a number of their reservations concerning this report. However, we shall now vote on the report.
Amendment No 6 :
Mr President, I have consulted my colleagues in the PPE Group, and they agree that this amendment could be misunderstood. I would therefore propose a compromise oral amendment adding the following phrase to the end of recital A, which I shall read out in French:
' ... and recognizing the consistent follow-up by subsequent presidencies, starting with the Italian presidency...' .
That is all. If the House agrees to this oral amendment being put to the vote, Amendment No 6 can be withdrawn.
(The amendment was withdrawn)
Amendment No 13 :
Mr President, I do not know why our colleagues in the Liberal Group have tabled this amendment. It simply seeks to delete a phrase from this paragraph, the important phrase concerning the establishment of a nuclear-free zone in the Mediterranean region. That could be done by means of a split vote.
Amendment No 11 :
Mr President, I would like to propose adding the word 'maintenance' to the word 'restoration' , and the word 'archaeological' to the phrase 'promotion of artistic and historical monuments' .
(The oral amendment was accepted)
(Parliament adopted the resolution)
Mr President, I would propose that the second paragraph of Amendment No 11 should incorporate the present text of the motion for a resolution, with five words being deleted. You all have the text in front of you. I shall read it out in the amended version in French:
' rejects any proposal to list in the Treaty a large number of conditions to be fulfilled before Article 7A, providing for free movement of persons, comes into force; strongly criticizes the fact that this text does not provide a role for the European Parliament and the Court of Justice' .
I understand that there will be a roll-call vote on Amendment No 11. That seems to me a very relevant consideration as to whether we should accept this oral amendment. In principle I would be against ever accepting an oral amendment that then leads to a roll-call vote. It seems to me that a roll-call vote engages the political responsibility of Members of this House in a way that is unusual and we should be given notice of that. I might even argue that under Article 119(1) a request for a roll-call vote only applies to the amendment as printed and put before us and cannot apply to an oral amendment.
Would the Liberal Group be prepared to withdraw its request for a roll-call vote?
I would like to reply to Mr Schäfer. I understand that it concerns an oral amendment to Amendment No 11 tabled by the Liberal Group. It replaces the whole of paragraph 8, not just the second paragraph. Could you confirm that? If that is the case and if the Socialist Group supports Amendment No 11 entirely we are willing to withdraw the request for a roll-call vote. If he only wants to replace the second part of the paragraph then we maintain our request.
It replaces the whole paragraph.
Then we withdraw our request for a roll-call vote.
Mr President, for the House's information, I think it would be helpful if the Member who proposed this oral amendment repeated exactly what he wishes to delete, because in my opinion it amounts to a criticism of the Dutch presidency, and is of course politically motivated.
(The oral amendment was accepted)
Amendment No 14 :
Just for fun, Mrs Van Dijk wishes to propose an oral amendment.
Not just for fun, Mr President, but because I really do not think it is clear either to the Members of the House or to the public just what this amendment involves: what is it exactly that the Dutch presidency has deleted? I should like to clarify the amendment, which would then read in English:
strongly opposes and refuses the proposal by the Dutch presidency to delete sexual orientation, age and handicap from the anti-discrimination article put forward by the Irish presidency.
(The oral amendment was accepted)
Before the final vote :
Mr President, I have discussed this matter with various groups, and it appears that, although we were unfortunately not aware of the fact before the deadline for tabling amendments, the Dutch presidency did not attend the debate, and everyone was extremely angry about it. I therefore propose to add a paragraph - you have the text of it in front of you - which reads as follows in English:
strongly regrets the absence of the presidency of the Council during yesterday's debate on the development of the Intergovernmental Conference and condemns the presidency's apparent lack of interest for the views of the European Parliament.
(The oral amendment was rejected)
(Parliament adopted the resolution)
Mr President, this afternoon we are due to vote on the Tillich report, but I would like to draw attention to an error. Paragraph 10 states: ' Considers it essential that, if Member States...' , but instead of 'Member States' it should state 'Council' , which, legally speaking, is not the same thing. I think the relevant services should speak to the rapporteur and correct the error before we move on to the vote.
Mr President, I am sorry to have to say that when I asked you how long you thought the voting would take you said five or ten minutes. It has taken 15-20 minutes, but that is not my point. It is becoming customary, and the same is continuing this week too, for the voting to continue until half past one or a quarter to two. I consider this unacceptable. We have said very many times that voting should end at one, or ten past one, or even a quarter past one, but no later. If there are so many votes to be taken, let the voting start at 11.30. I ask you to convey both to the President of Parliament and to the Conference of Presidents what I have said, because I think that the Members are not at all disposed to give up their lunch when they work 12 and 15 hours a day.
There is a view in the Conference of Presidents that now that we have established a set beginning time for votes we should not alter that. If we change the time it creates problems.
Mr President, I have two points to make. It seems extraordinary to me that a political group can put down an amendment and then ask for a split vote on their own amendment which happened on Amendment No 9 in that final vote. Could that be looked at by the Bureau? It leads to a lot of confusion.
Secondly, we all admire your presidency. We all admire presidents who congratulate rapporteurs. But there are a lot of reports which come to this House with a huge number of amendments. The rapporteurs who get concise reports to the House which do not take up a great deal of voting time deserve congratulations but maybe some of the others do not.
I must congratulate my colleague Jean-Thomas Nordmann for his recommendation for second reading, on behalf of the Committee on Development and Co-operation, regarding aid to population policies and programmes in the developing countries.
It should be pointed out that this text was adopted unanimously by the Committee on Development, and that the European Parliament's amendments have the virtue of recalling the commitments undertaken at the Cairo conference, especially by increasing Community financial aid to population programmes in developing countries to ECU 300 million by the year 2000.
Furthermore, Parliament made a point of clarifying which committees had responsibility for each major region: the ACPs, the Mediterranean States and the Latin American and Asian States. Population programmes can only be introduced at the request and with the participation of the States concerned, but they are today the only means of countering population explosions. That is why I am voting in favour of Mr Nordmann's recommendation.
Linkohr recommendation (A4-0084/97)
Already at the initial discussion of this report, I voiced criticism as to how the new research funds for the fourth frame program were to be used. As a supporter of the Green Party I do not agree with the proposal on how these funds are to be used. Too much money is for example put towards outdated means of transport when we ought to be investing in the development of economical and ecological means of transport. In order to try and make some changes, I have proposed three amendments which I will naturally vote for.
However, I am not sure if we should give more money for research. According to Swedish studies there is no evidence of research at EU level being more valuable than the research carried out in Member States. I believe it would be more beneficial if the Member States invested the money in research in their native countries (including the international research exchange currently taking place between universities) or to support basic mainstream education.
Alan J. Donnelly report (A4-0552/97)
I spoke in the debate yesterday to express my support for the Commission's communication and for the essence of the Donnelly report.
In this area, as in many others, we need a genuine European industrial policy. I support an increase in research and also in forecasting studies, but more is needed in order to develop production and to combat unfair competition and social dumping.
The Renault case gives us cause for concern, but lamentations are not enough. In order to keep factories there have to be cars to be manufactured and buyers to buy them.
Finally, I say again: Europe must not impose rules upon itself that its competitors do not impose on themselves, particularly in the area of mergers and direct or indirect government intervention, whether in the United States or Japan.
The Europe of the free single market is showing its limitations, and is now at risk of killing off the European idea as such unless it moves forward to a political and social Europe, an industrial Europe, a Europe of employment. That is the fundamental problem raised by Renault, and not a problem of form or even of method.
I have voted against, because no new legal framework is required. There is a need to conclude the agreements stipulated in the accession treaties and to complete the review process promised by Commissioner Bjerregaard, as Parliament has already decided.
Langen report (A4-0040/97)
I have voted for the report but do not agree with the proposal to construct a network of pipelines between factories in Europe. This would be too dangerous both from a safety and environmental point of view. Much more emphasis should have been placed on the chemical industry's own responsibility for the environment, particularly with regard to waste from the industry.
Europe is truly at a crossroads. Either it goes further down the road of neo-liberal deregulation as indicated by the Molitor Group, or it genuinely takes the road of comprehensively developing its environmental and social capacities for the future.
There is a need for political decisions to promote the development of a sustainable industrial policy worthy of the name, one which does not regard industrial production as a matter for manufacturers alone. Environmental considerations are part of the production process, just as employees - with their skills, initiative and responsibilities - are part of a business, and not just a disposable source of labour.
Issues such as the introduction of eco-taxes and taxes on particularly harmful substances such as chlorine, the rehabilitation of contaminated areas and the long-term usability of certain substances and products are still on the agenda as matters of urgency, even though Parliament has not adopted a clear position on them in this report.
Only in this way can the conflict between sustainable social efficiency and a purely economic approach be resolved - even if this is a message that Commissioner Bangemann is apparently still not prepared to take on board.
Katiforis report (A4-0030/97)
In theory, the maritime industries provide a shining example of something that is simple yet difficult to achieve: a long-term, viable component of a mobility and production system that respects the environmental constraints within which people live, whilst encouraging the social progress that gives history its meaning. In practice, however, the opposite is unfortunately the case. The overlong predominance of the neoliberal model of economic policy has wrought havoc in this sector throughout the world: the international fleet is ageing and far from 'state of the art' in terms of safety and environmental protection; the employment culture in the shipping industry has largely gone to the dogs as the result of flagging-out and the creation of a racist hierarchy within crews; environmentally and socially responsible coastal shipping and inland waterway transport is being undermined by unfair competition from the road transport sector; and the potential of ports and coastal towns as sites for innovative production and especially processing is in no way being sensibly exploited.
The means of reversing this unfortunate trend are well known, and are to some extent set out in the practical proposals from Mr Katiforis. We need global solutions, but we cannot wait for them. Europe can and must take the lead here by playing a more active role within the IMO, but also by introducing its own strict regulations wherever necessary. From port state controls, through the introduction of stricter safety rules for vessels calling at Union ports, to the regulation of coastal shipping - whatever the United States and Japan are doing, the European Union must do to the same degree.
Morgan report (A4-0325/96)
Mr President, unlike many of my colleagues, I supported Mrs Morgan's proposal in the vote on Amendment No 20, since I believe that the cultivation of minority languages, for which she argues as a particular matter of concern in this report, is extremely important. We advocate the protection and promotion of minorities throughout the world in our resolutions. And we repeatedly advocate it as a principle in our list of demands to the IGC, I am glad to say. But I believe that we must also do so when it comes to actual competences within the Union - legislation and practical measures. It makes no sense to defend a principle and then not apply that principle in practice. I therefore wish to thank Mrs Morgan for her report, which has my full and complete support.
The Danish social democrats voted in favour of the Morgan report, which deals primarily with the training of the population in the use of information technology. The report points out that the rapid developments in information technology could easily lead to new inequalities in society as a result of differential access to the new information and communication technologies. The existing social divisions would thus be deepened, with the risk of further marginalization of already disadvantaged groups.
The Danish social democrats would urge that initiatives should be taken to spread the knowledge of information technology in the education system, so as to avoid any marginalization of particularly vulnerable groups. It is only through education and further training in the use of information technology that everyone can have equal access to the information society. We do have one criticism of the report, however, as it completely fails to mention the situation of women in the information society. Unless special attention is given to women's opportunities for education and training in the information society, there is a fear that women will become completely detached from the developments in information technology.
I should like to start by saying that my group will unhesitatingly vote in favour of Mrs Morgan's report. As I said during the debate, we regard this report as an important element of European educational policy and we welcomed many of the suggestions that were made.
Because, although the information society must be regarded as a positive element in the provision of a modern education, we must nevertheless remain vigilant: the campaign against academic failure and the reduction of inequalities must remain our priorities, and there is no certainty that multimedia development is always beneficial to the achievement of these objectives.
We should also like to take advantage of this debate to say how sorry we are that this review of education, so basic to the future of young Europeans, was the subject of two debates: yesterday evening's debate on the White Paper on the information society, held in the absence of the Commissioner responsible for it, Mrs Cresson, and the present Morgan report of which Commissioner Bangemann is the sponsor.
This entirely artificial division is, unfortunately, not a matter of chance because it reflects the highly dubious division because these reports on the basis of their having two distinct legal bases - training on the one hand and the information society on the other.
Even so, I believe that for the sake of consistency in our work, it would be as well to regard the education requirement as one and indivisible.
Committee of Inquiry recommendation (A4-0054/97)
Mr President, the excellent report by the Committee of Inquiry on Community transit highlights the crucial errors that have been committed during the last ten years with regard to European integration.
This transit system, which was designed to enable goods from third countries entering our territory to move through that territory without paying any customs duty or tax before arriving at their destination, is now a hotbed of tax fraud which is costing billions of ECU to the exchequers of the Member States and to the Community finances.
Why does this fraud exist? The Committee of Inquiry began by pointing out a number of technical reasons associated with the obsoleteness of a system that uses paper as its medium, disregarding information technology, and which has failed to cope with the increase in trade transactions. But the Committee also, and more importantly, demonstrates that the abolition of checks at the Union's internal borders enormously facilitates fraud, since a load can cross the whole of Europe without any country knowing it is there and without anyone knowing, if it happens to disappear, in which country the offence was committed.
That is why the report rightly concludes that there was, and I quote, a 'lack of foresight by the Commission in the introduction of the single market, which has been guided by the principles of market liberalization and the abolition of controls' . The report adds, perhaps disingenuously, that this lack of foresight by the Commissioners was incomprehensible. In fact, in my view, it is entirely comprehensible since the issue as far as they were concerned was to ensure that the dogma of the abolition of controls won the day at all costs.
Well, it is clear today, perhaps pending the arrival of other systems that do not yet exist, that the internal customs services are still valuable, especially for keeping control of the transit of goods. Furthermore, the report by the Committee of Inquiry, which does not venture to suggest that controls should be reintroduced at the internal borders, recommends that, listen carefully, I quote 'the customs code should be amended to permit spot checks anywhere within the territory of the European Union' . That's progress: abolish the controls at the internal borders and then increase them everywhere else.
In conclusion, our congratulations once again to the members of the Committee of Inquiry for their intellectual honesty, and may we express the hope that the European Parliament will take the initiative to institute other inquiries of the same kind in connection with the problem of the borders, for example regarding intra-community VAT fraud.
The Kellett-Bowman report, the result of the efforts of the Committee of Inquiry of which I was a member, is intended to define the problems encountered with the setting-up of the Community transit system, established on the territory of the European Union and extended to include Switzerland, the EEA countries and the Visegrad States (Poland, Czech Republic, Slovakia and Hungary). It also proposes measures designed to improve the functioning of the transit system. It is a good report that reflects the good work done by the Committee of Inquiry.
It should be remembered that the transit system allows the temporary suspension of customs duties, excise duties and VAT until these are paid at the destination of the goods.
The system is clearly indispensable for the functioning of the single market, but there is a need to combat crossborder fraud and to halt the loss of revenue, which amounts to several billion ECU since 1990. This level of fraud is intolerable.
That is why, in response to a proposal by the Committee of Inquiry, the European Parliament proposes that the transit system should be computerized as quickly as possible, that a system of physical control should be set up throughout the territory of the European Union, and that a specific legal framework should be set up with 'mutual recognition of evidence' , a 'centralized legal office' and national customs services functioning as if they were one. I approve of these proposals.
The European Parliament considers that this problem of fraud control must be a subject of discussion with Switzerland and negotiation with the countries of central and eastern Europe and with Cyprus, not forgetting the customs union with Turkey.
Finally, the Committee of Inquiry welcomed the fact that the Commission accepts that it will not further extend the transit system until it has been reformed and computerized. It is also happy to have succeeded in having the necessary resources for this project appropriated in the European Union budget.
It is only logical for there to be co-operation at EU level between national Customs Departments to fight fraud. The Swedish Green Party remains opposed to the introduction of an internal market which automatically results in, for example, customs frauds as mentioned in the Committee of Inquiry's report. We take this matter very seriously and believe that the national Customs Departments within the EU must co-operate in order to prevent smuggling.
However, we strongly disagree with the introduction of a common Customs Department at EU level, as mentioned in recommendation No. 1 and at several other places in the documents of the Committee of Inquiry.
The Danish social democrats would like to thank the chairman and the rapporteur of the Committee of Inquiry for their excellent work. The report indicates that the transit system is on the verge of collapse, and that Europe is being swamped by an obdurate form of crime as never before.
Thanks to the report, the politicians and the Commission have had their eyes opened to the problem, which many had approached with blinkers on.
The Danish minister responsible for taxation has written to us thanking the committee for its good work, and offering to the Commission that Denmark could act as a pilot country for the data system that we wish to see introduced to improve the transit system and to stop the abuses which are taking place.
The report shows that arrangements between individual states will not solve the problem.
The welfare of each and every person in the European Union depends on the secure and efficient administration of the internal market and the import and export system for the massive quantities of goods traded and transported every day. The decision of the European Parliament to investigate the detailed workings of the system was therefore well justified.
We have found that the system is under strain and is not capable of efficiently handling the volume of trade. Furthermore a relatively low, but unacceptable, level of fraud and irregularities have been found. However, given the antiquated system in use it is a miracle that the level of fraud is so low.
Any level of fraud and irregularity is unacceptable and forces us all to pay more taxes. The loss of one container of cigarettes, it is reported, costs us £800, 000 in lost revenue. Up to 15 % of the market for cigarettes in some Member States is supplied by the black market. The extra taxes we must pay to make up for these losses runs to several billion pounds annually.
Of course, the problem of the inadequate transit system for the transport of goods in Europe is not related to the existence of the European Union. Most of the increasing volume of trade would have occurred in any case and exposed the inability of the system to cope effectively. What seems to have happened is that responsibility for the system is not clearly defined and both the EU and the individual Member States have neglected the problem to some extent.
I therefore fully support the recommendations of the Committee of Inquiry to improve the Community transit system.
We must computerize the control systems, make them more efficient and effective and reduce bureaucracy and delays on the external borders. These measures are necessary in any case and will help eliminate fraud from the system especially if, as we propose, they are backed up with spot checks and mutual recognition of evidence.
As I did in my speech in the debate, I wish to declare my support for the Committee of Inquiry's report. However, I wish to sound a warning that the transcript of the committee's proceedings could easily be misused as a virtual instruction manual for customs fraud. I would therefore recommend that some thought be given to how such an undesirable outcome can be prevented.
First of all, I must congratulate the chairman of the Committee of Inquiry, Mr John Tomlinson, and its rapporteur, Mr Kellett-Bowman, for their exceptional efforts over the last 15 months.
In the seven years during which I have had the opportunity to follow the work done by our Parliament, there has never been a parliamentary project on the same scale as this report on efforts to combat fraud against the Community budget.
What I do rather regret is that our parliamentary committee, while endeavouring to find compromises, was unable, or perhaps unwilling, to play its most important role - as the driving force behind the progress of the European Community. At a time when everyone is discussing the introduction of the euro as the single European currency, we are retreating in the face of a problem of European customs administration, necessary though it unfortunately is.
When you think that, according to certain cautious estimates, several billion francs are being lost each year, those losses are liable in the short term to undermine the confidence that Europe's citizens still place in the Community institutions.
It is true, too, that this evil has many causes: bad faith on the part of the recipients of the Community's funds, inadequacy of the controls carried out at both national and Community level, problems of proof and problems with the application of effective penalties, not to mention omissions and inaccuracies in the Community texts.
A second point I should like to make is the lack of any desire for change on the part of the Member States with regard to Community law. In my view, the Member States should be induced to take action so that breaches of Community rules are subject to the same punishments or penalties.
I believe, in fact, that the Community must be given a punitive power - the power to impose uniform punishments to penalize breaches of its regulations anywhere in Community territory.
Mutual assistance in legal matters, as applied at present, is not really an instrument for combating fraud against the Community budget. The Commission cannot make use of it and cannot really control it. The European Union is a victim of fraud, but it relies on the goodwill of the Member States to be told about it.
Any positive action in this field is conceivable only if the Member States and the public really take cognizance of the fact that money from Brussels is not someone else's money.
We have every reason to be impressed with the extensive work of the Temporary Committee of Inquiry when mapping out the extensive frauds in connection with transits.
We also agree with several sections of the analysis presented concerning the shortcomings of control by national Customs authorities.
However, we oppose the conclusions and the recommendations made by the Committee and especially disagree with the solutions aimed at strengthening the centralised structure of the Customs, e.g. the proposed introduction of a common framework 'to make the national Customs Departments work as one' . The current Intergovernmental Conference has expressed considerable doubt as to whether the sovereignty of Member States over the Customs should be removed. This doubt is shared by the Swedish government.
The European Union's own experience of supranationality, e.g. the Common Agricultural Policy, Structural Funds, various programmes for Eastern and Central Europe, leaves much to be desired as far as efficiency and control in the prevention of fraud is concerned.
The problem of fraudulent activity must instead be solved by strengthening national Customs Departments, not least when it comes to the employees, and by expanding the co-operation between all European states. Europe is after all much bigger than the European Union.
Albania
Mr President, I voted against the joint motion for a resolution in the end, even though some of the worst of the Socialist Group's amendments were rejected. What concerned me was recital D, however. I do not believe that undermining President Berisha's position at the present time will serve the cause of peace. I believe that we must press him to compromise, and he is doing so already. Undermining his position is the most dangerous thing that we could do, however. That would make the peace process impossible for the foreseeable future.
The second point I should like to make is that there is a great deal of hypocrisy in this debate. Parliament has frequently attempted to mobilize resources and other forms of support for Albania. It has been thwarted by the Council and by certain Member States, in particular Greece, and what concerns me here is that now that the results of this mistaken approach are emerging, people are pointing the finger and expecting a society which has been isolated for decades to behave like a democracy which has been established for hundreds of years. Moreover, it is those who have done the least for Albania and have blocked Community aid who are now being most critical of the country. With relatively modest resources, we could have created a model of development in this small country. Now we have lost that opportunity, and I therefore protest at this hypocrisy!
Although the negotiators for the PPE Group made great efforts and managed to improve the text, I too am unable to support the joint motion for a resolution, because it does not correspond to the facts. It still pins the blame on the democratically elected President Berisha, a patriot and a democrat who made a crucial contribution to the liberation of his people from the totalitarian communist yoke.
The truth is that southern Albania is the stronghold of a mafia which, together with the KGB, largely controlled the pyramid investment schemes. What happened was not a popular uprising, but a coolly planned operation by organized criminals to prevent the implementation of President Berisha's measures to eliminate them. The strength of these criminal elements lies not least in the powerful support which they receive from across the border.
It is therefore in no way in Europe's interest to allow these elements, who call themselves social democrats but who reject socialist internationalism, to lead the people of Albania back into slavery.
Sakellariou report (A4-0027/97)
Mr President, ladies and gentlemen, the Barcelona Conference of November 1995 aroused enormous hopes in all who dream of a genuine Euro-Mediterranean partnership.
And yet that conference, a major political act of reconciliation for the Mediterranean, was no more than a starting point. Today, everything still remains to be done and the effort required is still enormous, as are the potential gains.
Mr Sakellariou's report does indeed stress the need to move farther and faster unless we want the EuroMediterranean partnership to remain nothing more than a free trade area.
With this in mind, the report before us today stresses the avenues to be followed and the essential steps to be taken.
In the context of the political and security partnership, violations of the principle of respect for territorial integrity (committed by Turkey against Greece and by Israel against Lebanon) calls for agreements to be drawn up on the subject of conflict prevention. The proposal that the Mediterranean should become a nuclear-free zone needs to be taken into account at the next Euro-Mediterranean conference.
There are also other essential factors that will determine the success of a pact of stability and security for the Mediterranean. The States of the southern Mediterranean seaboard must be enabled to achieve higher living standards, with know-how transfer replacing development aid.
The problem of water in this region is one of fundamental importance. The creation of a Euro-Mediterranean water agency, responsible for all activities relating to the water supply of the Mediterranean basin, might enable conflicts in that area to be resolved.
Finally, we would stress the need for the emergence of a democratic area between the two seaboards. Hitherto, nothing has been done to implement the idea of bringing the various parliaments closer together! A genuine parliamentary body for the Mediterranean must come into existence. Here again, everything still remains to be done.
The idea of a Mediterranean parliamentary forum must, as of now, move beyond the theoretical stage to lay the foundations of a genuine area of democracy, trade and mutual understanding.
, in writing. (ES) I would like to express my full agreement with giving a parliamentary dimension to the process initiated by the Barcelona Euro-Mediterranean Conference and, at the same time, I would like to mention the following with regard to the report:
The first Euro-Mediterranean Conference marked the beginning of a new stage in relations between the Mediterranean countries and Europe. A 'before' and an 'after' . A new policy had to be inaugurated even though the European Community's Mediterranean policy had already been in existence for 20 years. However, its purely trade-related approach and system of unequal treatment with a basis in colonialism resulted in its failure.
Perhaps the essence of the first Euro-Mediterranean Conference in Barcelona was, therefore, that it constituted a change in procedures and in the way in which Euro-Mediterranean relations were regarded - from that time on, such countries began to be regarded as partners and associates of the EU; and the relationship procedure has become one of mutual agreement, based on principles of reciprocity and association aimed at shared work and objectives.
It is therefore essential to observe these rules. We must pay close attention to how we have to go about things! We must be careful that there is no possibility that, via this report, the EP should be seen to be making decisions unilaterally without the prior agreement of our partners and against their will. As Vice-President Marín stated yesterday, the Euro-Mediterranean process must now be consolidated - this must be a priority - before new requests are made.
Finally, we should also have regard to the territorial approach: each partner must have its own relational space, in addition to the shared space, with no one feeling marginalized or relegated. We should also protect the integrity of the Mediterranean area which is unambiguously defined by nature, geography, culture and history.
One can only agree with Mr Sakellariou's report and his broad encouragement for a Community partnership with the Mediterranean States on matters of security, stability and economics.
I have read this report very carefully, and I note that in the chapter entitled 'Economic and financial co-operation' , reading between the lines, there is evidence of a desire to change the Common Agricultural Policy. This impression is confirmed in the explanatory statement where Mr Sakellariou frankly proposes a reform of the CAP and rapid liberalization of the trade in agricultural products.
For some time, I have been unable to escape the feeling that every report, or virtually every report, going through this Parliament becomes a pretext, directly or indirectly, for the reform of the CAP.
That reform, if there is to be a reform, must not be sketched out in odd paragraphs of reports that are more or less remote from the subject. This pillar will have to be dealt with as such, through a process of in-depth analysis within the most competent committee concerned, which is the Committee on Agriculture.
However, I must caution those of us who favour a swift reform. We have just formally celebrated the fortieth anniversary of the Treaty of Rome, and we must never forget that the Common Agricultural Policy, along with the ECSC, was the first pillar of European unity.
We should be cautious and vigilant. We must not be in such a rush to dismantle and dispose of our Common Agricultural Policy, which has done so much to hold our 15 Member States together.
Despite the generally positive outlook described in the report on the Barcelona Conference, there is one prospect which can hardly fail to alarm a particularly frail group of European citizens: farmers.
This is explicit in the explanatory statement, though it appears in more veiled form in the resolution. The relevant sentence is in paragraph 14 under 'Economic and financial cooperation' , where establishing a free trade area by 2010 is mentioned. To achieve this objective, structural reforms of the various economic policies are proposed, starting with agricultural policy. The point is made that there can be no free trade area unless there is rapid liberalization of imports of agricultural products from Mediterranean third countries.
It is right to emphasize the importance of a very close relationship between Mediterranean countries, and bilateral agreements between some of them have already been in operation for several years, as a result of which European Union markets are in fact already penetrable. It is important for the measures to balance Community protection and free trade with third countries.
The agriculture of third Mediterranean countries is highly competitive with Community countries in terms of seasonality and plant variety. Those countries also have the advantage of infinitely lower labour, land and processing costs.
IGC
Mr President, not liking to inconvenience too many people I shall make my explanation of vote orally.
The House has just debated, for the first time, a new idea floated at the Intergovernmental Conference - the possibility of enhanced co-operation, meaning joint actions which would not automatically involve the fifteen Member States but would be organized as required, possibly with a smaller number of participants. This is what my group prefers to call, using a broader term, differentiated co-operation or a multi-speed Europe.
The most striking point, though, is that this idea - which could result in a Europe that is less rigid, less monolithic, better adapted to the specific needs of all concerned and therefore closer to the citizen - is being received by the European Parliament with extreme mistrust and a plethora of restrictive conditions.
This House is wedded to the idea of unitary progress, within a single institutional framework, to the point of caricature when it goes so far as to proclaim that the European Parliament, in its entirety, has the right of codecision regarding the legislative framework and administrative spending of differentiated co-operation, even when these joint actions would, by definition, involve only certain Member States and not all.
We believe that methods like these, on the pretext of introducing flexibility clauses into the Treaty, are in fact going to burden it with bureaucratic procedures which would obstruct everything and result in even greater rigidity.
That is why my group tabled, at the Committee on Institutional Affairs, numerous amendments designed to introduce genuine flexibility. We believe that differentiated co-operation must be decided upon very freely by the participants, provided only that it is not in conflict with the Treaty and does not prejudice non-participating Member States.
The organizational form to be taken by these joint actions must also be very free, in other words free of compulsory intervention by the Community institutions, subject to any necessary co-ordination within the Council.
These proposals seem to us to offer a prospect of ending the current deadlock by returning the institutions of cooperation in Europe to the exclusive service of the citizens' needs rather than of a federalistic ideology.
Our basic view is that the European Union should be a cooperation between independent states. Unfortunately, the proposed resolution is going in precisely the opposite direction. The resolution is in favour of increasing decision making by qualified majority vote in the Council of Ministers and increasing the influence of the European Parliament. This will only lead to an even more ambiguous situation as to who is responsible for the political decisions in each of the Member States. We believe that national parliaments should be the highest decision-making forum in Member States.
Consequently, we cannot possibly vote in favour of this resolution. We must also put on record the substantial increase in the number of resolutions issued by this House in connection with the IGC and before and after the summit meetings held regularly in the European Union.
Lindqvist (ELDR), Sjöstedt and Svensson (GUE/NGL), Gahrton and Holm (V), Bonde and Sandbæk (I-EDN), in writing. (SV) The proposal involves an intensification of co-operation from a mainly interstate co-operation to a federal state. For us development in this direction is unacceptable. We are therefore voting against the proposal.
Common regulations could result in equal salaries for all members of the European Parliament which would increase the salaries of the Swedish members considerably, especially if the common salary is calculated as a percentage of the judges' salaries in the courts of the European Union as proposed by the Presidency of the European Parliament during a press conference in Sweden. This would most likely delay a settlement of the most controversial alternative regulations on expenses, e.g. the regulation concerning the travel allowance for business class travel when there are many other possibilities of travelling by less expensive means.
The most natural thing would be to start by changing the more controversial regulations on expenses, e.g. the travel allowance, so that payments in excess of actual costs are not made.
I cannot vote in favour of this resolution because of the paragraphs on reinforced co-operation.
Regardless of the usefulness of paragraphs 17 to 27, in particular paragraph 26, for refocusing and limiting, aligning a set of conditions in whose framework we can devise a concept of strengthened co-operational flexibility, simply accepting these with no strings attached seems to me dangerous for the following reasons which I shall set out in brief:
1.-Per se, the notion of flexibility is contrary to the concept of integration and is difficult to make compatible with a single institutional framework, opening the doors to institutions by measure, which shall be decentralised, independent and outside Community States, as is proper in the case of public international law.That would lead to as many institutional regimes for decision-making as there are acts of co-operation between the Member States, which is contrary to the methodology of a single Community law, support for common institutions, from which rights and obligations stem for the Member States, for organised civil society and for the people themselves.
' Flexibility' is the opening towards the legal disintegration and transformation of the European Union into a diplomatic international organisation which has nothing to do with a Europe organised on the basis of Community law, legally guaranteed by the Commission and by the Court of Justice in Luxembourg.
2.- It must be made clear which role the Commission will play as guardian of the Treaties, what would be the nature and measure of its autonomous and initiative free right and in particular what role the European Parliament would play in the decision-making process.3.-It is, furthermore, on the role of the European Parliament in a flexible Europe that the biggest doubts remain as far as I am concerned. Members of Parliament have a single and indivisible mandate, entrusted to them by the electors - even relatively to the countries which sought opting out following Maastricht, those exceptions never prevented Members of Parliament from the countries which are 'out' from voting on policies which were not binding on them. If ever those countries which have opted out decide to obey the rules, such that the countries which were 'in' organise themselves in the framework of legal disciplines which are different from the common disciplines, it is obvious that the European Parliament will no longer be based on equality and an identity of powers. There will be as many mandates and powers as there are acts of co-operation which will gradually lead to a European Parliament of variable geometry and number. This road is too risky and dangerous and in the long term would call into question the very usefulness of the European Parliament.4.-Finally, it is quite clear with flexibility, in the image which already is occurring today with the Schengen Agreement, that the European Parliament will have no powers to intervene in policies produced in a different framework from that of the Community. Subjects of reinforced co-operation would be subjects which are external to the European Parliament. It is difficult to make such an approach compatible with a European Community where decisions, to some extent, are bolstered by a democratic vote, which means reinventing a Europe on which, in terms of democracy, everything will be far aware from controls and desires of the people.For all of these reasons, because this flexibility destroys the legal armour of the European Union and accentuates the technocratic character of decisions, because flexibility is an open door to those who think that the European undertaking is a heavy one, I am voting against this resolution on flexibility. The European Parliament and its members have no right to pretend that their eyes are closed.
Our Parliament could, if it wanted to, make a valuable contribution to the essential in-depth reform of the European Union's present institutional system. The quality of the work that has been done by our first two parliamentary Committees of Inquiry, into mad cow disease and into the Community transit system, shows that Members of the European Parliament can, on occasion, demonstrate good sense, competence, a sense of reality and a zeal to expose the truth.
What do we actually learn from these two reports? They expose, arrestingly and very specifically, how sadly the European institutions have lost their way since the mid-1980s: the susceptibility of the Community system to the interests of the lobbyists at the expense of those of the public; the extent of the problem of fraud, a structural secretion of the supranational institutional system; and generalized irresponsibility in the absence of any democratic control over the Community actors.
Can Parliament learn the lesson of its own investigations? It should, in all logic, infer that there is a need for swift action to correct errors on such a scale that they largely explain why the public has lost its enthusiasm for European integration. How can this be done? By abandoning efforts to secure the infinite growth of what is literally an 'institutional monster' , of ever-increasing remoteness, complexity, opacity and uncontrollability, and start enthusiastically advocating genuine, controlled subsidiarity.
But what do we actually find? Parliament takes no notice of its own observations, especially those regarding the failings of the Commission, when determining its position on the IGC. To the contrary, every error it identifies becomes one more pretext to justify the intensification and expedition of the process of total communitization, the supposed panacea to cure all ills. Having denounced the ravages of the Commission's bureaucracy, Parliament promptly recommends that it be strengthened. This schizophrenic contradiction between relevant analysis when Parliament inquires and inappropriate recommendations when it deliberates is preventing this House from being a credible influence when it comes to proposals for institutional reform.
It is high time that Parliament abandoned empty slogans and ideological dogma. No one would believe our lack of interest in putting right the errors that we ourselves have listed. The IGC provides a unique opportunity for doing so. By building on the very serious investigatory work it has begun and drawing specific conclusions from it, our Parliament can help to put European integration back on the rails and heading in the right direction, in line with the intentions of the founding fathers and the present expectations of the public. If our institution fails to take this opportunity offered by the IGC it will bear a heavy responsibility, because if these errors continue the very idea of Europe is likely to be in jeopardy.
(The sitting was suspended at 1.45 p.m. and resumed at 3 p.m.)
Welcome
Ladies and gentlemen, I should like to welcome Mr Eddison Zvobgo from Zimbabwe, who has taken his seat in the Official Gallery. Mr Zvobgo is a Minister and coordinator of the parliamentary reform committee in Zimbabwe. He is visiting us to acquaint himself with our work and working methods. We extend a warm welcome to him, and hope that he will be able to take back many ideas from Parliament to his country.
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0199/97 by Mr Colajanni and Mr Colom i Naval, on behalf of the Group of the Party of European Socialists, on the resumption of negotiations on the status of Tibet; -B4-0220/97 by Mr Bertens and Mrs Larive, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the negotiations between China and Tibet; -B4-0240/97 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the opening of negotiations without prior conditions between the Beijing government and the Tibetan government in exile; -B4-0258/97 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliament, on the opening of negotiations between China and Tibet to resolve the Tibet problem; -B4-0261/97 by Mr Moorhouse and others, on behalf of the Group of the European People's Party, on Tibet.
Madam President, this week saw the opening of the fortieth meeting of the UN Conference on Human Rights in Geneva, which is scheduled to continue until mid-April. The House may know that Amnesty International has published a report for the meeting which names a number of countries where the most systematic and serious human rights violations are taking place. This extremely interesting report also puts forward a number of suggestions as to how the European Parliament, the Commission and the Council of Europe could work together to develop a European human rights policy. What I would like to talk about now are the countries which Amnesty names in the report.
It will come as no surprise to anyone here that one of the countries accused of systematic and continual human rights violations is China. We in Parliament are therefore right to keep a close eye on the situation. We cannot simply say that we have discussed it often enough, so we should not need to do so again. We need to do it every time, unfortunately. One of the ways in which the Chinese Government demonstrates its oppressive nature is in its treatment of Tibet. This too is something we have discussed on a number of occasions and are discussing again this afternoon, because we in the House would like to make it clear that we wholeheartedly support the Dalai Lama's proposal for talks on the future. We hope that his offer will also be given serious consideration in Geneva, so that the parties could perhaps enter into talks through those channels. This is what is needed at the moment to end the hopeless situation in Tibet: talks between the Chinese Government and Tibet.
Madam President, over the last year, we have seen the Chinese authorities step up their campaign of terror against the Tibetans yet again. They have even made it an offence to possess a photograph of the Dalai Lama, for which dozens of monks have been arrested. The campaign against the Dalai Lama and his followers has taken many forms and has recently become much more violent. The Tibetans have been deprived of nearly all their fundamental human rights, and the world has simply stood and watched as the Panchen Lama has been held in captivity by the Chinese. Why?
The Dalai Lama has responded without violence and his calls for talks deserve our support. He is not asking for independence, he simply wishes to have cultural and religious freedom. This time, he has even made the concession that independence is not a precondition. The Union must use its contacts with the Chinese authorities to get these talks started.
We hope that China will come to realize that oppression does not work, either with Tibet or Xinjiang. China's new leaders must see that they are simply turning the international community and their own people against them. My group has every sympathy with this resolution today.
Madam President, I think that other speakers have sufficiently stressed the importance of this motion, which calls for negotiations to begin at last between the authorities in Peking and the Tibetan government in exile.
Despite a very bad start, I think the compromise text is satisfactory. There is still room for improvement on one point, however: I feel that we cannot, in a European Parliament text, limit the aspirations of the Tibetan people to cultural and religious autonomy. The Dalai Lama, when he visited Parliament, was very clear on that point: Tibet must have full and complete independence, even though the Dalai Lama, in the interests of promoting a dialogue with the Chinese authorities, was willing to give way on defence, security and foreign policy. Otherwise, and it does seem to be very important to emphasize this, the Tibetans must be in a position to govern themselves without interference from the Chinese authorities.
I think this is a particularly urgent matter. Today, as we know, the Tibetans are already a minority in their own country; so we must act quickly, and I believe this motion is along the right lines, but the Council and the Member States should start making serious representations at the United Nations to demand that the question of the decolonization of the Tibetan people, and indeed their survival, is finally taken into account and dealt with by the international community.
I must thank all my colleagues, James Moorhouse in particular, and our Liberal friends for having combined effectively to change the purport of this motion, and I hope it will be adopted. I ask you all to vote in favour of the amendment which would eliminate this restriction on religious and cultural autonomy. We must be quite clear about this, and therefore I once again urge those who have not yet done so to reconsider their votes on this amendment.
Madam President, this is by no means the first resolution we have debated about the situation in Tibet. Indeed no fewer than eleven previous resolutions dealing with various aspects of the problem have been adopted by this House over the past ten years.
This is a clear indication of the deep concern felt about the plight of the people of Tibet, a situation which continues to deteriorate, one regrets to note: so much so that there are real fears that Tibetan culture will become still further eroded. One can only conclude that the Chinese aim is to cause the extinction of Tibetan culture.
The particular significance of this debate is that among other matters it follows the death of Deng Xiaoping and takes place three days after the anniversary of the Chinese occupation of Tibet. Along with Olivier Dupuis, I joined 3-4, 000 demonstrators from all over Europe in Geneva on Sunday to mark the anniversary of the initial occupation of Tibet. That was a vivid illustration of the degree of support behind the Tibetan cause, which was prominently featured in the world news.
But the crucial point of our resolutions, which have a common thread, is that we now have the opportunity, we believe, for fresh negotiations about the future of the Tibetan people, with a possible move towards selfgovernment. His Holiness the Dalai Lama has indicated that he would not be pressing for full independence provided that Tibetan culture, the way of life, can be safeguarded. So we feel that we should back this new approach and hope that it will really come about. I look forward to the reaction of the Commission.
Madam President, I should firstly like to say how pleased I am that the House is once again debating the situation in Tibet. This problem has been discussed often enough, but little has been done about it. That is no reason to stop discussing it. Over the last ten years, we have had to listen to a great many speeches about bloody conflicts around the world, but I think we can say without cynicism that a war waged against the soul and culture of a people can ultimately be more devastating than a purely military conflict. However, that is exactly what China's treatment of Tibet amounts to. The people of Tibet are largely prevented from practising their religion, whilst their temples are renovated beyond recognition - a tried and tested means of repression - and their cultural artefacts are shipped off to China. I shall not address the wider issue of torture and human rights violations, as previous speakers have already done so.
When we consider that, according to a report by UNESCO, some 50 % of the world's cultural heritage has been destroyed in the course of this century through ignorance, and very often through communist vandalism - in Cambodia, for example - it is clear that a stop must be put to China's actions in Tibet.
The joint motion for a resolution refers to the cultural and religious autonomy of the Tibetan people. In this respect, however, and here I agree with Mr Dupuis, I firmly believe that it does not go far enough. It should also refer to the independence - with the exceptions referred to by Mr Dupuis - and the right to self-determination of the Tibetan people. We should also not forget that the leader of the Tibetan people, His Holiness the Dalai Lama, has indicated to the Chinese Government his constant willingness to engage in talks, without making any substantial political demands; his overtures have just as constantly been rebuffed by the Chinese authorities, however. To my mind, Parliament is therefore obliged to adopt a clear and unequivocal stance on this issue, especially since a similar situation is now threatening to engulf the Uigur people of Chinese Turkestan. That is all the more reason, I believe, why we in Parliament really do have a duty to speak out for the right to self-determination, religious freedom and democracy in Tibet.
Madam President, the motion has been drawn up with the inspiration not of the Holy Ghost and by Christian authors, but at the instigation of His Holiness the Dalai Lama as he is referred to in the motion. All that has been said demonstrates the tendency and effort to liberate Tibet and censure the Peoples Republic of China, by maintaining that Tibet is under Chinese occupation. Tibet has been an integral part of China for centuries, it is today, and it always will be. Do not those who tabled the motion consider that if their fanciful plan were ever to come about, this would lead to destabilization in that part of the world? And they take as their point of departure what was said by His Holiness the Dalai Lama, who when he came to the Political Committee of our Parliament as the representative of the Tibetan people and I asked him how and in what capacity he represented the Tibetan people, answered: ' Ah, you have no idea! In the name of the theory and practice of reincarnation' . Such then are the enlightened members of the European Parliament, those who have drawn up this motion, who are also inspired by the spirit of reincarnation in what they say in their resolution.
Madam President, I will vote against it because the motion does nothing to help relations between the European Community and that great country, the great market, but by making them more difficult, facilitates the penetration of American and Japanese multi-national companies. That is what this resolution will achieve. Is this unsuspected, or is it motivated by suspect interests?
Mr President, I think our Parliament should recognize the benevolent and devoted commitment of the Italian and transnational radicals to the Tibetan people's struggle for their rights.
If they were not constantly monitoring what is going on in Tibet and raising the issue, this tragedy would probably not have the profile it has in Italy, Europe and the UN. The Italian Right is so sensitive to that struggle and solidly behind it, that during a recent demonstration of solidarity, many of our members hung out the Tibetan flag on town balconies and the much berated Berlusconi-Fini government was the first in Europe to receive a visit from the Dalai Lama in exile.
Having said that, we will obviously vote for the joint resolution because we are convinced that the only way to help the Tibetan people is to call on the Chinese government in every form and in every international forum to abandon its arrogant and prevaricating policy and finally concede the fundamental rights which will allow the Tibetan people to safeguard their identity and hence their survival.
Madam President, the many violations of human and ethnic rights in and by China have made the country an almost permanent item on the agenda for our topical and urgent debates.
Although these were by no means all the issues we have covered, I would remind the House of the many hours we have spent discussing the situation in China's orphanages, its political intimidation of Taiwan, the Hong Kong problem and, of course, the question of Tibet.
On the subject of Tibet, we have adopted no less than ten resolutions in the House in recent years. Mr Moorhouse thought there were even eleven, which is quite possible, each containing similar complaints expressed in similar terms. This is therefore now our eleventh or twelfth resolution, but I fear that it will be given the same treatment as all the others by these Chinese despots and put straight in the rubbish bin. So although I intend to vote in favour of it, I cannot help feeling that, in view of Beijing's obvious unwillingness to listen, we in the House should be able to come up with some other measures which might actually have an effect on Communist China.
For example, billions in European funding were once made available to oppose the apartheid regime in South Africa, but I notice that no such funding has been provided to help the Tibetan people in their legitimate struggle.
I also note that Parliament, anxious about how Beijing would react, has still not established proper parliamentary links with countries like Taiwan, or even with the Tibetan government in exile. And in Europe as well as here in the House, the Chinese Communists are given the red-carpet treatment every time.
Ladies and gentlemen, a mere paper protest like this one is certainly not going to persuade Beijing to sit up and take notice, far from it.
Madam President, this question involves the human rights and the right to self-determination of the people of Tibet. No one, not even the People's Republic of China, is entitled to restrict human rights on the basis of their own philosophy or culture, let alone annul those rights. As the previous speaker said, Parliament must therefore use all the means at its disposal to defend the human rights and the right to self-determination of the Tibetan people. One thing is clear: the European Union and this Parliament can only interpret the right to selfdetermination as this is set out in the Helsinki Final Act, from which it follows that the right to self-determination does not imply the right to alter borders arbitrarily, since that violates the right to self-determination of other peoples.
That being so, we must stand up for the Tibetan people's right to self-determination as a cultural and human right. I therefore support the call made in Parliament's resolution for the question of Tibet to be placed on the agenda of the UN General Assembly.
, Vice-President of the Commission. (ES) Madam President, Ladies and Gentlemen, an unchanging aspect of European Union policy regarding China has been the importance accorded human rights. The Commission is therefore determined to improve the situation in Tibet and also shares the concern of this House about this subject. The Commission condemns any attempt by the Chinese authorities to suppress freedom of speech and of religion and deplores the current situation in Tibet.
As you will be aware, the European Union has made constant reference to human rights issues in Tibet and the religious dimension of Tibetan identity in bilateral talks with China - both in the political sphere and regarding the specific subject of human rights, and at an international level. The European Union intends to continue its efforts towards consolidating a constructive and positive relationship with China.
As regards Tibet, the European Union's traditional line of action has been to attempt to foment direct dialogue, direct negotiation, between the Chinese authorities and representatives of the Tibetan people, including, naturally, the Dalai Lama. At various times, both through specific approaches and via dialogue in international institutions, the European Union has expressed its concern regarding the fate of the Panchen Lama appointed by the Dalai Lama. As you will already know, the European Union has always demanded guarantees regarding the safety and freedom of the Panchen Lama and will continue to do so.
Thank you, Commissioner Marín.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0198/97 by Mr Colajanni and Mrs Terrón i Cusí, on behalf of the Group of the Party of European Socialists, on the Israeli Government's decision to approve construction plans in Jerusalem; -B4-0219/97 by Mr Bertens and Mr Vallvé, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on new settlements in Jerusalem and Israeli-Palestinian relations; -B4-0224/97 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the peace process in the Middle East; -B4-0233/97 by Mr Pradier and Mr Vandemeulebroucke, on behalf of the Group of the European Radical Alliance, on Israel's policy of new settlements; -B4-0248/97 by Mr Wurtz and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on East Jerusalem; -B4-0264/97 by Mr Provan and others, on behalf of the Group of the European People's Party, on the Middle East peace process.
Madam President, Ladies and Gentlemen, the 6500 dwellings authorized in the Arab district of Jerusalem by the current Israeli government undoubtedly herald, Madam President, an extraordinarily serious crisis in the extremely complex peace process which we have all supported in the past and continue to support.
In the Oslo Agreements, it was understood that, until such time as current phases and negotiations are completed, Jerusalem must retain its present status. That is a subject for discussion during the third phase. Therefore, although good and faithful friends of Israel, we are given great cause for concern by the step taken by Netanyahu and we support this common resolution to the effect that the conservative government in Israel should not pursue this building project in East Jerusalem.
This decision, Madam President, Ladies and Gentlemen, can only help to undermine what has been achieved in such a difficult peace process and - Heaven forbid - could again open the flood gates to tension and violence which it would be difficult to stem.
Madam President, the peace process still has a long way to go. There may be agreement on Hebron, but new obstacles have now emerged.
The Israeli Government's decision to go ahead and build a new development in East Jerusalem was extremely unwise. It may not contradict the letter of the Oslo agreements, but it certainly contradicts their spirit.
The negotiations on Jerusalem which form part of the last phase of the entire process are going to be difficult enough in themselves, and the Israeli Government must understand that its decision may only do it more harm than good in the long run. The European resolution may have been blocked by an American veto in the Security Council, but there too there is growing unease. Israel is playing with fire. Furthermore, it needs to be made clear to the Palestinian President, Mr Arafat, that his attitude is also not helping the peace process. He must not add fuel to the flames by threatening a unilateral declaration of independence for the Palestinian State. And the European Parliament must not allow itself to be drawn into taking sides. Now that the Union has a role to play in the peace process, the European Parliament must also behave responsibly and in an even-handed way.
Madam President, the decision by the Israeli Government has to be seen in a specific context. Not only that, it is all the more serious because of the existence of other measures which may be less spectacular but indicate the same desire to compromise the peace agreements.
The context I refer to comprises, first of all, the texts: UN Resolutions Nos 242 and 338, which very specifically exclude any further forcible acquisition of territory, together with the European Parliament's resolutions, especially that of November 1996, and the Council's latest declarations.
Quite apart from these texts, though, we have History and the lessons it can teach us. There is the symbolic significance of this region to the entire world. There are other examples, such as the example of South Africa, where men of great worth are trying to overcome the difficult legacy of a bloodstained history through dialogue and negotiation. Above all, perhaps, bearing in mind the values on which the Member States of the European Union are based, there is the need to proclaim that there is much more greatness in respecting an adversary, especially when he is down, than in constantly indulging in a show of force.
We must give our support to those, even in the Israeli community, who are concerned about future relations between Israel and the Palestinians.
Madam President, the Israeli-Palestinian agreement on Hebron gave a new stimulus to the peace process and raised hopes of new, constructive initiatives.
Before the ink was even dry on that agreement, the Israeli Government was creating a further obstacle to the peace process by deciding to authorize the building of a new settlement of 6500 homes in Arab East Jerusalem Jabal Abu Ghneim.
This project is designed to drive a permanent wedge between the eastern sector of Jerusalem and the Palestinian autonomous territories. Jerusalem would thus be completely cut off from the West Bank. It is an illegal decision, because the final status of East Jerusalem will have to be discussed during the third stage of negotiations, and because both sides have undertaken to refrain from any action that might change the situation on the ground.
The Israeli Government has been supported by the United States, which used its veto against a United Nations Security Council resolution banning the establishment of any settlements that would change the status quo laid down in the signed agreement.
The peace process is thus, once again, in jeopardy. This House must firmly condemn the decision taken by the Israeli Government, with the complicity of the United States, and demand compliance with UN Security Council Resolution No 242. We must call upon the Council to become more involved in the peace process and to use all means at its disposal, including economic and political sanctions, within the framework of the agreement with Israel to persuade the Israeli Government to apply the peace process, respecting the Oslo Agreements and the United Nations resolutions.
Madam President, we are delighted that we have this opportunity of debating this issue today. We are at a stage in the development of the peace negotiations in the Middle East which is causing great concern. I am sure there are many who are greatly disturbed to hear that the Israeli Government has decided to go ahead with the building of the settlement in East Jerusalem.
All settlement building, particularly in this sensitive case of Jerusalem, risks damaging the peace process and preempting the final status negotiations that we all want to see concluded in a successful way. We should urge the Israeli Government, therefore, not to proceed with these plans as we need to get a direction which is more positive. We cannot expect a positive outcome to some of these negotiations while decisions which are seen to be confrontational are taking place.
Confrontation is not what we want to achieve. We want to make sure that the peace is re-established and can move forward rapidly. That is not happening at the present time. Mr Arafat has decided that he wants to take up the cudgels and combat what he sees as some difficult situations in East Jerusalem. Furthermore, we see even worse evidence today in the exchange of letters between King Hussein of Jordan and Mr Netanyahu, the Prime Minister of Israel. That is a very serious development. If one reads the correspondence as it has been published in some of the newspapers today, we are heading for something really quite serious.
I hope Parliament, therefore, can support the resolution when we come forward. But this resolution must be well balanced and recognize the fact that there are difficulties on both sides and it is both sides that have eventually to come together and reach agreement.
Madam President, circumstances dictate that I must first express my condolences, on behalf of this House and my group, to the people of Israel, the families concerned, and the government of the country for the terrible incident on the Jordanian border, which has resulted in the death of several Israeli children. And I do so as a friend of Israel and its people, and as a citizen of a country which has indissoluble ties of guilt with that country and its citizens. It is precisely for this reason, however, that I wish to make it quite clear that I unreservedly share Parliament's concern and regret at Israel's colonization policy in East Jerusalem, and that I therefore support the demands set out in the joint motion for a resolution.
I should like to take this opportunity to say something personal, as a Christian and a theologian. Jerusalem is the city of three world religions, and Judaism undoubtedly lies at the root of them all, but I wish to say that the Jerusalem of the twentieth century and, I believe, of future centuries will remain the city of Yad Vashem, the city of remembrance of the most systematically planned and executed attempt at genocide in the history of mankind. Clearly, therefore, this city must possess a special moral authority within the international community. However, this moral authority also has political implications, and I would therefore call on the Israeli Government to consider whether its colonization policy in East Jerusalem is in keeping with the moral authority which - for the reasons I have given - this city undoubtedly enjoys within the international community.
Madam President, Mr Commissioner, Ladies and Gentlemen, the Israeli government's decision to create a new settlement in the Arab sector of Jerusalem has regrettably given rise to a deterioration in the Middle East peace process, and we are currently at a delicate and difficult stage.
Like the rest of the European Union's institutions, this House has repeatedly demonstrated its support for dialogue and peace. Therefore, given our responsibilities as a player on the international scene, this Parliament must urge the parties involved to refrain from taking steps which might lead to an erosion of the confidence needed to pursue the application of the agreements and not to prejudice the result of negotiations regarding the permanent status of Palestine, particularly when, as recently as 24 February last, the European Union signed a provisional association agreement with the Palestine National Authority in which an evaluation is given of the special legal position of the Palestine Authority together with a provisional period identical to the transitional period of autonomy set by the Oslo Peace Agreements.
Our principal concern in the European Parliament, as we have repeatedly demonstrated in this House, must be and has always been the achievement of a lasting and stable peace in the region. An essential condition for the achievement of peace in the region is strict application of the spirit which prevailed in Oslo, given that dialogue is the only way in which to arrive at a peaceful solution.
On very many occasions the European Union has condemned the settlements in the occupied territories as being illegal under international law, and they constitute a major obstacle to peace. We have to bear in mind that this decision affects not only political interests, but also human interests - the interests of those citizens who feel themselves under siege and denied the right to free movement in order to carry on the activities of their everyday lives and, principally, to gain access to their place of work.
Dialogue and cooperation between the parties to the Oslo Agreements are, I say again, the only ways in which potential conflict in the region can be resolved.
I would like to conclude by calling upon Mr Arafat and Mr Netanyahu to allow wisdom to prevail and to have recourse to negotiation as opposed to confrontation, for the benefit of their peoples.
Madam President, what is happening at the moment is extremely depressing. Israeli children have been killed visiting a peace project in Jordan, and Israel's plans to build a new development have put further pressure on the peace process. There should be no building work, no new intifada by the Palestinians and no declaration of a Palestinian State, since these all undermine the agreements.
With your permission, I should like to make one or two personal comments on the subject of Jerusalem. East Jerusalem was captured as a result of a major external offensive. It is a city of great significance to the international community. Since 1967, it seems, there has been a broad degree of religious freedom throughout Jerusalem.
The Bible mentions Jerusalem 811 times, and Jews throughout the ages used to long to live there. The Koran, however, makes no mention of Jerusalem. The Jerusalem question, as I have maintained right from the outset, is a matter for the Israelis and the Palestinians. Last month, we saw both groups working very positively with each other on two occasions here in Parliament. Outside intervention serves no purpose: they must sort things out for themselves. And they will do so, of that I am confident.
Madam President, the compromise motion that we are in some danger of adopting has several defects.
The first is inaccuracy. Israel could fairly be accused of excessive respect for the Oslo Agreements and of standing by the letter of those agreements, but not of violating them. Now, this kind of inaccuracy gives the impression that we favour one faction rather than the other, whereas impartiality is what is needed. Not only that, but this one-sided view is combined with dangerous short-sightedness, because developing a fixation with one point of a complex process where there are extremely difficult political equilibria to be respected on both sides is to miss the overall logic and consistency of that process and the difficulties which have to be faced both by the Palestinian leader and by the Israeli Government.
Madam President, peace is like a great painting: viewed from close up it breaks down into blobs of colour, but the aesthetic dimension requires a longer view, and then we see that there are sometimes areas of shadow that bring three-dimensionality and colour to the whole.
Madam President, Israel's plans to build a major Jewish district in Jerusalem, Har Homa, are coming under fierce criticism. From a psychological point of view, the decision is admittedly not very wise, but in legal terms, there is little that can be said against it. The Oslo agreements do not prohibit the development of a residential district such as Har Homa, they simply specify that the legal status of Jerusalem will not be changed without a definitive agreement on the subject between Israel and the Palestinians. Building work does not affect the official status of Jerusalem.
We must also remember that the building plans are not an isolated incident, but mark the continuation of the policy of successive Israeli governments to surround East Jerusalem with a ring of Jewish districts. The background to this decision is the fact that during the Six-Day War in 1967, West Jerusalem was bombarded from the surrounding hills.
We must also remember that the view is still widely held in Israel that Jerusalem will always be the indivisible capital of the State of Israel.
After the initial optimism regarding the Hebron agreement, the peace process appears to have ground to a halt. However, the very fact that the agreement was reached made it clear that the Netanyahu government was able to overcome the divisions of opinion in Israel about the peace process. It was adopted by a surprisingly large majority of 87 to 17 in the Knesset, and there were hardly any protests against it.
But we should not forget how careful the Israeli Government is going to have to be, now that the negotiations with the Palestinians have entered a phase where a number of sensitive issues such as the status of Jerusalem have to be resolved.
However, there are also more and more developments on the Palestinian side which are presenting problems for the talks with Israel. Contrary to the agreement to resolve problems through direct negotiations, the Palestinian authorities took the issue of the building plans straight to the Security Council, and Mr Arafat's calls to liberate Jerusalem and unilaterally to declare a State of Palestine have cast a pall over the conclusion of the Hebron agreement.
Furthermore, the network of government institutions which the Palestinian authorities are developing in East Jerusalem is actually contrary to the Hebron agreement, and the fact that the process of amending the Palestinian national charter is still not finished is equally unlikely to encourage Israel to trust the Palestinian authorities.
Outsiders little realize what a difficult predicament Mr Netanyahu and Mr Arafat are in, both in terms of their relations with each other and with regard to their own people. This being the case, other parties should act with restraint. It is not likely to help the peace process if the European Parliament constantly interferes in the incidents which regularly occur between Israel and the Palestinians.
Madam President, I should briefly like to ask the House to consider what would have happened if this incident had occurred a few years ago. We can indeed see from the prudent reaction of the Israeli Government, which declared from the outset that this was an isolated act, that we have moved a considerable way forward.
Secondly, nowhere does it say in the Oslo Agreements that development in a city with a population of 600 000 must be stopped for several decades; nor does it say that houses can only be built for Israelis, and not Palestinians.
Thirdly, I would ask the House to recall its fears when the present government was elected and to consider the progress which has since been made. We should be highlighting that progress instead of always pointing an accusing finger, not least since the Knesset has so far refrained from criticizing us in the European Union for possible failures in our own area.
, Vice-President of the Commission. (ES) Madam President, Ladies and Gentlemen, the Commission fully supports the declaration issued by the presidency of the Union and its Council of Ministers on the very day the Israeli government approved the plans for the building of a new settlement in East Jerusalem. The Commission regards the settlements in the occupied territories as contrary to international law and as constituting an extremely grave obstacle to the peace process.
The European Union's position regarding the status of Jerusalem is clear and unambiguous: East Jerusalem is covered by the principles of Security Council Resolution 242 in that the acquisition of territory through the use of force is prohibited. The Union, therefore, cannot and must not agree to East Jerusalem being regarded as part of the territory and sovereignty of the State of Israel.
The Israeli/Palestinian peace agreements explicitly prohibit the building of settlements inside or outside Jerusalem. In addition, the Union is of the opinion that the fourth Geneva Convention fully applies both in East Jerusalem and in the occupied territories. The Council of Ministers and the Commission therefore consider the Israeli government's decision as particularly negative and unjustified at a time when the peace process was beginning to pick up again on account of a series of positive steps, such as the agreement regarding the Hebron protocol, the release of Palestinian female prisoners and an increase in the number of Palestinian workers with permits to enter Israel.
I can confirm that the peace process is at a very delicate stage and tension must be reduced. Naturally, the European Commission condemns the dreadful incidents of this morning on the border with Jordan and the regrettable deaths of a group of schoolgirls.
Thank you, Commissioner. The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0191/97 by Mr Cars and Mr La Malfa, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Kosovo; -B4-0228/97 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on Kosovo; -B4-0263/97 by Mrs Lenz and others, on behalf of the Group of the European People's Party, on Kosovo; -B4-0190/97 by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on human rights violations in Argentina; -B4-0247/97 by Mrs Miranda de Lage and others, on behalf of the Group of the Party of European Socialists, on the situation of the Mapuche people in the province of Neuquén in Argentina; -B4-0250/97 by Mr Puerta and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation of human rights and the Mapuche Indians in Argentina; -B4-0260/97 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the situation of human rights and the Mapuche Indians in Argentina; -B4-0262/97 by Mr Salafranca Sánchez-Neyra and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the situation of the Mapuche people in the province of Neuquén, Argentina; -B4-0201/97 by Mrs Fouque, on behalf of the Group of the Party of European Socialists, on women's rights and democracy in Algeria, Turkey and Afghanistan and International Women's Day; -B4-0235/97 by Mrs Leperre-Verrier and Mr Hory, on behalf of the Group of the European Radical Alliance, on the detention of two French nationals in Afghanistan and the application of the Sharia; -B4-0249/97 by Mrs Sornosa Martínez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the violation of women's rights; -B4-0259/97 by Mrs van Dijk and others, on behalf of the Green Group in the European Parliament, on International Women's Day and the violations of women's rights; -B4-0252/97 by Mrs Pailler and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the release of Leyla Zana; -B4-0194/97 by Mr Papakyriazis and others, on behalf of the Group of the Party of European Socialists, on the extradition and trial of A. Brunner; -B4-0192/97 by Mr Ford, on behalf of the Group of the Party of European Socialists, on the welfare of migrants; -B4-0230/97 by Mrs Roth, on behalf of the Green Group in the European Parliament, on the death of asylum seekers in the Mediterranean.
Kosovo
Madam President, this debate on Kosovo is to some extent the continuation of yesterday's debate on Albania. In fact on that occasion many speakers made it clear that the crisis in Albania could explode throughout the Balkans, particularly in the areas where there is a significant Albanian minority, like Kosovo and Macedonia.
We must reiterate that the Serbian government is pursuing serious and unacceptable repression against the Albanian community of Kosovo and that Community is really experiencing major tension and pressure at the moment. In fact, although the confrontation in Serbia, which is important for democracy, has fortunately been nonviolent, one repercussion has been an increase in repression against the Albanian people of Kosovo, and what has happened in Albania encourages the tendency to have recourse to arms. Fortunately the Albanian people of Kosovo have so far preferred to use non-violent methods of passive resistance under the guidance of the leader of the Kosovo Democratic League, Ibrahim Rugova.
But can we expect a situation like that to last for long? It is obvious that such tension can have serious repercussions. That is why we support action to promote dialogue with the Belgrade government, create the bases for reconstruction of society, and make it possible to open a European Union delegation in Pristina.
Madam President, Kosovo is not an unfamiliar subject in the House. It has long been a powder keg, and we have drawn attention to this repeatedly. The easing of the situation in Serbia - if one can call it that - has brought Kosovo back towards centre stage, and that is a good thing. The people there are becoming impatient. There is the threat of assassinations by the Kosovo Liberation Army and these cannot be ruled out, even though the leader of the Democratic League is continuing to seek a peaceful solution. This motion for a resolution also relates to another matter, however, which really cannot be passed over in silence: the conditions in the prisons, which are leading to torture and death, consequences which a delegation from our Parliament has been able to see for itself. In our motion, we are therefore renewing our call for the release of the prisoners, for freedom of the media, and for the start of a genuine dialogue, with a view to finding a solution for the people of Kosovo who have long been subject to repression. We are calling on the Serbian Government finally to open the office in Pristina for which we have long been asking and which has already been agreed to by the Commission - and as the UN special rapporteur, our colleague Mrs Rehn, has also requested - to show the people that the European Union is standing by them. I believe that we should be exerting a great deal more pressure here, in order to make Europe's stance in Kosovo really clear.
Madam President, two factors have changed the situation for the Kosovo Albanians: one is the increasing Serbian oppression, the other the Albanian resistance movement which has now started to execute all those they call collaborators. The result is that Albanians are caught in the cross-fire from at least two directions. Another event that most likely will be of consequence to the Kosovo Albanians, although we do not yet know in what way, are the open confrontations and the skirmishes occurring in Albania which is now one of the trouble spots in Europe.
Today's debate and our resolution is really a manifestation of Parliament's wish for the Council of Ministers and the Commission to act. First of all, we would like to call a conference to discuss the situation in Kosova. We are looking for analysis units in the treaty which hopefully will be agreed in Amsterdam. Such a conference may not solve all problems but will demonstrate a desire to analyse the matter better and to find a reasonable solution for Kosova.
Madam President, I can basically endorse what was said by Mrs Lenz, although I must correct one thing. There is not just a threat of assassinations, they have in fact been carried out, which means that this form of violence has taken place alongside the violence on the Serbian side, in the prisons and so on. So the first thing we must call for is certainly that this violence should come to an end. But Mrs Lenz was right to say that Kosovo is a powder keg, and we also have to realize that the Kosovo question can only be solved within the context of the overall situation in Yugoslavia. I should therefore briefly like to mention the following five points, which seem particularly important to me and to our group.
Firstly, there must be fair and transparent elections, in other words the elections which take place must really offer every person, every party and every section of the population the chance to present their programme and their candidates. Secondly, there must be media laws, but above all media practices too - and this was brought home to us on our visit to Yugoslavia - which correspond to freedom of the media. It must also actually be possible for human rights abuses, whether in Kosovo or other areas, to be described publicly and discussed, because there are many citizens who know nothing at all about these, since such matters are concealed from them in many cases or across the board. Thirdly, the European Union and above all its cities and regions must support the new municipal authorities, thereby signalling that this new democracy also has Europe's full support. Fourthly, there must of course be full recognition of human rights, in particular the minority rights of all groups. In this context, I would very much refer to the Hungarian minority. Lastly, a real solution must be found to the problem in Kosovo. It is important here to make it clear to all sides: stop the violence, take part in talks, and find a solution within Yugoslavia. If we are talking here about holding a conference, then all the factions must be prepared to engage in dialogue, and the European Union needs to spell it out to all of them that this dialogue must take place inside Yugoslavia. We can provide help from outside, but the solution to the problems must be found in Yugoslavia itself.
Madam President, since we are talking about Kosovo, I would like to make a few things clear.
I should not dream of questioning the merits - even the excellence - of the intentions underlying this motion for a resolution, nor of underestimating the gravity of the events taking place in Kosovo because of the two communities living there.
There are four reasons why I personally felt I could not endorse this motion.
First, if words have any meaning, it seems to me inappropriate to refer, as this motion does, to apartheid in connection with Kosovo.
Secondly, I also regard it as inappropriate to exacerbate the ethnic divide by calling for support for Albanian civil society only, whereas it is the entire civilian population in the region that deserves aid and consideration.
Thirdly, our attention is constantly being caught by thousands of human rights violations throughout the world. Yet always, obsessively, prompted by those who regard it as literally a crusade, Parliament comes back to condemnations of Serbia. I am not aware that our past resolutions have had any pacifying effect in the Balkans.
Fourthly, and perhaps most importantly, amid countless difficulties, a democratic dialogue seems to be taking place in Belgrade. Is this any time to obstruct that dialogue and fan the flames of anti-European paranoia in Serbia?
Let us not forget that the day will come when we will have to integrate Yugoslavia into Europe.
Argentina
Madam President, this debate should be looking not just at the problems of the native peoples of Argentina, but at the problems of the entire population.
The native population does of course deserve our attention. Half a million people are being deprived of the land on which they live, and speculators are pushing them out even further. This must be stopped, of course, and it is an issue that should be broached in the Union's contacts with Mercosur.
But we must not just consider the native peoples. Argentina is still carrying the burden of the past, and the legal authorities are still refusing to cooperate fully in investigating all the disappearances during the junta years. Those who stand up for justice face intimidation and opposition. The famous 'mothers of the Plaza de Mayo' , the symbol of Argentina's legacy, still do not really know what happened to their children, and they too are being hampered in their quest.
Democracy and freedom of expression are still being covertly undermined in today's Argentina. Critical journalists have even been killed and newspapers gagged. Democratic activists have been murdered, and the situation is deteriorating, but the authorities refuse to acknowledge the facts. Human rights violations must be punished, even those committed by members of the armed forces: they must accept this in Argentina, otherwise there can never be a proper feeling of democracy in the country. The Union's representatives must draw the Argentine Government's attention to these issues. Democracy and respect for human rights are the foundations on which relations between the Union and third countries are based, including Argentina.
Madam President, the European Union bases bilateral cooperation on respect for human rights. The conditionality clauses appearing in the texts of agreements with Latin America have served to consolidate democratic systems and also - and this is a fundamental aspect - to help guarantee the freedoms and rights of citizens. These conditionality clauses are quite distinct in their philosophy from certification procedures and are, on the eve of the new millennium, the most positive contribution being made, in the context of globalization, to humanize international relations and the expansion of democracy.
If this House is on occasion critical of situations where there are abuses, shortfalls or breaches, such criticism must be understood as a positive contribution aimed at strengthening democracies and defending the weakest against injustice and inequality.
The resolution we are debating today on the problems facing the Mapuche communities aims to make a positive contribution in helping to resolve an acknowledged conflict because, if this conflict did not exist, the Pulmari Interstate Corporation set up a few years ago would not exist either. The shortfalls detected in this corporation's system of management, the judicial processes open to indigenous leaders and the departure from set objectives through errors in interpretation have given rise to deep concern in social sectors and the Argentine Parliament itself has heard voices raised in favour of amending the regulations governing the corporation.
Lastly, and within the general context of the defence of the human rights and freedoms of all Argentine citizens, we call upon the authorities to remain active and vigilant. Our Parliament awarded the Sakharov prize to the Mothers of the Plaza de Mayo and maintains close cooperational links with that group of women, the majority of them now old ladies, who are history's record of a time of madness which left thousands of victims and much pain and grief in its wake.
Harmony in Argentine society is being achieved with difficulty but with tenacity. The problem is not solved by attempting to deny that there are, on occasion, attacks which are, without doubt, perpetrated by minority groups unwilling to accept a pluralistic democracy in which all citizens have a role to play. Nor is it solved by limiting constitutional guarantees. Therefore, Madam President, our Group will be supporting each and every one of the paragraphs of this resolution.
Madam President, Mr Commissioner, we are all aware of the political will behind your call for the conditions of the clauses in defence of human rights to be complied with when agreements with the Mercosur countries or the one with the Argentine are signed and we condemn once again the three human rights violations already denounced here. These are the death of a journalist, José Luis Cabezas, in January, when the death of Salvador Aguirre, a defender of human rights, remains unpunished, and there was an attempt to assassinate a friend of his. We condemn the expulsion of the Mapuche Indians and also the threads made to the Mothers of the Plaza de Mayo.
In my opinion, the Commission is in a position to demand the following of the Argentine government: firstly, that the lands, regarding which such suspicion persists, should be returned to the Mapuche indigenous peoples; secondly, that an investigation be started to ascertain the nature of the threats against the Mothers of the Plaza de Mayo; and, thirdly, that crime should not go unpunished in Latin America.
What I mean is that if a photo-journalist is assassinated and the murder of a defender of human rights remains unpunished, I am convinced, Mr Commissioner, that you have in your hands the power to put pressure on the Argentine government.
Madam President, ladies and gentlemen, the treatment of the Mapuche in Pulmari by the Argentine Government is illegal and marked by shameful corruption. It deserves our condemnation, and the fact that this has turned out so weakly in the resolution is only because of the appeasing influence of the PPE Group.
We are concerned about the Mapuche, and we are also deeply disturbed at another sign of growing repression in Argentina. This involves the press. In the past, the press has played a crucial role in this country. I would remind the House of how it revealed the terrible human rights abuses by the armed forces during the military dictatorship, or how it shed light on the scandalous corrupt practices of Argentine politicians and officials. I am thinking of how it reported on revolts against the government's disastrous economic policy in several provinces of the country, or how it has supported the Mothers of the Plaza de Mayo, who are constantly under threat.
The precondition for all this is freedom of the press. But that is now in jeopardy. On 25 January, the photojournalist José Luis Cabezas was killed because he was trying to shed light on the dark and criminal machinations of certain politicians. We condemn that, and I hope that when President Menem visits Brussels in the coming months, he will clarify these events for us.
Madam President, I would say to Mr Telkämper that there is a difference between lecturing people in a positive and a negative way. The relations between Europe and Argentina are undoubtedly among the closest that exist between continents, and that is also why every word we say here is interpreted very sensitively in Argentina.
If we are devoting this resolution chiefly to the indigenous peoples, whose very existence had previously been denied, then I would say that in our view that is an entirely good and sensible thing. It will therefore also have the support of my group.
However, I do not believe that the situation in Argentina is as disastrous as Mr Bertens also portrayed it, but precisely because we are Europeans, because we have many political groups here, we have to exercise a proper influence and actually talk to the Argentines about these matters.
Of course the murder of a journalist is a terrible thing. Of course it is right to discuss such things as the threats to the Mothers of the Plaza de Mayo - who incidentally are here nearly every month, and hold talks with us. My group will only be requesting a separate vote on this paragraph because we do not think it is right in terms of the methodology of the resolution. But the resolution will certainly have our support.
Women's rights in the world
Mr President, this part-session opened with President Gil-Robles' timely and much appreciated speech on International Women's Day and, a few hours from its close, we turn to the issue of women's rights, focussing our attention on women in countries which do not belong to the European Union. The European Parliament and the European Union renewed their commitment to them in the debate and resolution passed after the Peking Conference, and the Commission and Parliament have referred to them in the programmes and initiatives in progress.
Madam President, Mr Commissioner, we are speaking of women who suffer particular violence linked to the customs of their countries, and, with all due respect to the cultures of those countries, the European Union should contribute to eradicating that violence: I refer to sexual mutilation of such humiliating cruelty that it is difficult to describe; women and children beaten, raped, forced into prostitution and even starved.
Those of you who took part in the meeting yesterday in this Parliament on women refugees' right to health were horrified to hear that women and their children in concentration camps are at direct risk dying of hunger because those who distribute the food - and they are always men - refuse to recognize them as heads of families. Women are suffering the violence of fundamentalist interpretation of their own religion. Women are risking their lives in the ongoing struggle by demonstrating publicly against violation of their rights, which are fundamental human rights, as the Peking statement confirmed.
As we commemmorate and celebrate International Women's Day, we should be thinking of our less fortunate sisters with reaffirmed commitment. The suffering and outrage faced by those women goes far beyond any discrimination and difficulties we European still have to bear on the eve of the third millenium, and we must condemn that and take urgent action against it.
Madam President, wherever it occurs in the world, fanaticism - religious or nationalist - leads to human rights violations and in particular to violations of women's rights. That is no exaggeration, as we can see from the UN statistics which show that the overwhelming majority of victims of human rights violations are women and children. Wars and other nationalist or religious conflicts very often lead to the subconscious or conscious suppression of women. Women are ordered to do certain things, but are prohibited from doing others. Women must not go onto the streets, women must not receive an education, women must not work, but women must ensure that their men are well looked after. They are raped and abused and even sexually mutilated. And all this is often perpetuated by those in power. A number of things need to be done as a matter of urgency. Women's rights need to be put higher on the agenda in the Union's and the Member States' international and bilateral relations with countries where these kinds of things occur. The right to asylum on the grounds of sexual persecution must be recognized, as a vital step towards ridding the world of this problem. We must work very hard, both here and outside the Union, to have the sexual mutilation of women banned. That is why it is vital for the UN Human Rights Commission to appoint a special observer to monitor cases of sexual mutilation, so that we can have a clearer picture of what is happening and actually do something about it.
Madam President, a day devoted to women's rights is all very well, but it would be even better if we had any certainty that the European Union would fight all the year round for women's interests, in Europe and elsewhere. Because, as we know, women are the primary victims of human rights violations, in breach, incidentally, of all international conventions. So we have a duty to take action to put an end to this discrimination.
Another subject of concern is sexual mutilation. UNICEF puts the number of female victims of this, worldwide, at 130 million - an enormous figure, and all the more appalling in that it is still rising. So, contrary to the sometimes deceptive impression that women are becoming better integrated politically, economically and socially, not only is their status not progressing, or not yet progressing sufficiently, but in some cases it is regressing, and to an alarming extent.
First, we must be concerned by the proliferation of these Islamic fundamentalist movements which are reducing women to the status of minors. In this respect, the situation of women in Afghanistan seems to me particularly detestable. The Taleban who came to power a few months ago are forbidding them, in the name of the Sharia, to work, to speak in public or to participate in public demonstrations. The wearing of the veil is obligatory, and adulterous women are stoned, as in the Middle Ages. So we must react firmly, condemning such activities of course, but also withdrawing all forms of co-operation with Afghanistan until such time as the basic rights of its citizens are once again respected.
Also, the European Union must fight for the immediate, unconditional release of Frédéric Michel and José Daniel Llorente, two French citizens employed by ACF, who were arbitrarily arrested and imprisoned simply for having lunched with some sixty Afghan women. We cannot tolerate this kind of arbitrary action, or the terror tactics used against these women.
Madam President, a good many points have already been made here with which I entirely agree. I shall therefore not repeat them all now. I think that in Afghanistan, there is the worst official repression of women that we are currently aware of in the world as an official policy. However, this topic is also dealt with in the other resolution marking International Women's Day.
It cannot be made clear often enough how vulnerable women's rights still are in many countries. The world women's conference in Beijing is over. Europe should now be in the very front rank of those helping to put into effect the decisions that were secured with great difficulty, in other words to campaign against the trade in women, girls and children, to combat prostitution, child labour and sexual mutilation in traditional societies of a kind that we still see to some extent in Europe, for the most part among emigrants. Once they have left the family unit, perhaps expelled from it, women are often regarded as fair game, and it is almost inconceivable in our emancipated society how they can be pursued. However, we do need a cautious approach to help us win these women over to our side, because a society can only change from within. But we must support this in our contacts with governments, and I hope that Commissioner Marín will do this in particular, since he was once responsible for women's issues here in the European Parliament, in his dealings with the Committee on Women's Rights.
Madam President, we should be hanging our heads in shame that, today, in March 1997, it is necessary to reiterate firmly that the rights of women and of minors (especially minors) are an inalienable, integral and inseparable part of universal human rights. This only reveals that women and minors are still not yet universally considered to be human beings.
This is just point 1 of our motion for a resolution. I agree with the reiteration and the firmness, but at the same time I wanted to share with you the shame that I feel.
The preamble to this motion did not paint a full picture. There is a lot missing, in particular on the social front, in what is independent from religious options and cultural atavism and what results from considering others, of either sex, as bearers of merchandise to be exploited. Therefore, fortunately, this is just a rather weak show which justifies indignation as well as shame.
Equally vehemently, I would like to express solidarity and condemnations of what we are going to approve. Not as an act of relieving my conscience but - also! - as a reaffirmation of a determination to fight. In a practical way. On a day-to-day basis.
Leyla Zana
Madam President, fourteen months after being awarded the European Parliament's Sakharov Prize, Leyla Zana is still being held prisoner in Ankara, together with three other Kurdish Members of Parliament, for having, in her capacity as an MP, asserted the Kurds' right to their culture. Leyla would not forgive us, today, for simply referring to her prize and her detention in a spirit of sentimentality. After meeting her in prison in Ankara and at the time of her trial, I still remember a young woman of incredible strength and determination. Her struggle is our struggle - the struggle for respect for democracy and universal rights. Today, she is in prison, and we in the European Parliament can do nothing about it.
We voted - though my group did not - for customs union. Although I didn't vote for it, I did want to believe in it. Today, though, we have to acknowledge - with great reluctance - that we were right. Because from that time onwards violations of human rights in Turkey have escalated. Today, I am no longer able to visit Leyla Zana, as I used to do before customs union. We have frozen the agreements, which of course increases the problems faced by the Turks, and human rights are still being treated with contempt in that country - a country which we like to see as being close to Europe but whose government makes no concessions and laughs at Europe.
Let me end by allowing Leyla Zana to speak for herself, in the words she used to me when I visited her in prison in Ankara. 'I am a Kurd and I am defending my identity. I believe the role of women is very important. As a woman and as a Kurd, I want this bloodbath to end. I want it all to end. My struggle for human rights will advance the cause of democracy in Turkey. I am clear-thinking, and a price has to be paid for that today. I am here for the Kurds, and for the Turks as well.' And I should add that she is there for us, to show us what the dignity of democracy means.
Madam President, the imprisonment of Mrs Leyla Zana epitomizes Turkey's failure to respect freedom of expression. She has not committed any terrorist crimes, she only said what she thought. At present, there are three countries which are holding their own Sacharov prize-winners in prison: Turkey, Burma and China. This puts Turkey, a European country with which we have signed a customs union and maintain close relations, and which is a member of the Council of Europe, in exclusive company.
When is this country going to keep the promises it made to the Union, or at least to the European Parliament when it voted in favour of the customs union? Four of the six Kurdish members of parliament are still in prison, and should be released immediately. If Mrs Ciller meant what she said at the beginning of this week about improving human rights in her country, she should start by freeing these four members of parliament and, of course, Mrs Zana.
As a way of solving a problem, imprisoning members of parliament is the most counterproductive. The Turkish Government must be persuaded to begin talks with the democratic Kurdish organizations. This is the only way to reach a permanent solution, and the only way in which we can hope to cooperate successfully with Turkey - which is, after all, a European country.
Alois Brunner
Madam President, in this Chamber on 30 January, a few days ago, we debated and voted on what was in my opinion a fundamental declaration on racism, xenophobia and antisemitism, on the opportunity of 1997 - the year against racism. In 1995 we paid tribute to the 50 years since the Holocaust. However, today we see the recurrence of some effort to tarnish the memory of the victims and deny that the genocide ever took place. My compatriots, my Jewish fellow-citizens in Thessaloniki, paid a heavy price in blood during the Holocaust, and one name stands out in connection with the annihilation of Thessaloniki Jews, the name of Alois Brunner.
Recently, articles in the international press have repeated that the war criminal Brunner is still living, and is in hiding in Syria. The motion which I have the honour to present today on behalf of my political group, asks the Council of the European Union to take specific and energetic action to expose and prosecute Brunner. Because crimes against humanity cannot be forgotten, and we here must be certain that no war criminal will remain unpunished. That is the highest symbolism, the vigilance and the sense that we attribute to the year against racism, xenophobia and antisemitism.
Madam President, the personal history of Alois Brunner is a history stained with the blood of innocent people, Jews from Thessaloniki and victims of racism. It is one more instance of the psychopathy of the Second World War criminals. While nothing can bring back lost lives, the dispensing of justice is a historical imperative and helps to heal the wounds created by the personal history of Alois Brunner.
For that reason, Alois Brunner must be found, exposed, condemned and punished as an example. You have before you a motion which the European People's Party supports and calls on you to vote for.
Madam President, the question of whether there is any point in having urgent resolutions is the subject of debate in every committee and working party in the House, but if ever there has been a useful resolution, it is the one tabled by our colleague from the Socialist Group today. The subject should have come earlier on the agenda. Brunner was an assistant of Eichmann, who was responsible for the deaths of 125 000 people and for the deportation of Jews from Austria, Greece, Yugoslavia and France.
If Syria is serious about wanting good relations with Europe and showing good will towards the peace process, then it should hand this man over.
Commissioner Marín, you visit this region often, including Syria. I hope that you will make sure that our wishes are delivered to the right address. The last known address was 7, rue Hadat, and I expect you to bring a reply back with you.
Boat people
Madam President, this resolution concerns the drowning of 282 immigrants off the coast of Greece on Christmas Day last year. This was a crime either of omission or, more likely, of commission, when their boat was deliberately rammed and sunk. There has been no major investigation into this crime against humanity; it has disappeared into a judicial black hole, because the authorities in Greece, Italy, Malta and Egypt - all involved in this passage of illegal immigrants - have largely ignored the problem. Some of the people who could bear witness to it in fact have been extradited and sent back to India by the Greek authorities and, therefore, are unavailable to provide evidence.
Unfortunately, this is but one incident of many: in 1993 the human rights organization Amsterdam United estimated that 393 people had died trying to enter the European Union.
Illegal immigration is illegal immigration, but it does not imply that the death sentence is available. What we need and want is coordinated action to track down and prosecute those people engaged in this crime, no matter where they are - whether they are in or outside the European Union. We need coordinated action by EUROPOL and by EUROPOL via INTERPOL around the world, because until that happens these crimes will continue to be committed and people will continue to suffer the death sentence for merely wanting to travel to the European Union.
Madam President, the episode just mentioned by Mr Ford is one of many episodes which unfortunately occur periodically in the Mediterranean and along its shores. At the moment there is a criminal racket in illegal transport of migrants, encouraging clandestine immigration. This racket is also linked to the racket in illegal labour, employed in domestic service, agriculture and construction, but also unfortunately in prostitution. Women and children are particularly subject to this abuse. The criminals we are talking about are unscrupulous people and effective action must be taken against them.
For this reason we ask for an investigation into abuses victimizing clandestine workers. We also ask for maximum respect for the human dignity of these migrants and real determination to deal with those who profit from the difficulties and needs of our neighbour peoples. I think this should be put on the agenda for the EuroMediterranean Conference in Malta on 15 and 16 April.
Madam President, ladies and gentlemen, I should like to make a statement of principle: the Group of the European People's Party is in favour of discussing human rights, it is in favour of any violation of human rights being pointed out and punished, and in favour of preventive measures being taken wherever possible to stop such things occurring.
However, the discussion of human rights should not be misused simply to drag into Parliament topics from the left and generally ideological wing of the House, with the aim of scoring political points here and there on various issues. It should not happen in the Committee on Civil Liberties and Internal Affairs, where the left demands such things as the right to health or the right to social security under the heading of 'human rights' , and certainly not as part of the topical and urgent debate.
We are in favour of human rights abuses being pointed out, of targeting the discussion on that point and focusing on it. The PPE Group will therefore be voting against this motion tabled by Mrs Roth and Mr Ford, because it simply seeks to impose on us here in Parliament an ideological debate on migration policy and police cooperation in Europe and beyond, and ultimately threatens to obscure our main concern - and that of the Union - which is to protect human rights.
I could in fact have cut you off pursuant to Rule 47, Mr Pirker, because you were not speaking on the subject, but engaging in a discussion of principle. I was pleased that at the end you did nevertheless use the term human rights, which helped me to avoid making such a decision.
That brings us to the end of this debate. Mr Marín will now speak on behalf of the Commission on all the issues which have featured in the debate.
, Vice-President of the Commission. (ES) Madam President, I intend to answer all the various points individually. I will attempt to be as brief as possible.
Firstly, on the subject of Kosovo, the situation there is indeed characterized by serious violations of human rights and ongoing frustration of the legitimate political aspirations of Kosovo Albanians, and it continues to be one of the main sources of concern for the European Union in that region.
Given the current state of unrest in Albania, there is a risk that this will become a still greater source of destabilization. The European Union's position has always been to seek greater autonomy for Kosovo within Yugoslavia's internationally recognized borders. It has also urged the Belgrade authorities to begin a dialogue with the Kosovo Albanians in the presence of a third party. However, I regret that I have to say that such efforts have still not borne fruit. Violation of human rights continues and Belgrade maintains that the status of Kosovo is a purely internal matter. In a similar manner, Belgrade rejects the European Union's request that it also establish a presence in Kosovo.
Full normalization of relations between Yugoslavia and the European Union will be possible only if Belgrade fully respects human rights and the rights of minorities and grants the necessary degree of autonomy. The European Union will continue to urge the current and future authorities in Yugoslavia to make progress towards that objective, but it will also have to make it perfectly clear to the Kosovo Albanians that it does not support their claims to independence. Genuine democratization in Yugoslavia would facilitate a solution for Kosovo. Consequently, the Commission is drawing up a strategy to support democracy, civil society and independent media.
As regards the Argentine, in recent years the European Commission has generally supported efforts by Latin American countries to establish and consolidate genuine democratic states which have respect for human rights. It will therefore continue to monitor the results of efforts on the part of both civil society and the authorities to continue down the road to justice and the full safeguarding of human rights. This is an appropriate approach under the terms of both the 1990 bilateral cooperation agreement between the European Union and the Argentine and the more recent agreement signed between the European Union and the Mercosur countries in December 1995, in which it was laid down that one of the common values we share - and upon which our relations must be established - is, in fact, based on respect for human rights.
During the period from 1990 to 1996, the European Commission financed a series of initiatives aimed at developing and consolidating the rule of law, including respect for human rights, the total amount of this being ECU one million two hundred thousand. Amongst other things, support was given to work carried out in connection with the Association of the Grandmothers of the Plaza de Mayo, who have, as you are aware, benefited from Community aid on several occasions, particularly in the form of assistance in identifying their missing children.
Likewise, we have recently been implementing a very interesting programme in connection with the situation of detainees in Argentine prisons, amounting to a sum of ECU 300, 000. I have to say that, in this area, we have found the Argentine authorities to be most open in their approach. More specifically, as regards the indigenous Mapuche communities in the Neuquén region, we share the concern of this House and I am able to inform you that the current situation is as follows: the Argentine government has not rejected political dialogue with the European Commission on this matter, quite the contrary; it has accepted a plan under which, on 15 February this year, the Secretariat for Social Development of the Nation has, in agreement with the Governor of Neuquén and the indigenous communities themselves, set up a committee whose task is to propose a resolution to this conflict within 90 days. The solution has been a positive one. I cannot deny that, naturally, the Argentine authorities immediately submitted to us a project for the economic and social development of this region whereby, perhaps via the economic and financial cooperation chapter, it will be possible to achieve the small advances which, ultimately, if we persist in our efforts, will eventually bear fruit.
Finally, in connection particularly with the Wiqui Matacos indigenous communities in the northern region of Formosa, I would like to inform you that the Commission has just approved a cooperation programme worth ECU 5.5 million, also in collaboration with the Argentine authorities. This means that, independently of the pressure it is possible to apply - to respond to some of your points - it must be acknowledged that the Argentine authorities are cooperating, are allowing us to work and, in the case of the Mapuche people, we have at least entered into a 90-day moratorium period, and, in the case of other minorities, have initiated economic and social development projects which already have concrete form.
Now, the matter of women and the problematical situation of women in Afghanistan. Naturally, the European Commission fully shares the views of the European Parliament and we believe that the extreme interpretation - I would stress the word 'extreme' - of Islamic law by the Talibans is behind the setting-up of this system which so discriminates against women.
Lastly, there is yet another series of questions relating to the internal situation in Afghanistan where, regardless of the efforts it might be possible to make, it does not appear possible in the short term to work with the Afghan authorities, in political terms, outside the NGOs system owing to the internal situation of that country. Consequently, I have little to offer you in the form of a concrete solution and can only join with you in condemning the current situation there.
As for Leyla Zana, we have, of course, called upon the Turkish authorities a number of times, urging them to make a significant gesture in the case of Leyla Zana and also in the case of other imprisoned DEP elected representatives. Some but by no means all have been released, as Mr Bertens has informed us.
We are still calling for an improvement of the human rights situation and for the country to continue with democratic reforms begun at the end of 1995. Such reforms are essential, particularly since the Turkish government is currently putting itself forward as a candidate for full membership of the European Union. I am able to tell you that we are aware of the open-minded approach - or at least the announcement of an open-minded approach - on the part of Mrs Çiller in adopting, between now and the end of 1997, a law abolishing remaining obstacles to freedom of speech in Turkey. This is good news and a positive step forward. We do not believe that all problems can be solved in this way, but this is the kind of thing we want, namely ongoing and continuous development, albeit one step at a time.
The Commission has also been making representations in connection with the presence of Alois Brunner in Syria, as has the Council of Ministers' troika . What I am able to tell you is that the Syrian government categorically denies that this war criminal is present on Syrian territory. There are reports by journalists but, when we requested confirmation at a formal diplomatic level, we were told more than once that this war criminal is not in Syria.
Be that as it may, the Commission naturally shares the view that war criminals must be detained and put on trial.
Now for the matter of the boat people spoken about by Mr Ford and other members of this House - of course, this is nothing more than exploitation of citizens from third countries by criminal networks organizing clandestine immigration! We are, of course, aware of this problem and agree that trafficking in human beings and working illegally must be combated and that the clandestine networks involved in the transport of migrants must be brought to justice.
Now, three points related to this subject: a number of measures have been taken in connection with the specific subject of trade in human beings for the purposes of sexual exploitation. In January this year, approval was given to a joint action relating to the typification of the behaviour of traffickers and to improved cooperation between Member States. A training programme, the STOP programme, has been organized, the aim of this being the exchange of information and training in the campaign against trafficking in human beings and the sexual exploitation of minors. In December 1996, approval was given to a joint action whereby the mandate of the European Drugs Unit was expanded with regard to trafficking in human beings. And the Union, the European Drugs Unit, has already commenced work in this field.
Secondly, on the wider question of the criminal networks organizing illegal immigration there is a regular exchange of information within the corresponding Council Working Group, which is called the Centre for Information, Discussion and Exchange on Crossing of Frontiers and Immigration. An attempt is being made to review the entire field of offences relating to illegal immigration. Illegal immigration promoted by criminal gangs and by criminal networks is essentially a crime and, although this may appear trivial, we must direct our attack at the very basis of the organization of such networks if we wish to be effective.
Thirdly, the Council of Ministers has been looking at the problem of illegal working on the part of citizens from third countries and the text approved by the Council of Ministers indicates that illegal trafficking in manpower should be regarded as a crime and be subject to criminal penalties. Such penalties must be effective and make it possible to block additional benefits or other advantages accruing to employers. The legislative work being done by Member States and the authorities themselves signifies a major change and, therefore, what we are doing -in connection with a subject Mr Ford is sufficiently familiar with - is also to apply the budget line for the campaign against racism, xenophobia and anti-Semitism to this subject. Attempts are being made - an old debate you took part in many, many years ago - to, in some way, draw up a political response. However, I would say again, according to the data available to the Commission, these are criminal networks which must be viewed essentially from the standpoint of control and, naturally, of criminal and judicial repression.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0197/97 by Mr Morris and others, on behalf of the Group of the Party of European Socialists, on the NonProliferation Treaty; -B4-0221/97 by Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the Non-Proliferation Treaty; -B4-0229/97 by Mrs Schroedter and others, on behalf of the Green Group in the European Parliament, on the revision of the Non-Proliferation Treaty and Nuclear Weapons Convention; -B4-0241/97 by Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the Non-Proliferation Treaty; -B4-0253/97 by Mr Alavanos and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the Non-Proliferation Treaty.
Madam President, the development of weapons of mass destruction, especially nuclear weapons, is an enormous threat to the safety of the Union and that of the world. The European Union has also played an important role in halting the spread of nuclear weapons and in disarmament. As indicated by the Canberra Commission, no one will be entirely safe until all nuclear weapons are destroyed. During the nonproliferation conference in 1995 and the inspection conference it was decided to extend the Treaty for an indefinite period. Parliament is playing a key role in matters concerning nuclear weapons. This does not mean that the agreement runs without supervision or that there are conditions attached to its extension.
The Preliminary Committee will meet in New York on the 7-18 of April. The work will then begin to bring about a new and effective monitoring of the non-proliferation agreement. Each step towards nuclear disarmament is naturally an encouragement for the non-proliferation treaty. Article 6 of the Agreement does in fact stipulate that the nuclear powers should disarm their nuclear weapons.
In our resolution and proposed amendments we have emphasised the importance of the statement from the International Court on the illegality of using nuclear weapons. The Canberra Commission's report on a nuclear free world and the official opinions of the ex-generals and ex-admirals in December 1996 as to the responsibility of the nuclear powers to work in good faith for nuclear disarmament. These opinions are important contributions for the realisation of Article 6 of the NPT.
We would also like to remind you of the U.N. General Assembly's resolution on the launching in 1997 of negotiations leading to a convention on nuclear weapons. The resolution asks the Council to present a series of proposals in order to reinforce the NPT and the work of the European Union in conjunction with the NPT conference in New York. These proposals could for example include combined action to be taken jointly to concentrate on the point at issue, the revision of both the agreement and its principles and aims, a new formal system for the reporting of the results achieved and any future proposals for implementing the NPT and finally that the Preliminary Conference in the year 2000 be used only to prepare for the Inspection Conference, so making it possible for the three previous preliminary conferences to discuss the point at issue.
We request that all Member States immediately ratify the test-ban treaty and act together to persuade other states to do the same. Finally, we ask the Member States to support the negotiations starting in 1997 that could result in an agreement on the elimination of all nuclear weapons.
Madam President, my thanks to Mrs Theorin, who has just expressed my very thoughts on this issue. There are still one or two points I should like to make, however.
We all wish to see progress on nuclear disarmament, and this is why the forthcoming meeting of the Prepcom in New York is so enormously important. The revision of the NPT could give fresh impetus to the whole process of nuclear disarmament, and the Union played an important role in the conclusion of the NPT in 1995. The Council must take this new opportunity to bring its considerable influence to bear by speaking with one voice in the negotiations, and by seeking compromises between the two extremes. That is why we have urged the Dutch presidency, through Mr van Mierlo, to give this issue its closest attention. The Union must make every effort to ensure that the revision conferences are well structured and effective by focusing them on evaluating how far countries keep the promises they make during the international negotiations. The first task is therefore to ratify the CTBT and to introduce measures to ensure that it is implemented as widely as possible.
Madam President, ladies and gentlemen, the joint motion for a resolution which has been tabled by six groups contains nothing that we have not been saying for a long time already. Parliament is thereby closing its eyes to the latest developments. There is no doubt that nuclear weapons are being internationally shunned. Maintaining the nuclear threat, let alone planning for a first strike, is now even being rejected by the generals, because it has no strategic advantages but would bring endless suffering to mankind and the environment for generations to come.
1997 is a year of major steps towards nuclear disarmament. At the Clinton-Yeltsin summit, far-reaching proposals on the dismantling of strategic nuclear arsenals will be on the agenda. Parliament must insist that France and the United Kingdom take an active and serious part in these disarmament efforts and proposals.
If it wishes to be credible, Parliament has a responsibility to prevent the Non-Proliferation Treaty from being furtively undermined in the harmonization of the common foreign and security policy. It has a responsibility to call for negotiations on disarmament now, and to ensure that the capacity of France and Germany to act is not suddenly Europeanized and furtive talks with Germany or attempts to create de facto situations at the FrancoGerman summit do not become the norm.
Do you not think, ladies and gentlemen, that it is worth campaigning for a nuclear-free Europe, as a symbol of a Europe which is at peace?
Madam President, I think we should be talking about civil nuclear disarmament as well, because according to information published recently in the press there are nuclear power stations that cause pollution only at low tide. That's just one example among many. In Japan, too, it has been noted just recently that the civil nuclear installations were quite dangerous. So I am not going to focus on military applications.
I am very glad, though, that Commissioner Marín had the patience to stay with us a few minutes longer because when it comes to disarmament an important problem involves bringing in India and Pakistan. India, in particular, has a neighbour which is not exactly a shining example of democracy but is powerfully armed: the People's Republic of China, a member of the Security Council and one of the nuclear powers which, broadly speaking, determine the speed of disarmament. It is absolutely essential to include India, which has major security problems, including 30, 000 km2 of territory still occupied by the People's Republic of China, and which is in no condition to negotiate and guarantee its security. As Mr Marín has responsibility for that part of the world, I hope he will find an opportunity to take some appropriate action.
Madam President, I would say to the last but one speaker that Germany has no nuclear weapons, does not wish to have any, and will not have them. I should just like that to be noted. As a member of the Committee on Development, I see with some concern that it seems possible that certain countries are making the possession or development of nuclear weapons into a kind of status symbol, so we do need to look particularly critically at the course of events with regard to the newly industrialized countries.
We have to rely on the good will of all those who sign such non-proliferation and test ban treaties. But we never have any means of ensuring compliance with these treaties. I therefore welcome the statement in the joint motion for a resolution that greater efforts are needed in this direction, and that countries must be enabled genuinely to accept agreements of this kind on test bans and non-proliferation.
Madam President, Enrico Fermi wrote that anyone who is not afraid of nuclear energy is not normal. He was implicitly stating that fear is a common heritage and collective fear is therefore normal. People want to escape this situation and ask for protection from nuclear fear. The means are now available and offered to us by the nuclear non-proliferation treaty, which is strengthened by the agreements already signed on review times and by the disarmament principles and objectives. But we are asking the Council to put the necessary pressure on Member States to ratify the treaty preventing nuclear experiments as well, and to intervene with those countries which have not yet complied with the nuclear moratorium, and indeed to provide for possible suspension of existing cooperation agreements.
, Vice-President of the Commission. (ES) Madam President, on the eve of the first meeting of the Preparatory Committee in the strengthened review process of the Nuclear Weapons Non-Proliferation Treaty, which will be taking place in New York from 7 to 18 April 1997, I am able to inform you that the Commission is of the understanding that the European Union will do its utmost to play a constructive role at this meeting in order to obtain positive initial results and to put back on the right road, from the very beginning, the new review process of the Non-Proliferation Treaty. With this in mind, the Commission is of the opinion that all the Non-Proliferation Treaty rights and obligations must be reviewed without exception since the Treaty is the cornerstone of the international non-proliferation mechanism. The decision adopted in May 1995 on the principles and objectives of non-proliferation and nuclear disarmament is an important document for evaluating application of the NonProliferation Treaty and the European Union wishes to take maximum advantage of what is offered by an improvement in the review process.
As for the specific questions Mr Dupuis put to me, my impression is that, after having accompanied various troikas to the countries you mentioned, I do not, in the short term, envisage any significant movement on the part of any of the parties you mentioned. Naturally, however, the European Union's position has been openly presented. I am certain, finally, that members of the European Union will take the objective of this resolution into account, since it is virtually along the same lines: when embarking upon the second review process, the objective is to review effectively and without exception all - I repeat - all the rights and obligations deriving from the Non-Proliferation Treaty. Naturally, this is a recommendation the European Union will make, but I will not hide from you the fact that debate on this specific question will always be very, very difficult and complex.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0200/97 by Mr Apolinário and Mr Colajanni, on behalf of the Group of the Party of European Socialists, on the earthquake in Iran and the need for humanitarian aid; -B4-0243/97 by Mr Pasty and Mr Azzolini, on behalf of the Union for Europe Group, on the need for humanitarian aid to the victims of the earthquake in Iran; -B4-0265/97 by Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the earthquake in Iran; -B4-0203/97 by Mr Correia and others, on behalf of the Group of the Party of European Socialists, on the storms in the Azores; -B4-0205/97 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the floods in Mozambique.
Earthquake in Iran
Madam President, Commissioner, ladies and gentlemen, the European Parliament has taken a firm, clear and determined position to condemn the policy of violating human rights pursued by the Iranian authorities - including the persecution against Salman Rushdie, which are quite obvious successive violations of human rights, which are quite obvious at the Sarqi prison, which are quite obvious in international terrorism, which may be inspired by the Iranian Government.
We are condemning and quite clearly setting out our position. However, through this resolution we wish to manifest our solidarity with the people, because our fight, our criticism, is not of population but of the government concerned. We should launch an appeal so that, through humanitarian organisations, we can offer all of the conditions of solidarity to the people themselves who are victims of this recent earthquake.
Madam President, Mozambique, the Azores and Iran have each suffered from a natural disaster, and I should like to express my own sympathy and that of my group with the families of the victims and those who have suffered. It goes without saying that we fully support the aid to be provided there by the Union.
However, Madam President, I should also like to express my own regret and that of my group at the fact that no agreement has been reached on adding the Algerian situation to the list of emergencies. Although this is not a natural disaster where we could bring aid, I do regard terrorism as a disaster, and one which unfortunately certainly exists in Algeria. The suppression of freedom of expression, violations of human rights and terrorism are everpresent in Algeria, and I cannot share the optimism of Mr Ataf, whom we heard this morning claiming that the elimination of terrorism is just a matter of time.
When speaking on this subject previously, I stressed the fact that the press is muzzled in Algeria. Well, silence perpetuates oppression. The press must be given back its voice, because it is being subjected to fundamentalist violence and governmental pressure. Every time the Algerian authorities are accused of human rights violations, they react with indignation. There is no doubt about one thing: but for international solidarity, the independent press would long since have disappeared in Algeria.
In conclusion, Madam President, I deplore the fact that the European Parliament has still not defined any clear position regarding the Algerian problems. Observer status at the forthcoming elections would result in increased commitment by the European Union, but, unfortunately, we have not yet been invited to attend. I venture to hope that the Algerian Government will review its position and that we shall be able to continue working together calmly and dispassionately.
You have completely confused me, because you did not speak on any of the subjects on the agenda.
Storm in the Azores
Madam President, last December the Azores were assailed by violent storms which provoked terrible damage especially on the islands of São Miguel, Graciosa and Flores, while the harbour at Punta Delgada and the population of the Povoação district were the worst hit.
Fortunately there were no deaths. But the estimates for the cost to rebuild and repair the damage exceed 13, 000 million escudos. If it were not for the prompt action by the Portuguese Government and the Government of the Autonomous Region of the Azores and the solidarity of the communities in the islands, Christmas for these European citizens would have been much sadder.
The fact that this is an ultra-peripheral region, where people are faced not only with isolation and structural backwardness but also frequent damage caused by storms, means that perhaps now we should set up a special fund aimed at dealing with this type of situation. After all, this is not the first time this has happened, and there are even plans in the new guidelines of the Community INTERREG Initiative to cover natural disasters, floods etc.
On 19 December, I sent a letter to the President of the Commission calling for Community support for the Azores. I must thank Mr Santer for his positive reply, which informed me of an extra 26 million ECU to repair public and farming infrastructures on the islands.
We hope that we will see further signs of this willingness to support the needs of the peoples of the Azores. Despite this we have decided to present once again this motion for a resolution whose approval we hope will show European solidarity with the people and the regional government of the Azores and support enshrinement in the Treaty of a special scheme to deal with and help ultra-peripheral regions of the European Union.
It is not our habit to turn people's suffering into an act of demagoguery. At the European Parliament and in the Azores, the reason behind our proposal is to help our fellow-citizens.
Madam President, Commissioner, ladies and gentlemen, I come from the Azores. Of course, I did all I could to make sure that this issue should be the subject of the European Parliament resolution. This was justified given the extent of the damage done and the need to continue programmed investment. I did not succeed in having this put on the agenda of the part-sessions of January or February and these storms took place back in December. There are signs that some people seem to think that my position in the Azores was more important than having this resolution passed. I therefore resolved to back the initiatives taken by others and back it even though, in this case, the text of the resolution is completely innocuous. It is important, very important, that this text should be approved, in the end and despite everything. The interests of the people concerned should always come before meaningless one-upmanship. I hope that it will be the beginning of a new position in the future, where the people themselves are more important than other issues.
As for the situation of the Azores, there is a lot to be done. We really must get humanitarian aid to the families concerned and it is vital that we add to the support already given. Portugal can resort to the Cohesion Fund in order to finance investment in the fields of transport and the environment. Inexplicably, to date, since the Cohesion Fund was launched, it has never been used for the Azores.
Finally, it is fundamental to ensure direct support by the European Union to farmers who have lost their crops. And yet there is no proposal on this!
Madam President, I am not from the Azores, but I am the only Portuguese Member of the European Parliament in my Group, the UPE Group, who has remained behind this evening, and I want to lend my support to my two colleagues who do come from the Azores because they deserve my support. I should like to draw the Commission's attention to the problem which I have already raised on many occasions: sometimes there is something quite comical about the whole succession of disasters which are presented here without it being possible for the Commission, the European Parliament or any other European institutions genuinely to assess the extent of the damage.
It is high time to set up a meteorological observatory to monitor all disasters of this type in countries in or linked to the European Union. Every time that a European Member of Parliament comes here with another disaster, at present it is very difficult to measure the extent of the damage, and very often some of our colleagues look upon us with a certain amount of mistrust, with the thought that they are complaining and exaggerating in order to extract extra funds for their own region.
I think that we have to find an institutional approach to this kind of intervention. This could refer to the Azores, Madeira, Mozambique, and many of the other cases which are being focused upon here today, in that I find it very frustrating to come here and listen to the 'wailing wall' without there being a serious and regular institutional method for assessing the damage done by disasters around the world.
Floods in Mozambique
Madam President, obviously I am also behind the people of the Azores after what has happened and on this matter we have already presented and formulated a particular type of process, but the reason I am speaking before you today is because of another situation, a recent event which took place in Mozambique.
This is a situation which has arisen after terrible floods which have had tragic consequences: dozens of dead, some 400, 000 homeless, 25, 000 of whom are trying to find refuge in neighbouring countries, crops destroyed, infrastructures destroyed, problems of a possibility of epidemics, in particular of cholera and malaria, in other words a truly tragic situation, particularly important when we bear in mind that this is a very poor country.
That is why I am here today and I think we should bear in mind the assessment which has been carried out by the Mozambican Government of damage, something around 30 million US dollars, and therefore I would like to ask the Commission to take action on this matter and also - since the Commission is here, to give us an idea about the possibilities of taking action in this field in general.
, Vice-President of the Commission. (ES) Madam President, regarding Iran, the Commission naturally shares the concern of this House for the victims of the earthquake which struck the province of Ardebil in Northern Iran. There have been requests from the humanitarian aid department of the United Nations, the International Federation of the Red Cross and the Red Crescent and we have at this time placed ourselves at the disposal of these organizations, through ECHO, and are offering to do all we can on behalf of the European Union to coordinate aid, above all for the earthquake victims. Up to now, we have had no concrete response either from the United Nations, the Red Cross or the Red Crescent, but as soon as one is received, our response will obviously be a positive one.
As regards the Azores, a first consideration is this: the meteorological system of all Member States is sufficiently advanced and the problem is not predicting major downpours or hurricanes, because you are all well aware that hurricanes, typhoons, periods of extremely cold weather and rain can perfectly well be predicted. The problem is that human beings are unable to stand up against nature when it is unleashed and it is therefore impossible to prevent catastrophes which are therefore referred to as natural disasters. I can confirm to you that the Commission has already taken a decision to earmark ECU 26 million for the Azores operational programme, within the Community framework of aid for Portugal, which means that de facto solidarity has been established between the metropolitan peninsular area of Portugal and the government of the Azores because, finally, a transfer of internal income from the continental part of the country to the islands is now taking place. We believe this is a good and positive step targeted specifically at assisting victims of the disaster.
As for the floods in Mozambique, our delegation is perfectly up to date with the situation in the regions in central Mozambique affected by the floods. The Maputo delegation is in contact with non-governmental organizations present in the region.
Regarding potential action by the European Union, we will be able to act straight away since we have compensation funds available in Maputo and equipment which can be mobilized immediately to alleviate, in addition, problems which arise for the affected population. The only thing both our delegation and ECHO are telling us is that it will be necessary to wait for the waters to recede before a proper evaluation of the situation can be made. This is not, therefore, a problem of financial resources - the financial resources exist - but simply one of whether or not it is possible to work out in the field.
The debate is closed.
The vote will take place today at 5.30 p.m.
Did you have something further to say, Commissioner?
, Vice-President of the Commission. (ES) We have finished ten minutes early.
I shall therefore now suspend the sitting.
We shall begin the votes at 5.30 p.m.
(The sitting was suspended at 5.20 p.m. and resumed at 5.30 p.m.)
Votes
Madam President, I would just like to recommend that the House adopt this amendment, provided that a reference is added to the Committee of Inquiry into the Community transit system, as well as that on BSE.
I was hoping that the rapporteur would delete the last three words. These are guidelines for the 1998 budget and the last three words are: ' and subsequent budgets' . We really should not be voting on those three words. It would be far better if those three words were deleted and if the rapporteur could take that on board.
. (DE) I agree with the Socialist Group, Madam President.
(Applause and isolated heckling) - on paragraph 37
Madam President, before we vote on this paragraph, I ask you in your capacity as President to make a decision to declare the end of this paragraph inadmissible.
The Commission of the European Union is the guardian of the Treaties. We can hardly ask it to violate them. But we are now asking it to present to us, before the end of this year, a plan for the creation of what is literally a European Foreign Service.
Indisputably, no provision of the Treaty allows such a service to be set up. So this part of the paragraph is not admissible.
We knew of course that this problem would be raised. The services responsible have considered this question and the paragraph is in fact admissible.
(Parliament adopted the resolution)
Welcome
Ladies and gentlemen, I should like to give a very warm welcome to the members of a delegation from the standing committee of the Land of Baden-Württemberg, who are visiting Parliament and have taken their seats in the official gallery.
I should note that this meeting forms part of the exchanges on European media policy and the exchange of information between our institutions. I sincerely hope that this meeting will be a very fruitful one, especially as regards relations between the European Parliament and the regional parliaments of our Union.
Votes (continuation)
The first Tillich report was absolutely unacceptable since the objectives of the Treaties concerning solidarity and economic and social cohesion were completely absent from it.
Similarly, the principles set out, such as that of subsidiarity, which in practice means translating a rejection of social policies, sent back to national level, and the re-nationalization of common policies, or indiscriminate cuts in all budgetary chapters, were unacceptable.
Thanks to almost 140 amendments tabled and the excellent work carried out by the Committee on Budgets, we are now faced with a much more sensible, balanced and pro-European report.
The main reasons which have led me to vote in favour of this report, in its new form, are:
the clear and systematic affirmation of the principle of economic and social cohesion; -the elimination of any reference to subsidiarity; -the express consideration that the Structural Funds make an important contribution to strengthening the economies of beneficiary regions and helping Member States to meet the convergence criteria and that the revision of regulations, to be presented by the end of 1998, heads in the direction of rationalisation and increased efficiency; -the condemnation of the negative attitude of the Council in relation to social policy (compulsory approval by unanimity) and the decision to include pilot projects on social exclusion, the elderly, the disabled and families, as well as strengthening activities designed to help with the execution of a sexual equality policy; -the willingness of the European Parliament to make an active contribution to setting up at European level a general policy to combat organised crime; -the importance of making budgetary allowances for the new needs of European citizens and promoting in practice the creation of jobs, both directly and by means of support to small and medium-sized undertakings.
One of the good things about the Tillich report is that it focuses on a small number of priorities for the 1998 budget. The emphasis on helping small and medium-sized firms is particularly welcome, since this is where the greatest potential lies for creating jobs. On the other hand, I think it is wrong to include in the priorities a number of youth, education and culture programmes, which are all areas where European policy should not encroach on the Member States' responsibilities.
The report also rightly criticizes the growing gap between commitments and payments under the Structural Funds. The amount of unused appropriations has grown into tens of billions since 1986, and the ceiling for appropriations that was agreed at Edinburgh was manifestly too high. Many projects do not meet the Commission's criteria, and there is also the fact that each Member State has to match at least half of the European subsidy provided, so that in years of budget discipline, the system is clearly much less successful. The budget amounts should at least be based on realistic expectations.
Finally, there is agricultural spending, where strict budget discipline is also needed. I do not agree with paragraph 10 of the Tillich report, which urges that savings should be made by changing the regulations. In 1992, it was decided to have a programme which shifted support from prices to incomes, and this was completed in 1995. However, the Union will now have to bear the budgetary consequences of this decision, and direct income support is now a heavier burden on the European budget than price support ever was, as we can see from the enormous increase in spending in the cereals sector. Then there are the extra income allowances that were introduced to compensate for lower prices: if these are now to be axed, as the Commission proposed in the prices package for 1997-1998, it will mean reneging on the Commission's earlier promises.
The report attempts to use the current BSE crisis to justify reducing incomes in the cereals sector, but BSE is a one-off problem, whereas the reduction in the extra income allowances is likely to be permanent. All things considered, I decided to vote against this report.
On the Kittelmann report (A4-0031/97)
Ever since antiquity, close cultural and historic ties have existed between Armenia and a number of European countries. Also, the existence of large communities of Armenian origin in some Member States, including France, calls for a closer partnership between the European Union and Armenia.
Armenia, the smallest of the republics making up the former USSR, long since undertook economic and democratic reforms. However, in a region as unstable as Transcaucasia, this landlocked country has been exposed to intolerable economic pressure from its neighbours Turkey and Azerbaijan. As the rapporteur emphasizes, the economic embargo imposed on Armenia because of the conflict in Nagorny Karabakh must be lifted without fail! Although the growth of the Armenian economy has been facilitated by the cease-fire since May 1994, the political instability of the region is having many adverse effects on the country.
The new Partnership and Co-operation Agreement between the European Union and the Republic of Armenia, concluded for a period of ten years, is intended to promote economic and social reforms and the restructuring of the economic and trade systems.
Hitherto, Armenia has not really been the main concern of the European Union. The change of attitude by the Member States thus indicates the dawning of a new period of co-operation between the European Union and Armenia.
The Greens regard the implementation of the PCA with Armenia at this stage as a serious mistake, and were therefore unable to vote in favour of it. We approve of close relations between the EU and Armenia, but Armenia is still in a state of war with Azerbaijan. The peace talks are not making progress. The OSCE's call for the moves towards a peaceful settlement to be stepped up - on the basis of OSCE principles and with the key requirement of an autonomous region with the maximum degree of self-government within the internationally recognized borders of Azerbaijan - was not accepted by Armenia. The talks on the status of Nagorno-Karabakh have since come to a complete standstill.
Linking the implementation of the PCA to a peace agreement would not only have given the necessary impetus to the peace negotiations, but possibly also have led to them being swiftly concluded. The majority in Parliament has declined to see this opportunity, and has casually loosed its grasp on an important instrument of legislative potential within a CFSP.
In the draft texts produced by the IGC, Parliament's legislative rights with regard to international agreements should be drastically curtailed. Perhaps things have to reach that point for the House to realize how important such apparently minor contributions can be for peace in Europe, and what far-reaching effects they can have.
The Greens are also critical of the fact that the Council has incorporated a so-called repatriation clause in the text of the PCA, thereby linking economic cooperation to the repatriation of refugees, without the necessary conditions for this existing in the country.
On the Schwaiger report
The Greens regard the implementation of the PCA with Azerbaijan at this stage as a serious mistake, and were therefore unable to vote in favour of it.
The Green Group approves in principle of a PCA with Azerbaijan, and sees this - if it is implemented on the basis of partnership - as a valuable aid to the conversion process, to the extent that the EU assistance is geared to the real needs of the region and not just provided for reasons of self-interest.
However, the fact that Azerbaijan is still in a state of war with Armenia and that a front line runs through the middle of the country excludes 20 % of it from participating in the benefits of this aid. That is why there must first be a peace agreement with Armenia which includes the lifting of all regional economic blockades. This also means, however, that Azerbaijan's interest in an attractive proposal for self-government for Nagorno-Karabakh, on the basis of internationally recognized principles, must be brought to the negotiating table without delay, and the negotiations thereby taken forward.
Given the dramatic situation of expulsions in Azerbaijan and the absence of a proper rule of law, both in terms of fair jurisdiction and civil rights, the linking of the so-called repatriation clause to the cooperation agreement is both unreasonable and incompatible with the UN convention on refugees.
The Greens would criticize the Council for creating an unjust form of linkage here, shaped by its own interests in securing demarcation. We doubt that things can be dealt with quite so simply when it comes to the settlement of conflicts. There is still a broad gulf between intentions and actions in Europe's foreign policy in terms of achieving peace on the continent.
On the Chesa report
In the scenario left to us by the break-up of the former Soviet Union, we need to pay particular attention to the Transcaucasian countries and above all Kazakhstan.
In fact, the particular geographic position, the wealth of economic potential and raw materials, and especially the clear determination of these countries to break away from Russia and achieve socio-political autonomy, mean they merit maximum attention from the European Union.
Kazakhstan physically borders on Russia and is the bridge to Asia for many other nations. Furthermore it is a leading nuclear power and it is the European Union's duty to promote strategic control in order to maintain world peace.
We are asking Kazakhstan for further efforts and tangible signs of total respect for human and social rights, but we stand ready to invest in a future of full democracy for Kazakhstan and the Transcaucasian countries.
That commitment means Europe can and must encourage trade and cultural exchanges with Kazakhstan.
Preparation for UN General Assembly Special Session of June 1997
The next item is the report (A4-0083/97) by Mrs Dybkjær, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission entitled: ' a common platform: guidelines for European Union preparation for the United Nations General Assembly Special Session to be held in New York in June 1997 to review Agenda 21 and related outcomes of the United Nations Conference on Environment and Development held in Rio de Janeiro in June 1992' (COM(95)0569 - C4-0656/96).
Madam President, just in the last few days, two clear examples from the heart of Europe - Paris and La Hague - have shown that the world is a long way from sustainable development. The first example is the warning signals which are now being posted in Paris. If the pollution becomes just a little worse, cars will only be allowed on the roads in Paris every other day. The second example is the escape of radioactivity at La Hague. In other words, we have car pollution on a scale which we used to think was reserved for places such as Mexico City and, at a pinch, Athens, which is after all a long way away - with apologies to Greece. The pollution has now struck deep into Europe's central nervous system, just as the escape from the processing of nuclear waste is of a scale which we used to think was reserved for the former Soviet Union. It is against this background that we should view today's report, which deals both with how we should put our own house in order and move towards sustainable development, and how we should bring our influence to bear on the international stage.
Having made these introductory comments, I should like to thank the members of the committee and also the Committee on Development for their work on this subject. I am pleased that there has been such a broad measure of agreement on an approach which seeks to tighten up the negotiating proposals put forward by the Council and the Commission. Clearly, this gives added weight to the European Parliament, and that is badly needed. I was present at Rio in 1992, and I remember well what the atmosphere was like when the conference came to an end. There were certainly no wild scenes of jubilation - the results were not far-reaching enough for that - but there was a certain satisfaction at the adoption of Agenda 21, and that sustainable development had thus been put on the global agenda. The mere fact that the countries promised each other that they would work positively towards sustainable development was a step forward in itself. Now, five years later, we unfortunately have to ask ourselves if the world's leaders had their fingers crossed behind their backs when they delivered their promises.
As already illustrated by my opening comments, things are still moving in the wrong direction in a number of areas. We shall not have to foot the bill for this, but will pass it on to future generations, who will have to pay it with compound interest added. It is becoming more and more expensive to achieve sustainable development, the longer we wait to take action. The first task of UNGASS must therefore be to make clear the seriousness of the situation and to put sustainable development back at the top of the international agenda.
At the same time, it should be stressed that we do not need prophets of doom. We should recognize the progress which has been made, in spite of everything: no one should be led to think that the task is so great that this is not of any use. That only leads to paralysis. We should be forward-looking, which means that we should be constructive, purposeful and realistic. Ultimately, this is a question of political will, and it is appropriate for us to start by showing some of this ourselves. In practical terms, this means that the European Parliament has laid down a limited number of key priorities, which show where we ourselves should take action, where the world must take action in the first instance, and what we therefore expect as regards the final outcome of UNGASS.
The EU has a very special responsibility which we are not fulfilling at the moment, neither internally nor externally. Internally, we are still a long way from sustainable development. Clearly, our international negotiating position is weakened if we are unable to put our own house in order. We need to tackle this, for example by revising the fifth action programme on the environment. Externally, the EU has not supported the developing countries to an adequate extent. The other rich countries certainly have not done so either, indeed they are actually worse than us, but that is no excuse. It is incredible that only three of the Member States are fulfilling the Brundtland report's recommendation that at least 0.7 % of GNP should be donated in development aid.
The most important thing for the developing countries, however, is for them to be integrated into the international economy. Sustainable development is not only about the environment, as the rich countries might otherwise seem to think. It is also about creating reasonable conditions for the developing countries to move forward. The aim is to improve the partnership between the rich and poor countries in order to encourage sustainable development. Such a partnership can only be successful if we recognize that different parts of the world have different problems. In our part of the world, the problem is overconsumption. In others, it is called survival. If leaders from all over the world are still meeting at these international conferences, it is because there is coming to be an understanding that we live in a world of common fate.
Our task now in UNGASS is therefore to evaluate, to reassess, to revitalize - speaking more figuratively, to give the process a kick in the pants.
Madam President, the international panel of experts on climatic changes has predicted a global temperature increase of two degrees by the year 2030, which would lead to a rise in sea level of 30 to 50 centimetres. On the other hand, at the current rate - the disappearance of tropical forests at a rate of one per cent a year, means that in the year 2030 we will have lost five to ten per cent of existing forests. Many animal and vegetable species will have disappeared for good. Yet, in 1960, 20 % of the world population in the richest countries had incomes three times that of the 20 % in the poorest. That figure has now increased to sixty times. Against that background the report presented to us today here for our vote deserves our full support. But I should like to make two or three remarks.
First of all, we must stress the idea that switching technologies from the richest countries to the poorest countries must be done as a real transfer, handing over environmentally-friendly technologies, and not a 'scorched earth' policy.
Secondly, the idea that it is not enough to say that we want a better shareout between rich and poor countries. It is also necessary for the richest countries and those primarily responsible for universal environmental problems to do something to put their own house in order - in other words, adopt policies which are consistent with sustainable development.
Thirdly, we should go along with the rapporteur in identifying and enhancing subjects such as climatic change or a binding international convention on forests, as well as her concerns about trade, and I should also like to emphasise the need to point out the inevitable character of a concerted policy to preserve and protect the oceans, something which has gained importance in International Ocean Year, especially since now we have to make sure that fishing activities are sustainable and compatible with global preservation of the oceans.
Madam President, ladies and gentlemen, the PPE Group supports the report by Mrs Dybkjær on the subject of sustainable development. Unfortunately, the Rio Conference has so far produced very few really positive results. This situation has to change, and I am pleased to say that we agree on that here in the House. For example, if the production of CO2 continues throughout the world as indicated in the last five years, the result will be an economic, humanitarian and environmental disaster. The argument which is often put forward - that the European Union is not in a position to solve this problem throughout the world, because of course we are not responsible for all the CO2 emissions, and there are high rates of increase in India or China, for example - is unacceptable, although it is a comfortable argument if one wishes to do nothing.
If we, as major industrialized nations, cannot manage to reduce our emissions of CO2 and other harmful substances, then those who are campaigning for environment policy in the newly industrialized and developing countries will have no chance of success. We must therefore act as a positive role model, and more should be done in this respect. At the same time, however, we must act intelligently. I always put it dramatically and say that we do not need to go back to living in caves, but must use modern technology to cut down on CO2 and other harmful substances. Only then can we be a real model, because the people in the developing countries would also like to achieve prosperity, and we have to show that - with modern technology - sustainable development, prosperity and conservation of the environment are all possible.
I believe - and once again this is a very current issue, which was discussed yesterday by the Commission - that fiscal measures are also needed for this purpose. The Commission's proposal for an energy tax is a weak one, but it is at least a step in the right direction, and the European Union should at last begin to take some action here!
Madam President, the European Union has so far been principally an organisation for trade, economy, markets and competition. This is good, but it is now time for environmental issues, social questions and employment to move up on the agenda, partly because this is necessary for world development and partly in order to strengthen our relationship with the general public and to increase their confidence in the EU. This is an excellent report and a good example of how these questions can be raised.
I myself had an opportunity of visiting Rio de Janeiro in 1992 during the U.N. conference on the environment and development. I was not in any way representing the Government, but a non-state organisation, Stockholm County Council, plus an environmental organisation called 'the People's Campaign Against Nuclear Power in Sweden' . The whole experience was fantastic and left me with an urge to achieve something positive. I believe that the conference was a breakthrough, although mainly in terms of public opinion. The actions taken as a result of the conference were however rather poor. In many areas the development has in fact gone backwards, some of these areas being the ones raised in Rio; the question about biological diversity and the climate. This must be changed!
The report reveals many beneficial proposals that must be carried out if we are to produce a credible environment policy for the world around us. Let me take up some examples and their positive aspects: Agenda 21 has been introduced by many countries. As an example I can mention that this program has been tried by the Swedish communities for every individual citizen to be able to work with environmental questions locally. We have accepted Agenda 21 for the Baltic Sea and have made some progress in our work. As mentioned in the report, we must also raise the level of our ambitions prior to the conference in New York. The EU i.e. our Member States, must also set a good example, so that we at least can fulfil the minimum requirements of the environmental directives which we ourselves have adopted. Our concern for the environment must be incorporated in all areas from transport to energy, consumption, trade and the contact with developing countries. The proposal for binding international legislation and an environmental court is very good.
I would also like to emphasise the following things: Alternative fuel, bioenergy instead of nuclear power, extended environmental labelling and manufacturer's product responsibility - all this will simplify environmental choices for the individual person which is the best method of improving the environment. The question of a carbon dioxide tax must be resolved and we must also ensure that procurement is carried out with regard to environmental issues by the communities, the county councils and by nations.
The European Union can become a powerful instrument in pushing forward environmental improvements within the EU and in the world at large. This is an excellent report. It is now up to us to make this work successfully.
Madam President, in truth, I am unaccustomed to speaking for four minutes, so I don't know if I will be able to use them up. We agree with the Committee on the Environment, Public Health and Consumer Protection, with Mrs Dybkjaer's report and the amendments that other Groups have tabled. She herself recommends modifications to her report which also improve the text at the end.
We are in agreement with some significant aspects of her report. Firstly, she states that it is indeed true that there have been positive results since the 1992 Rio Summit, for example the Climate Change Convention and the Biological Biodiversity Convention. However, the following is also true, namely that we are further away now from genuine sustainable development than we were in 1992. And it is also true that the European Union must take a very active part in the forthcoming United Nations Summit.
As she herself says, we probably lack the credibility we ought to have, since the objectives the European Union set itself in Rio have not been achieved. Perhaps it should be remembered - this is an extremely significant debate taking place within the Committee on the Environment - that it will be very difficult if not impossible to succeed in limiting CO2 emissions at their 1990 level. The Commission itself acknowledges that they cannot be limited - they will only increase.
There is also a call for the environmental aspects to be integrated into the Treaty. This, for us, is a fundamental aspect. For many years there have been calls for environmental policy to be common to all European policies: agricultural policy, industrial policy, economic policy, etc., but this is not how things are, integration has not yet been achieved. We therefore agree with what the rapporteur says about the need to have specific objectives, to state precisely what these objectives consist of and the fact that there should be a proper plan aimed at achieving them.
I would not like to end without emphasizing something extremely important in the report which was key to the Rio Summit and is still key today. By this, I mean the failure to transfer resources from the developed to the developing world. The rapporteur herself quotes figures in her report which are truly illustrative, stating that, in 1990, the richest 20 % of the world's population enjoyed 30 % more income than the poorest 20 % and that, in 1995, this percentage had doubled, the income difference between the poorest and the richest populations being 60 %. Therefore, if we do not achieve progress in this direction, it will be very difficult to fulfil the Rio objectives and to renew commitment to them at the forthcoming United Nations Summit.
In short, I hope that, tomorrow, Mrs Dybkjaer's report will be approved at voting time, because this will constitute a platform document enabling the European Union to adopt a united front at the forthcoming UNGASS Summit, this being the next summit to review, restore order to and give new impetus to the Rio objectives.
In truth, if we were to look at the contents of Mrs Dybkjaer's report in all its minute detail, we would have to devise a different economic and consumer-oriented model because, if the developed world does not reduce its level of consumption and does not help the developing world increase its own level of consumption to survival levels, it will be very difficult to impart renewed vigour to these objectives.
I believe that the European Union, together with the Non-Governmental Organizations and local and regional authorities, has to play a fundamental role at the forthcoming United Nations Summit.
Madam President, the Green Group also congratulates Mrs Dybkjær on her report, which it welcomes. In Rio, the industrialized countries accepted the main responsibility for the worldwide environmental crisis and for correcting the ecological mistakes of the past. As yet, no action has followed this expression of remorse. That point has already been made. Environment and development policy is stagnating, and indeed we should actually be talking about a 'roll-back' in environment policy. Nor has the EU taken on a pioneering role. It gauges its measures not by the scientific need for them, but by the willingness of industry to compromise. Of course, the same also applies to the Member States. Hence the energy tax in Germany is blocked by the argument that Brussels is responsible for it, and Brussels argues that the responsibility lies with the USA and Japan.
It is clear to us that the sparkle of Rio has gone. Now we can see the reality. And the reality is that we have no biodiversity convention, no biosafety protocol and no climate protocol. Kyoto is scheduled for December, and we still do not know if we shall succeed in adopting a protocol on climate protection there. And we are still miles away from a convention on forests. Not even Rio could agree on that.
We must therefore put the subject of sustainable development back at the top of the world's political agenda. The Special Session of the General Assembly in New York must send out some clear political signals, to the effect that implementation of Agenda 21 needs to be binding - too many of its provisions are still optional. We really need binding force here, the introduction of minimum social and environmental standards in world trade, a binding framework convention on climate, with a biodiversity convention containing climate and biosafety protocols, and an agreement on the protection of forests. I hope that UNGASS succeeds in doing this, because otherwise Rio will have achieved nothing, and we shall be set back years in our discussion of the environment.
Madam President, I should like to begin by thanking both the Commission and the rapporteur, Mrs Dybkjær, for their very positive efforts towards making a success of the UNGASS conference at the end of June 1997. This will be difficult enough, since the enthusiasm for Agenda 21 that was generated in Rio in 1992 is now ebbing away. Of course, this is partly because steps are now having to be taken to put sustainable development into practice. Targets are having to be set, schedules met and past promises kept. In short, the time has come to do battle to reduce environmental damage in both the developed and developing countries.
This is all taking place against a background of declining interest in the environment and development. Other subjects such as unemployment and meeting the EMU criteria are competing for the attention of governments and public alike, and it is obviously difficult to keep attention focused on long-term projects such as environmental protection and development. That is why it is so important to give the environment fresh impetus as an issue. We need not only a strong and effective policy, but also people, leaders, who are capable of putting it into practice, leaders whose personalities are likely to inspire and who are prepared to persevere in the long term. Mrs Brundtland has been doing this for a long time now, and her report made a noticeable difference to people's thinking on sustainable development. Now that we have come to the actual implementation of Agenda 21, perseverance will be important. Will the main players be able to get to grips with the practical implications of Agenda 21?
I think the Commission and the rapporteur have identified a number of good priorities here. We certainly need flexible organization within the UN, with better work structures and more money, but the main need is for all countries to show determination in working towards the targets set, particularly on climate policy, for example. New York will be a very important preparation for the conference in Kyoto, and the Commission is right to focus on it.
It is encouraging that the Dutch presidency has succeeded in reaching agreement on the CO2 reduction target for 2010, and although we really need much more than 15 %, at least we now have agreement within the Union. We will have to do everything we can to persuade the United States to come up with a percentage target too. I think that this form of 'burden-sharing' that we have now developed in Europe could well serve as a model for the rest of the world. It is logical for the biggest users to bear the heaviest burden, and since the United States accounts for more or less a quarter of all energy consumption each year, it must have certain obligations towards the rest of the world. I sincerely hope that it will take the lead on environmental policy, because otherwise UNGASS will not be a success.
Mr President, the Group of the Party of European Socialists supports Mrs Dybkjær's report. We are facing the reality that the rich countries have not shown sufficient commitment to the priorities agreed at Rio, either in their own actions or in helping the Third World. Species and habitats, especially forests, are still declining across the world and this underlines the pressing need for agreement on a forest convention.
The Commission's communication is predictably cautious and Europe must take a lead at UNGASS in calling for a more far-reaching programme, in particular to demand binding environmental legislation and targets. We should be looking more carefully at the non-compliance issue and the implementation of existing multilateral environment agreements. UNGASS is a step on the road to the Climate Change Conference in Kyoto in December and climate change continues to pose an enormous challenge. There seems to be little momentum to change the status quo. It is essential therefore to push for an agreement on abatement of greenhouse gases and a target for CO2 reductions of 20 % by 2010 with more to follow.
The only way that we can begin to forge a partnership with poor countries is for ourselves to show a good example so that we in Europe should be working towards this reduction by 2005. Vision and leadership are the missing ingredients at the moment to meet the global environmental challenge and we need both of these at both of these conferences.
Finally, the European Parliament must formally be associated with the European Union delegation to these conferences and I look forward to a commitment on that from the Commission.
Mr President, it has taken five years for many of those who criticized the organization, development and results of the Rio Conference in 1992, who even went as far as organizing a parallel meeting, to now recognize that the objectives and items that were approved at Rio continue to be a reference point, a very important reference point for future decades. I had the honour of representing this House at the Rio Summit and I am pleased that there is this convergence and that there is now recognition that it was a landmark in history acknowledging, at world level, that the concepts of sustainable development and environmental protection were complementary and not opposed.
In my opinion, much more progress has been made than is being acknowledged today in this chamber. I pay tribute to the laudable effort Mrs Breyer and other colleagues have put in and to the concern they show. They see everything in fairly black terms. My feeling is that we ought also to see the situation somewhat more 'greenly' .
There is, however, one topic which causes me concern, because it was a problem at the Rio Conference, namely the European Union's presentation: governments and the European Commission have to come to an agreement to the effect that this joint Commission/Parliament resolution genuinely represents the European Union with a sole voice at the conference. This is a call we have to address to all governments.
I also believe that it is fundamental to insist on the final resolution - there are some essential points. One worthy of special consideration must be the request to governments that they strengthen the environmental dimension of their macro-economic policies. Another must be giving a higher profile to the considerable problem of trade at world level and of environmental protection, which is another concern of this Parliament. National policies must be consistent with international resolutions.
Mr President, ladies and gentlemen, I should first like to thank Mrs Dybkjær for her excellent report, even if it does not make pleasant reading. A temperature increase of 2ºC by the year 2030, a rise of 50 cm in the world sea level, an alarming fall in the area of rain forest - the unwelcome trends in the environment go on. We rejoiced at Rio. Today, we are disappointed. We have hopes of New York. Perhaps this is our last chance. We all know that first the forest dies, then the people. Climate change is alarming, there is a shortage of fresh water, there is radioactive waste - why do we make no progress, when we are all familiar with everything?
In my opinion, a very important point here is the fact that many countries, including a good many in Europe, still believe that economic development and conservation are opposites. That is wrong! Conservation creates jobs, it gives fresh impetus to the economy, it is a great challenge for research and technology. The Germans invented the social market economy. The Austrians - I am proud to say - invented the eco-social market economy. This means using the market mechanisms for conservation, it means creating economic incentives to reward environmentally friendly conduct and to punish pollution. And it also involves using taxes to exercise control.
I believe that only the EU will really succeed in providing the necessary political weight for conservation and development aid. Only the EU, only the rich countries, only the economically developed nations can really succeed in reconciling the economy and the environment, and in enabling both the economy and the environment to flourish!
, Vice-President of the Commission. (ES) Mr President, the debate in this House today is undoubtedly very opportune, given preparations for the special session. I would like to thank Mrs Dybkjaer for the report she has submitted on the subject.
As you know, last November the Commission approved a communication regarding this matter and the Council approved its conclusions in December. In the intervening six months up to June 1997, account must be taken of all the important preparatory work that is being done. With this debate and with your report, Mrs Dybkjaer, Parliament has the opportunity to play a part in defining priorities with a view to the special session, bearing in mind the changes which have occurred.
Firstly - this is the Commission's opinion - it must be acknowledged that there was no real progress at the Ministerial Conference of the World Trade Organization last December on subjects relating to commercial exchanges, trade and the environment. In addition, as predicted, negotiations regarding a protocol on the Climate Change Convention, establishing binding objectives in the form of a reduction of emissions of greenhouse gases, are proving, predictably, to be very difficult. Lastly, the Intergovernmental Group on forests concluded its deliberations last month without defining recommendations on a whole series of key topics, including the need for a forest convention.
Obviously, all these topics - commercial exchanges and the environment, climate change and forests - require political impetus at the highest level at the special session. The resolution is on target regarding this point and, naturally, the Commission would be delighted to continue conversations with the European Parliament with a view to defining our strategy on the basis of our 1996 communication, which is still our major strategic approach.
As regards climate change, as a number of members have pointed out, certain decisions have already been taken in the Environment Council which relate to the reduction and quantification of harmful emissions. Although the target is 2010, an agreement between Member States has finally been reached. It might be thought that progress on reductions could have been made more rapidly, but the fact that an agreement has already been arrived at on this thorny subject at the Council of Ministers is one more step forward.
In this context, we regard it vital to concentrate on legally binding reductions by 2005, 2010 and 2020. The demand formulated in your report, in subparagraph 18 D of your resolution, for a global maximum emissions limit, is interesting, but, to be realistic, you ought to accept that this will in any case be a fairly long-term aim.
Another very important priority for the special session which the European Commission would like to highlight is the growing scarcity of fresh water and the implications of this for people, agriculture, food security and also poverty.
Finally, there is another very important matter mentioned in your resolution: the flow of finance to developing countries, sustainable development naturally having to be supported by both public and private development aid. This is obviously an important aspect influencing sustainable development which makes it possible, as some of you have stated, to export environmental technology. Therefore, as Mr Valverde rightly pointed out, there is no such contradiction between development and environmental protection; there are many complementary aspects and it is important to make progress aimed at increasing this type of capital transfer. Admittedly, in overall terms over the last few years, the increase in direct investment in countries in the southern hemisphere has been spectacular, but one has to look at this critically since, although the figure is spectacular in global terms, we can see, if we examine the volume of investment, that what is actually happening is that there is a concentration of such transfers towards so-called emerging regions which are in fact developing very rapidly. This does not reflect reality in all countries, much less in the poorest countries.
Lastly, I would now like to refer to the Commission's working programme on sustainable development. We think that, over the next few years, we ought to define a series of priorities. It is our belief that the limits set in the resolution are appropriate for effective progress.
Lastly, regarding European Parliament participation, the Commission obviously agrees, as in the past at the Rio Conference, that the European Parliament should participate in the United Nations General Assembly session.
Mr President, I would like to ask the Commissioner how this institutional participation is envisaged. He mentioned that the European Parliament will be represented, but how will the Commission itself be represented and how will matters be coordinated with the Council? Will the Member States have to waive their right to take part on an individual basis and will there be just one spokesman? I ask this because, at the Rio Conference, our role was somewhat uncoordinated.
Secondly, will we be able to take to this Conference an evaluation of the national plans agreed to by the various governments which signed the Rio Agreements and, above all, Agenda 21? The Commission has given us no information on this aspect.
, Vice-President of the Commission. (ES) Bearing in mind that the Intergovernmental Conference will apparently be able to rationalize this problem, I am able to tell you what the Commission would like. Regarding this subject, as regarding all others connected with external relations, the Commission supports the Presidency of the Council/General Secretariat of the Council + Commission system representing the executive part and the management part. Then we think that the European Parliament should be represented within the Community delegation as Parliament. I believe this is the most rational approach.
To move on, you mentioned something which could involve us in a potentially lengthy debate. At the next Summit, if you will allow me to call it that, it will be very difficult for the European Union to be represented by one party. The EU made a public undertaking at the Rio Summit - as both you and I remember very well - to make available a budget of ECU 2000 million, this being aimed specifically at solving problems arising in connection with the future of the world environment. We all know that our Member States were never able to approve such a figure nor even to agree as to the distribution of such an amount. We have to recognize this fact.
Very few States have fulfilled their financial undertakings contained in the Rio Group's decisions. In my opinion, what we need now is prudent reflection together with the Council. The next step, naturally, will be to bring up the matter of evaluations of each and every one of the Member States which, I believe, it will be possible to do together with the Commission.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
Withdrawal of GSP from Myanmar
The next item is the report (A4-0085/97) by Mrs Theorin, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposals for Council Regulations:
I.temporarily withdrawing access to generalized tariff preferences for industrial goods from the Union of Myanmar (COM(96) 0711 - C4-0085/97-96/0317 (CNS)II.temporarily withdrawing access to generalized tariff preferences for agricultural goods from the Union of Myanmar (COM(97) 0058 - C4-0086/97-97/0041 (CNS)
Mr President, I welcome the three reports from the Committee on Budgets, the Committee on Development and Co-operation and the Committee on External Economic Relations all of whom support the proposal. I am glad to be able to say that the Committee on Foreign Affairs also stand unanimously behind the proposal.
In December 1994, the European Union and Burma entered into an agreement giving certain industrial products generalised tariff preferences. On the 1 January this year, an identical agreement concerning agricultural products came into force. The agreements can be revoked at any time in the case of forced labour. The definition of forced labour in this connection was defined by the Geneva convention in 1925 and 1956.
The Commission has on the basis of the complaints about industrial products and agricultural products which in June 1995 and on 1 January 1997 were filed by the European Trade-Union Organisation and the International Free Trade-Union Organisation, carried out an investigation into alleged forced labour in Burma. The result of the investigation showed the military regime had made forced labour a frequent occurrence and a demonstrable reality. Forced labour means mass deportation of men, women and children in conjunction with the construction of certain infrastructures that often lead to the people forced to work being killed or mutilated.
The human rights situation in Burma has been of concern to the European Union and the European Parliament for a long time. I have in the explanatory statement described the human rights situation in the country. The military regime came into power by force in 1988. A reasonably free election was allowed in 1990 but the leader of the democratic party, Aung San Suu Kyi, who in 1990 was awarded the Sakharov prize for freedom of thought by the European Parliament, was not able to stand for election. She has been under house arrest since 1989. The democratic party won the election with an overwhelming majority, but the military regime did not respect the election result and remained in power. According to information received, 18 per cent of the elected Members of Parliament are being held as prisoners. San Suu Kyi has requested that all foreign investors should pull out of the country which is what Pepsi, Levis, Apple and other companies have done.
There is strong evidence that human rights are extensively violated, e.g. summary executions, torture, rape and other harassment of women, assault and battery of prisoners, etc. In addition, freedom of speech, freedom of assembly, religious freedom and mobility are also being severely restricted. According to Amnesty, two thousand people are today imprisoned as a result of having demanded human rights reforms and harsh restrictions still apply to Aung San Suu Kyi.
Amnesty International declared the year 1996 as the worst year this decade for human rights in Burma. The European Union is now not alone in reacting to the situation in Burma. In USA, a proposed bill has been drawn up for action to be taken against Burma. In addition, many companies from both the USA and the EU have now cancelled their investments in the country, in many cases as a result of a consumer boycott and other pressure campaigns. However, it is embarrassing to see that certain European companies financially, politically and morally support the military regime by still being involved in projects with the regime. Forced labour has been used for building hotels, roads and other infrastructures. A large group of Members of the European Parliament has therefore pleaded with Club Med in a letter today to halt its tourist packages to Burma.
The Commission's proposal to impose specific sanctions against Burma is entirely new in its way and well worth supporting - and we give them our full support. This is the first time that the European Union has proposed sanctions against a country that is consciously violating human rights through forced labour. I therefore appreciate - even if it is an obvious point for me to make - that Parliament has been heard in this matter.
The regulation about the generalised tariff preferences lays out in detail how a temporary cancellation is to be carried out. How they are to be reinstated is however not mentioned. Hence, I have proposed that the Commission should continuously monitor the circumstances surrounding forced labour. Should there be evidence of forced labour ceasing to exist, the Commission should, after thorough investigation, submit a proposal to the Council which after having informed the European Parliament should decide whether the regulations should all be revoked. Naturally, it is of the utmost importance to inform and consult Parliament about the reinstatement of the generalised tariff preferences. It would not only be ironical if Parliament was not to be consulted about the reinstatement of the preference system, as Parliament was consulted on the cancellation of the generalised tariff preferences, but totally unacceptable from a political point of view.
Finally, let me call attention to an irritating detail. The result of the Commission's investigation has not been made public. I have in my capacity as a rapporteur asked Commissioner Marin on several occasions if I may study the contents of this report but have always been refused on the basis of some official legal reasons. I do not disbelieve the Commission's conclusions arising from the investigation but see it as a question of principle. Parliament must be able to study the documents in a matter of this sort. The least one can request is therefore for the rapporteur to have access to or to be able to study the investigation documents; this is crucial when introducing tariff preferences.
It has been a hard day's night for the Commissioner and for us all. However, I still wonder, Commissioner Marin, if we ought not to look into the possibilities of finding a solution so that Parliament can gain an insight in the future; I can accept that it has not happened this time. I have hopes of Parliament supporting the proposal unanimously and that the Council on the 24 of March will decide to revoke the generalised tariff preferences. Anything less would be a scandal and would create a strong political reaction.
Mr President, the European Union is for the first time imposing sanctions on a country which is violating workers' rights, and we must welcome this decision to withdraw Burma's access to the generalized preference system.
For many months, we in this House have been campaigning for measures to be taken against this military junta in Burma, as mass deportations of men, women and children continue to take place. The Burmese army is involved in these practices and is maltreating these victims of forced labour. According to the ICFTU, the number of people involved is 800, 000, several thousand of whom are said to have died already at these sites. Consequently, on 6 June 1995, the international trade union confederations filed a complaint with the Commission requesting that Burma be excluded from the GPS as far as industrial products are concerned.
On 1 January 1997, the same unions filed the same complaint with regard to agricultural products. Two-thirds of Burmese agricultural and industrial exports benefitted from tariff reductions at that point. In view of the appalling disregard for human rights, it was essential that the European Union should react, even if it did not go as far as a full trade blockade. However, we would like to see the Commission adopting an even more pro-active attitude: in addition to the decision taken by the European Commission, it would also be appropriate for the Member States and the Council to adopt an identical position towards Burma and impose harsher sanctions, the more so since, although these procedures are commercial, their political impact must not be underestimated.
In addition, Burma's membership of ASEAN causes a serious problem. Although this is exclusively a matter for the States making up that body, it would be appropriate for the European Commission to maintain pressure on the States in that region and to reinforce what it calls the critical dialogue that it seems to have instituted.
Finally, I should like to make one comment on behalf of my group, because we would like to see the same determination applied to every country that shows this kind of contempt for workers' rights and indulges in forced labour, which is slavery under another name.
Mr President, I would like to congratulate Mrs Theorin on her excellent report which has been brought before the House today. Action against Burma is well overdue. I welcome the proposal to withdraw access to the GSP or generalized tariff preferences for industrial and agricultural exports. This will cost Burma an estimated ECU 2, 262m in additional customs duties.
The grounds for these economic sanctions are quite clear. The use of forced and slave labour in Burma breaches the Geneva Conventions of 25 September 1926 and 7 September 1956 and Conventions 29 and 105 of the International Labour Organization. There are other broader moral grounds for taking action against Burma. SLORC, the State Law and Order Restoration Council, is a brutal military dictatorship which violently seized power in 1988. SLORC refused to accept the result of the 1990 election which was won by the opposition National League for Democracy. Aung San Suu Kyi, who won the 1990 election, has been the victim of house arrest and continual harassment. Apart from the killing and wounding of slave workers, the general human rights situation is appalling. Disappearances, rape, arbitrary arrest and execution are the order of the day. Political opponents, ethnic minorities and the wider population face daily intimidation and worse.
Against this background it is to be welcomed that a number of US and European companies, including Heineken, Carlsberg and PepsiCo, have pulled out. But other companies still trade in Burma, turning a blind eye to the human rights abuses occurring all around them. TOTAL Oil company and Club Med continue to do business in Burma. There is documented evidence of human rights abuses at the sites of TOTAL's gas pipeline project, including the execution and torture of forced labourers.
This is just not acceptable. What are these European companies doing with Burmese blood on their hands? The European Union should continue to question Burma's possible future membership of ASEAN. ASEAN's credibility will only be damaged if Burma is offered membership of this prestigious South-East Asian club in the near future. It will also complicate ASEAN's relations with the EU. For many years the European Parliament has called for a clause guaranteeing the fundamental rights of employees to be included in agreements when the EU grants generalized tariff preferences. Such social clauses could be used to improve human rights across the world. Certainly when our political and trading partners fall below universally accepted standards of human decency, it is right that the EU should impose political and economic sanctions. I warmly support Mrs Theorin's report.
I hope the EU maintains the pressure on the Burmese authorities so that they feel compelled to embrace democracy and liberate the Burmese people from their suffering and oppression.
Mr President, Burma is a country with a violent military dictatorship, and with an elected opposition leader - or really an elected president - who received 80 % of the votes and has been under house arrest and effectively held hostage for six years. It is a country where 80 % of the elected members of parliament are imprisoned or have disappeared. It is a country where a sizeable section of the population are obliged, through forced labour, to help to build all manner of government projects, a country where slave labour is being used. It is a country where, according to Amnesty International, the worst human rights violations are happening at the moment.
There are still people who ask what is wrong with this relatively unknown country, why the United States Congress has passed a law banning investment, and why the European Union is proposing to withdraw its tariff preferences, which is effectively the start of an economic boycott. I hope that all these facts show that the regime in Burma is not fit to govern and can no longer be respected or tolerated by the international community.
I am delighted that the Commission has reacted positively to Parliament's resolutions of July 1996 and October 1996, and has put forward this proposal to withdraw the system of tariff preferences. I should also like to congratulate the Commission on its careful work in determining the nature and scale of the slave labour. It has done a most thorough job, so no one can accuse it of proceeding hastily and without due care.
In 1994, I was Parliament's rapporteur on the preferences system, and we were then very careful to include the clause which we are now using. And this example - the first time the clause has been invoked - shows that it contains some good provisions and can be applied in practice. I am therefore quite happy with the approach we adopted in 1994.
Parliament is sure to approve this sanction against the military regime in Burma today, and the next step is now up to the Council. I would like to ask the Commissioner what the situation is in the Council. Does he think it will approve this proposal fairly quickly?
I have two further comments to make before I end. This proposal to withdraw the system of preferences marks the beginning of an economic boycott. If this does not help, we must be prepared to go as far as the US Congress, and ban investment.
Secondly, as has already been mentioned, we should urge people not to go on holiday to Burma, and we should call on all holiday companies and tour operators to stop organizing trips to Burma, because the hotels and all the rest of the infrastructure for the tourist industry are being built with the help of slave labour.
I hope that the steps we are taking in Parliament today are quickly followed up by the Council, but I hope most of all that the opposition leader who is currently being held hostage will one day become president of her country, that the members of parliament who are in prison can one day take their seats, and that human rights will be respected. I wish Burma well, and I hope that our actions here today will do some good.
Mr President, according to various sources more than 2 million Burmese are involved in forced labour. This 20th-century form of slavery spares neither men, women nor children. These victims of Burmese army brutality are used for every kind of work, including the building of major infrastructure projects, projects on which, alas, thousands of Burmese have already died. I should point out that 3 % of the Burmese GNP comes from this forced labour.
Let us note that suspending access to the GPS for Burma would have a primarily political and symbolic impact, rather than any particular impact on Burmese exports to the European Union. Also, this measure would enable us to endorse Mrs Suu Kyi, the Nobel Peace Prize winner and leader of the Burmese opposition, who tirelessly advocates the imposition of sanctions against her country's military government.
Pursuing a policy of interventionism in economic affairs, the Burmese military government is continuing to violate not only human rights but also children's rights, despite the fact that it has been a signatory of the Convention on Children's Rights since 1991.
The population exodus continued in 1996, affecting 200, 000 people including thousands of children. In the cities, children are still being arrested and detained, sometimes for simply having distributed leaflets on the public highway. I fear there are also a great many children forced to do unpaid labour on building sites, at the risk of their lives. Then there is the traffic in young Burmese girls sold into prostitution in Thailand. We already knew that the children's rights situation was extremely serious, but it must be said that it deteriorated in 1996 when the government refused access to the United Nations Special Envoy for Human Rights.
Withdrawal of the GPS is intended as a sanction to force the Burmese military government into a dialogue with the opposition aimed at restoring democracy in that part of the world. For the first time - and we must welcome it - the European Commission is proposing to sanction a country for violation of workers' rights. Parliament, of course, supports that initiative. We hope that the Council will follow suit.
Mr President, I personally, and all of us I believe, think of children as fragile beings deserving of our protection, and we cannot tolerate for much longer a system in which children are raped, abused, enslaved and even murdered for the gratification or profit of mankind.
Mr President, today's debate is quite timely as industrial leaders in different parts of the world are pressurizing governments into dropping any plans for sanctions against Burma.
Earlier this week the US-ASEAN Business Council, which represents the cream of American and South-East Asian business people, made a strong denunciation of economic sanctions against Burma. Instead it called on the US to adopt a strategy of constructive engagement with the Burmese authorities to maintain economic links with Burma while pushing for change. Constructive engagement was exactly the policy which Ronald Reagan pursued in South Africa. That policy prolonged the suffering of black people and it was only when the international community was mobilized into taking strong economic measures against South Africa that the apartheid regime crumbled.
Recent events in Burma also show the need for decisive action at EU level. The oppression of Burma's six-millionstrong Karen minority has become increasingly ferocious over the past few months. The Karen are seeking an autonomy which the British guaranteed them when they made Burma independent in 1949.
There have been numerous allegations of mutilation, rape and indiscriminate firing on civilians fleeing across the Burmese-Thai border. The Burmese military junta cannot use its ongoing conflict with the rebels of the Karen National Union as an excuse for attacks on civilians.
Amnesty International has estimated that almost 2, 000 people were arrested for political reasons in Burma last year. The vast majority of them are believed to have been involved in entirely peaceful activities.
When the Burmese Prime-Minister-in-exile visited Dublin recently he expressed fears that the European Union would ease its pressure on the generals in power for trade reasons. We need an assurance from both the Commission and the Council that this will not happen.
The Greens fully support the EU's decision to withdraw trade preferences for Burma on both industrial and agricultural goods, but more action needs to be taken.
TOTAL, the French state-owned oil company, has been active in Burma for many years and there have been allegations that it has used forced labour, including child labour, in its work. A few months ago it, along with the US company UNOCAL, signed a new contract with Burmese oil and gas enterprises to expand natural gas explorations in the Andaman Sea.
This summer ASEAN is expected to admit Burma as a member. During the ASEAN January meeting efforts were made by certain foreign ministers to keep human rights off the agenda. If Burma is admitted the EU must raise its ongoing abuse of human rights there at every opportunity.
Mr President, Presidents of Parliament pass by, honourable Members come and go, but Commissioners remain. That is all to the credit of Commissioner Marín and it is all to our advantage, because the Burma question is one of his cases and I am very glad it is.
I think this decision to suspend the GPS is particularly important because a meeting to set up an international network of support for democracy in Burma has just been held in Tokyo. So I think that the signal that could be sent by the European Union is particularly important for the Asian countries, many of whom attended this forum in Tokyo and exhibit a great deal more interest in this matter than the European Union does, I must admit. But that doesn't mean that it isn't important.
Also, I believe the decision is an important one because it is the first of its kind in the European Union's policy. This is in fact the first time we have used such a strong instrument of economic policy in the interests of defending human rights and advancing democracy. I congratulate Mr Marín for having handled this matter as he has.
I should say to previous speakers who believe that Mrs Aung San Suu Kyi has a great deal of charm - which is also my belief - that there are other people in various countries in that region, such as Wei Jingsheng and Wang Dan and many other dissidents, who also have a lot of charm. I hope that will give them ideas for the future. I shall not ask Mr Marín if he thinks Mrs Aung San Suu Kyi is particularly charming, but I would like to ask him if he thinks - and I hope he won't pass this straight on to Sir Leon Brittan - that it would be possible, at the request of the European Parliament, to launch similar procedures for other countries in the region. I think that the present case involved an initiative by the unions, but would it not be possible for Parliament itself to take the initiative in similar procedures to suspend the GPS for other countries in the region? To my way of thinking, this would represent a determined and positive step by the European Union towards strengthening its foreign policy.
Thank you, Mr President. First and foremost what I would like to do is to add my congratulations to those of the rest of the House to Mrs Theorin for her excellent report and very sensible amendments to the text. It is also very good to have the opportunity to congratulate the Commission on what is a historically significant action. I think the action on preferences on industrial and agricultural products is very welcome, although the complete ending of trade, particularly by oil companies such as TOTAL and Premier, is sadly not yet likely. But those measures do at least bring the EU into line with the strong US position.
What I would like to do is actually share some views - from experience, rather than just received through the media. If you go to Rangoon covertly as I and others did late last year you unequivocally see the child labour and the forced labour on the roads in Rangoon district, building the hotels and the roads there. You see the high emphasis that the SLORC regime places on international investment there.
Today I and colleagues Kinnock, Thomas and Ford have presented a strong protest to the Club Med travel company here in Strasbourg, demanding that they stop their tours and their activities there and take notice of the others that have pulled out, however attractive the Burmese people and country are. Vital though western action is, SLORC will continue to be underpinned by neighbours such as China, who, it is alleged, have a flourishing, poisonous, underground drugs and jewel trade through the country. This directly funds and nourishes the repressive regime which is murdering indigenous peoples near and across the Thai border as we speak tonight.
In that context the moves to include Burma in ASEAN are deeply depressing but predictable, and I call on the Commission in all trade negotiations with the ASEAN states to urge them to reconsider. I hope that these actions on GSP are effective and do weaken the SLORC, but while they take effect I hope that this House will recognize the dedicated work of all the people striving for democracy in Burma, as well as the Burma Action Group, other networks, and NGOs, keeping open international contacts and channels of hope.
We in this House cannot debate Burma every month, but we must think how we can help the Burmese people every day until they are free, and this report and these proposals are a part of that process.
Mr President, ladies and gentlemen, when the European Union granted tariff preferences to Myanmar - formerly Burma - in 1994, the political situation there was already extremely tense. Nonetheless, relief was given for certain industrial goods and agricultural products, not least in the hope that improvements in the social situation could be achieved. The opposite has happened. In Myanmar, human rights are trampled over, and ill-treatment, arrests and torture are everyday occurrences. The democracy movement is subject to repression, and for years now Mrs Aung San Suu Kyi, President of the National League for Democracy, has been under house arrest. She is a holder of the Sakharov Prize and of the Nobel Peace Prize. How can we effectively combat a regime which treats those holding different views as criminals? As has already been pointed out, the forced labour taking place in Myanmar is a form of slavery which breaches the international agreements, the Geneva Convention, the ILO Convention and so on.
Suspension of the tariff preferences is absolutely essential. In the opinion of the Commission, the Council, the NGOs, Amnesty International and the State Department, human rights abuses in Myanmar increased further during 1996. It has been and remains the aim of the European Parliament to make development cooperation dependent on respect for human rights, an example of this being last year's cooperation agreement with Nepal.
Parliament must therefore be consulted before any future decisions by the Council on the restoration of tariff preferences, as rightly proposed by the rapporteur, Mrs Theorin. A legal basis exists for this to happen.
We must continue to apply pressure through the political and economic means at our disposal. No consideration can be shown towards ruthless policies. At the same time, we wish to give a sign of encouragement to the democracy movement in Myanmar. Its peaceful resistance to the junta which has seized power is exemplary. It deserves both solidarity and success!
Mr President, I welcome the Council's proposals to withdraw access to GSP for both industrial and agricultural goods from Burma. Hopefully this action will put further pressure on the military dictatorship of the SLORC in that sad country to stop its massive use of forced slave and child labour to construct its infrastructure of hotels to try to boost its tourist trade.
Last December Mrs Kinnock and I visited Aung San Suu Kyi clandestinely. We videoed an interview with her. Her message was absolutely crystal clear: End investment in Burma; impose sanctions. Clearly these would not be without impact on the Burmese people. Yet the need for action was absolutely clear to her and who better to speak for the Burmese people. In 1990 her party, the National League for Democracy, received 80 % of the votes.
When Mrs Kinnock and I returned from Burma we took the opportunity to meet both with Commissioner Marín and the Irish presidency. They were both sympathetic but were awaiting the response from the regime to a request from the Commission for an investigation team to visit Burma to investigate the allegations of forced labour. Within a few days of our meeting the Burmese junta peremptorily refused permission for the Commission to visit. We therefore congratulate the Commission and the Council for moving so swiftly. I would particularly like to congratulate Commissioner Marín for the very tough line he took in Singapore and the way he stood up to the criticisms from some Member States.
I also hope that the industrialists of Europe are listening to this and that TOTAL and Club Med will follow the line taken by Heineken, Carlsberg, PepsiCo, Levi, Apple and Thomas Cook.
Two final points. The European Parliament is rightly emphasizing its links with Asia. As one of the Bureau members of the Japan delegation, I had a meeting yesterday with other representatives of Asia delegations to talk about ASSET II, an inter-parliamentary meeting between Members of the European Parliament and the Asean parliaments. I hope it is crystal clear to everybody that will only include Asean parliaments with which we have a relationship.
Finally, I would like to ask Commissioner Marín if he could assure us that the Council is not now going to block this proposal because of the actions of a fag-end government in one Member State.
, Vice-President of the Commission. (ES) Mr President, the Commission would firstly like to express its thanks for the support given by the European Parliament to the recommendation to withdraw the preferential treatment Myanmar enjoys under the generalized system of preferences because, to a degree, Mr Ford, if we manage to have this decision approved on 24 March next at the Council of Ministers, it will be the first time that the Commission, Parliament and the Council of Ministers have managed to agree - the first time - on the fact that certain social standards have to be respected within the sphere of trade also.
An additional point, regarding the European Parliament's viewpoint: the Commission - I myself - recommended that the Council consult Parliament on this proposal owing to the political interest this institution had always expressed in the observance of a specific system of social ethics in international trade. Independently of the way in which it is applied, I would like the decision to be made on the 24th. We will then have time to consider how it will be applied in the future.
The reason for this? Essentially because the basis of the decision we have to make was specifically to verify the reality and extent of the use of forced labour in Myanmar and the responsibility of that country's authorities in this matter. To achieve this objective, the Commission opted for a procedure which was intentionally long, complex and detailed so that the rules established in the Regulations of the Generalized System of Preferences were scrupulously complied with, with a sole objective: that when the Commission proposed withdrawal, there could be no possibility of legal attack.
The decision depends on Parliament and the Council of Ministers. Now there are no excuses. A decision has to be made and whoever answers 'yes' will have to explain it politically. Whoever answers 'no' will also have to explain themselves. It is not possible to say 'There are defects in the procedure, the work has not been carried out satisfactorily, therefore the judicial procedure has to be repeated once again' . Therefore, I always stated - Mrs Maij-Weggen will remember - that I preferred to be slow but sure.
Therefore, the Commission's services, in cooperation with internationally acknowledged experts who assisted us, proceeded with the task of verification and the analysis of 42 witness statements, and heard various witnesses who have had to be protected under the terms of a confidentiality agreement. Our opting for confidentiality is based, Mr Dupuis, on the fact that there was no advantage in publicizing to the military junta exactly who was coming forward as a witness. I myself lived under and worked against a dictatorship in my own country, Spain, and I know how basic a requirement it is when one is underground to be as prudent as possible with regard to persons lending assistance from the inside. This work therefore, logically, has to be undertaken confidentially.
The facts were examined and the Myanmar authorities were given a verbal note asking them to take part in a meeting with a view to ensuring the procedure genuinely included views from all sides. This was done irrespective of the intellectual or political repugnance any one of those of us there may have felt. In a verbal note, the Burmese government rejected our invitation. However, the Commission has upheld the idea that this is a procedure in which all sides can state their views, by protecting the confidentiality of those who were giving statements and, secondly, also giving the authorities in Rangoon the chance to have their say.
We arrived at the conclusion, under our responsibility, that forced labour continues to be used on a large scale under the direct responsibility of the authorities at all levels. Forced labour in Myanmar affects the population as a whole, without distinction for age or sex, both in rural and urban areas, although the inhabitants of urban areas have greater financial resources enabling them to purchase exemption from such work.
Cultural and religious pretexts were refuted by the witnesses and, naturally, contacts were also made with the Buddhist area of the country, where it was in fact confirmed to us that Buddhism is in no way a protection against slavery.
Consequently, the Commission decided to propose this withdrawal of access to the Council, independently of the argument as to whether this is a CFSP decision or a 'Commission 113' decision. Mr Dupuis, I think it would be a very bad thing, this week, prior to the Council of Ministers' decision on the 24th, to discuss whether this concerns doves, partridges, rabbits or hares. We are attempting to establish a precedent, set up a basic principle and a body of law. Then we will have time to look at how to structure this initial solution in the future. This is my point of view but, naturally, I respect Parliament's autonomy and sovereignty.
Finally, Mrs Maij-Weggen, Mr Ford and Mrs Theorin, I hope that the Council of Ministers makes the decision. If, after all the work we have done, after all that happened in Singapore, after this debate in the European Parliament, we are incapable of making a decision in the Council of Ministers, I, for one, will be deeply unhappy. But I hope that we will indeed be able to make it.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
(The sitting was closed at 8.05 pm)